Exhibit 10.4

 

EXECUTION VERSION

 

AMENDMENT NO. 1

 

This AMENDMENT NO. 1 dated as of April 26, 2016 (this “Amendment”), is entered
into among AMERICAN RENAL HOLDINGS INTERMEDIATE COMPANY, LLC,a Delaware limited
liability company (“Holdings”), AMERICAN RENAL HOLDINGS INC., a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors party hereto, the
Lenders party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and amends the First
Lien Credit Agreement dated as of February 20, 2013 (as amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) entered into among Holdings, the Borrower, Lenders from time to time
party thereto, the Administrative Agent, and the other agents and arrangers
party thereto. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 11.01 of the Credit Agreement, the Borrower has
requested that the Required Lenders amend the Credit Agreement to effect the
changes described below;

 

WHEREAS, the Borrower has notified the Administrative Agent that it is
requesting, pursuant to Section 2.16 of the Credit Agreement, (i) $60,000,000 of
Additional Term Commitments in the form of 2016 Incremental Term B Commitments,
which upon funding shall be the same Class as, be fungible with and have the
same terms as the Term B Loans and (ii) $50,000,000 of Additional Revolving
Credit Commitments in the form of an increase to the Revolving Credit
Commitments (the Lenders providing such Additional Revolving Credit Commitments,
the “Incremental Revolving Lenders”), in each case, subject to the conditions
set forth herein and in the Credit Agreement.

 

WHEREAS, the proceeds of the 2016 Incremental Term B Loans, together with the
proceeds of an initial public offering of the Borrower or its parent company
(the “IPO”), will be used to finance the 2016 Transactions;

 

WHEREAS, Bank of America, N.A., Wells Fargo Securities, LLC and SunTrust
Robinson Humphrey, Inc. are acting as joint lead arrangers and joint book
managers for this Amendment (the “Amendment No. 1 Lead Arrangers”); and

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.             Incremental Commitments.

 

(a)           Subject to the terms and conditions set forth herein, the 2016
Incremental Term B Lenders agree to make 2016 Incremental Term B Loans to the
Borrower on the Amendment No. 1 Effective Date in the amount set forth opposite
each 2016 Incremental Term B Lender’s

 

--------------------------------------------------------------------------------


 

name on Schedule 2.01 of the Credit Agreement, after which such commitment shall
terminate immediately and without further action on the Amendment No. 1
Effective Date. The aggregate amount of the 2016 Incremental Term B Commitments
on the Amendment No. 1 Effective Date is $60,000,000.

 

(b)           Subject to the terms and conditions set forth herein, the
Revolving Lenders agree to provide the 2016 Incremental Revolving Credit
Commitment Increase to the Borrower on the Amendment No. 1 Effective Date, such
that after giving effect thereto, the aggregate Revolving Credit Commitment of
each Revolving Lender shall be in the amount set forth opposite each Revolving
Lender’s name on Schedule 2.01 of the Credit Agreement. The aggregate amount of
the 2016 Incremental Revolving Credit Commitment Increase on the Amendment No. 1
Effective Date is $50,000,000.

 

(c)           Each 2016 Incremental Term B Loan constitutes an “Additional Term
Loan” incurred in accordance with Section 2.16 of the Credit Agreement and the
2016 Incremental Revolving Credit Commitment Increase constitutes “Additional
Revolving Credit Commitments” incurred in accordance with Section 2.16 of the
Credit Agreement.

 

2.             Amendments.

 

(a)           Effective as of the Amendment No.1 Effective Date, and subject to
the terms and conditions set forth herein, the Credit Agreement is hereby
amended in the form of Exhibit B hereto (as so amended, the “Amended Credit
Agreement”).

 

(b)           Effective as of the Amendment No.1 Effective Date, and subject to
the terms and conditions set forth herein, (i) Schedule 2.01 to the Credit
Agreement is hereby amended in the form of Schedule 2.01 hereto, (ii) Schedule
5.07(b) to the Credit Agreement is hereby amended in the form of Schedule
5.07(b) hereto and (iii) Schedule 7.02 to the Credit Agreement is hereby amended
in the form of Schedule 7.02 hereto.

 

3.             Conditions to Effectiveness.

 

This Amendment, and the obligation of each Incremental Term B Lender and each
Lender providing Additional Revolving Credit Commitments, shall become effective
on the date (the “Amendment No. 1 Effective Date”) when each of the following
conditions shall have been satisfied:

 

(a)           The Administrative Agent shall have received the following;

 

(i)          counterparts of this Amendment executed and delivered by a duly
authorized officer of each of (A) the Loan Parties, (B) the Incremental
Revolving Lenders, (C) the 2016 Incremental Term B Lenders, (D) the L/C Issuer
and (E) the Swing Line Lender;

 

(ii)          consents in the form attached hereto as Exhibit A (each, a
“Consent”), executed and delivered by the Required Lenders;

 

(iii)          an executed Committed Loan Notice by the Borrower;

 

2

--------------------------------------------------------------------------------


 

(iv)        the legal opinions of Simpson, Thacher & Bartlett LLP, counsel to
the Loan Parties, in form and substance reasonably acceptable to the
Administrative Agent;

 

(v)         a certificate as to the good standing of each Loan Party as of a
recent date, from the Secretary of State of the state of its organization or a
similar Governmental Authority;

 

(vi)        a certificate of a Responsible Officer of each Loan Party dated the
Amendment No. 1 Effective Date and certifying (I) to the effect that
(A) attached thereto is a true and complete copy of the certificate or articles
of incorporation or organization such Loan Party certified as of a recent date
by the Secretary of State of the state of its organization, or in the
alternative (other than in the case of the Borrower), certifying that such
certificate or articles of incorporation or organization have not been amended
since March 22, 2013, and that the certificate or articles are in full force and
effect, (B) attached thereto is a true and complete copy of the by-laws or
operating agreements of each Loan Party as in effect on the Amendment No. 1
Effective Date, or in the alternative (other than in the case of the Borrower),
certifying that such by-laws or operating agreements have not been amended since
March 22, 2013, and that such by-laws or operating agreements are in full force
and effect and (C) attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors, board of managers or member, as the case
may be, of each Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such Loan Party is a party, and that such
resolutions have not been modified, rescinded or amended, and that such
resolutions are in full force and effect, and (II) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of any
Loan Party and signed by another officer as to the incumbency and specimen
signature of the Responsible Officer executing the certificate pursuant to this
clause (vi); and

 

(vii)       a solvency certificate, dated the Amendment No. 1 Effective Date,
substantially in the form of Exhibit K to the Credit Agreement executed and
delivered by the chief financial officer of the Borrower.

 

(b)           The Administrative Agent shall have received a certificate of a
Responsible Officer to the effect that the representations and warranties set
forth in Section 4 hereof are true and correct.

 

(c)           Prior to or substantially concurrently with the funding of the
2016 Incremental Term B Loans, the Borrower shall have paid (i) to each 2016
Incremental Term B Lender an amount equal to 0.50% of the aggregate principal
amount of 2016 Incremental Term B Loans made by such 2016 Incremental Term B
Lender, which fee may be netted against the proceeds of 2016 Incremental Term B
Loans made by such 2016 Incremental Term B Lender and (ii) to each Incremental
Revolving Lender an amount equal to 0.50% of the aggregate amount of the2016
Incremental Revolving Credit Commitment Increase of such Incremental Revolving
Lender.

 

3

--------------------------------------------------------------------------------


 

(d)           Prior to or substantially concurrently with the Amendment No. 1
Effective Date, the Borrower shall have paid a consent fee (the “Consent Fee”)
to the Administrative Agent, for the ratable account of the Applicable Lenders
(as defined below), equal to 0.25% of the aggregate outstanding principal amount
of Term B Loans (excluding any amount of 2016 Incremental Term B Loans) plus
0.25% of the aggregate amount of Revolving Credit Commitments (excluding any
amount attributable to the 2016 Incremental Revolving Credit Commitment
Increase) of the Applicable Lenders. “Applicable Lender” shall mean each Lender
that has delivered a Consent prior to 5 p.m., New York City time, on April 6,
2016 or such later date and time specified by the Borrower and notified in
writing to the Lenders by the Administrative Agent.

 

(e)           Prior to or substantially concurrently with the funding of the
2016 Incremental Term B Loans, the Borrower shall have paid all fees, costs and
expenses of the Administrative Agent and the Amendment No. 1 Lead Arrangers due
and payable on or prior to the Amendment No. 1 Effective Date, to the extent
invoiced at least two Business Days prior to the Amendment No. 1 Effective Date,
reasonable fees and disbursements of their counsel.

 

(f)            The obligations under the Second Lien Credit Agreement shall have
been or shall substantially concurrently with the initial Credit Extensions on
the Amendment No. 1 Effective Date be repaid in full and terminated and the
Administrative Agent shall have received, or substantially concurrently with the
initial Credit Extensions on the Amendment No. 1 Effective Date shall receive,
(i) UCC-3 termination statements with respect to all Liens securing the Second
Lien Credit Agreement and (ii) a customary “payoff letter” for the Second Lien
Credit Agreement.

 

(g)           The IPO shall have been consummated and the aggregate gross
proceeds therefrom to Parent shall not be less than $125,000,000.

 

(h)           After giving effect to the consummation of the 2016 Transactions
on a Pro Forma Basis, the Consolidated Net Leverage Ratio shall not exceed
3.85:1.00, and the Administrative Agent shall have received a certificate of a
Responsible Officer setting forth in reasonable detail the calculations
demonstrating such compliance.

 

4.             Representations and Warranties.

 

On and as of the date hereof, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” are true and correct in all respects)
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except that any representation and
warranty

 

4

--------------------------------------------------------------------------------


 

that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) as of such earlier date.

 

(b)           No Default exists, or would result from the Credit Extensions on
the Amendment No. 1 Effective Date or from the application of the proceeds
thereof.

 

5.             Reference to the Effect on the Loan Documents.

 

(a)           Each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the Credit Agreement (including, without limitation,
by means of words like “thereunder,” “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement, as amended hereby, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument referred to herein as the Amended Credit Agreement (as defined
above).

 

(b)           Except as expressly amended hereby, all of the terms and
provisions of the Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, Holdings, the Borrower or the Administrative
Agent under any of the Loan Documents, nor constitute a waiver or amendment of
any other provision of any of the Loan Documents or for any purpose except as
expressly set forth herein.

 

(d)           This Amendment is a Loan Document.

 

6.             Reaffirmation

 

Each Loan Party hereby consents to this Amendment and acknowledges and agrees
that, notwithstanding the execution and delivery of this Amendment, the Security
Agreement and, to the extent such Loan Party is a party thereto, the Guaranty
executed and delivered to the Administrative Agent by such Loan Party remain in
full force and effect and the rights and remedies of the Administrative Agent
thereunder and the obligations and liabilities of such Loan Party thereunder, in
each case, as have been amended by this Amendment, remain in full force and
effect and shall not be affected, impaired or discharged hereby.

 

7.             Execution in Counterparts.

 

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document. Delivery of an executed counterpart by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

5

--------------------------------------------------------------------------------


 

8.             Governing Law.

 

This Amendment shall be construed in accordance with and governed by the laws of
the State of New York.

 

9.             Section Titles.

 

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

 

10.          Severability.

 

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

 

11.          Successors.

 

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

12.          Waiver of Jury Trial.

 

Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Amendment or any other Loan Document.

 

13.          Loss of FATCA Grandfathering.

 

From and after the Amendment No. 1 Effective Date, solely for purposes of FATCA,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Borrower and the Administrative Agent to treat) the Credit
Agreement and all Loans made thereunder (including any Loans already
outstanding) as not qualifying as “grandfathered obligations” within the meaning
of Treasury Regulation section 1.1471-2(b)(2)(i).

 

[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

 

 

AMERICAN RENAL HOLDINGS

 

INTERMEDIATE COMPANY, LLC

 

 

 

 

By:

/s/ Joseph Carlucci

 

 

 

Name:

Joseph Carlucci

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

AMERICAN RENAL HOLDINGS INC.

 

 

 

 

By:

/s/ Joseph Carlucci

 

 

 

Name:

Joseph Carlucci

 

 

 

Title:

Chief Executive Officer

 

[American Renal Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

 

AMERICAN RENAL ASSOCIATES LLC

 

 

 

By: AMERICAN RENAL HOLDINGS INC.

 

 

 

 

 

By:

/s/ Joseph Carlucci

 

 

Name:

Joseph Carlucci

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

ACUTE DIALYSIS SERVICES - ARA LLC

 

AKC HOLDING LLC

 

AMERICAN RENAL MANAGEMENT LLC

 

ARA-BOCA RATON HOLDING LLC

 

ARA-OHIO HOLDINGS LLC

 

ARA-RHODE ISLAND DIALYSIS II LLC

 

JKC HOLDING LLC

 

TEXAS-ARA LLC

 

 

 

By:

AMERICAN RENAL ASSOCIATES LLC

 

 

 

 

By:

AMERICAN RENAL HOLDINGS INC.

 

 

 

 

 

 

 

By:

/s/ Joseph Carlucci

 

 

Name:

Joseph Carlucci

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

AMERICAN RENAL TEXAS L.P.

 

AMERICAN RENAL TEXAS II, L.P.

 

 

 

By:

TEXAS-ARA LLC, as general partner of

 

the foregoing Texas limited partnerships

 

 

 

 

By:

AMERICAN RENAL HOLDINGS INC.

 

 

 

 

By:

/s/ Joseph Carlucci

 

 

Name:

Joseph Carlucci

 

 

Title:

Chief Executive Officer

 

[American Renal Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent, Swing Line

 

 

Lender, L/C Issuer, 2016 Incremental Term

 

 

B Lender and an Incremental Revolving

 

 

Lender

 

 

 

 

By:

/s/ Justin Smiley

 

 

Name:

Justin Smiley

 

 

Title:

Director

 

[American Renal Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Incremental Revolving Lender

 

 

 

By:

/s/ Ronnie Glenn

 

 

Name:

Ronnie Glenn

 

 

Title:

Vice President

 

[American Renal Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Incremental Revolving Lender

 

 

 

By:

/s/ Darin Mullis

 

 

Name:

Darin Mullis

 

 

Title:

Director

 

[American Renal Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Incremental Revolving Lender

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name:

Rebecca Kratz

 

 

Title:

Authorized Signatory

 

[American Renal Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Incremental Revolving Lender

 

 

 

By:

/s/ J. Ben Cumming

 

 

Name:

J. Ben Cumming

 

 

Title:

Director

 

[American Renal Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSENT TO AMENDMENT NO. 1

 

CONSENT (this “Consent”) to Amendment No. 1 (the “Amendment”) to the certain
First Lien Credit Agreement dated as of February 20, 2013 (the “Credit
Agreement”) by and among AMERICAN RENAL HOLDINGS INTERMEDIATE COMPANY, LLC, a
Delaware limited liability company (“Holdings”), AMERICAN RENAL HOLDINGS INC., a
Delaware corporation (the “Borrower”), the lenders from time to time party
thereto, BANK OF AMERICA, N.A., as administrative agent (the “Administrative
Agent”) and the other agents and arrangers party thereto.

 

The undersigned Lender hereby consents to the Amendment.

 

 

 

, as a Lender

 

 

 

 

(Name of Institution)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

If a second signature line is required:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Consent to American Renal Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMENDED CREDIT AGREEMENT

 

[See attached]

 

--------------------------------------------------------------------------------


 

Exhibit B to Amendment No. 1

 

 

 

Published Facilities CUSIP Number: 02922XAE8

Published Revolving Credit Commitment CUSIP Number: 02922XAF5

Published Term B Loan and 2016 Incremental Term B Loan CUSIP Number: 02922XAG3

 

FIRST LIEN CREDIT AGREEMENT

 

Dated as of February 20, 2013,

and as amended by Amendment No. 1 dated as of April 26, 2016

 

among

 

AMERICAN RENAL HOLDINGS INC.,

as the Borrower,

 

AMERICAN RENAL HOLDINGS INTERMEDIATE COMPANY, LLC,

as Holdings,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

DEUTSCHE BANK SECURITIES INC. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Book Managers(1)

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

BARCLAYS BANK PLC and

DEUTSCHE BANK SECURITIES INC.

as Co-Documentation Agents

 

 

 

--------------------------------------------------------------------------------

(1) Bank of America, N.A., Wells Fargo Securities, LLC and SunTrust Robinson
Humphrey, Inc., are Joint Lead Arrangers and Book Managers of Amendment No. 1.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.01.

Defined Terms

1

1.02.

Other Interpretive Provisions

43

1.03.

Accounting Terms

44

1.04.

Rounding

44

1.05.

Times of Day

45

1.06.

Letter of Credit Amounts

45

1.07.

Currency Equivalents Generally

45

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

2.01.

The Loans

45

2.02.

Borrowings, Conversions and Continuations of Loans

46

2.03.

Letters of Credit

47

2.04.

Swing Line Loans

53

2.05.

Prepayments

56

2.06.

Termination or Reduction of Commitments

58

2.07.

Repayment of Loans

59

2.08.

Interest

59

2.09.

Fees

60

2.10.

Computation of Interest and Fees

60

2.11.

Evidence of Debt

61

2.12.

Payments Generally; Administrative Agent’s Clawback

61

2.13.

Sharing of Payments by Lenders

62

2.14.

Cash Collateral

63

2.15.

Defaulting Lenders

64

2.16.

Increase in Commitments

65

2.17.

Extended Term Loans and Extended Revolving Credit Commitments

67

2.18.

Refinancing Term Loans

70

2.19.

Replacement Revolving Credit Commitments

71

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

3.01.

Taxes

72

3.02.

Illegality

75

3.03.

Inability to Determine Rates

75

3.04.

Increased Costs

76

3.05.

Compensation for Losses

77

3.06.

Mitigation Obligations; Replacement of Lenders

77

3.07.

Survival

77

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

4.01.

Conditions to Initial Credit Extension

78

4.02.

Conditions to All Credit Extensions

79

4.03.

Conditions to Effectiveness

80

 

ii

--------------------------------------------------------------------------------


 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

 

 

5.01.

Existence, Qualification and Power

80

5.02.

Authorization; No Contravention

80

5.03.

Governmental Authorization; Other Consents

80

5.04.

Binding Effect

81

5.05.

Financial Statements; No Material Adverse Effect

81

5.06.

Litigation

81

5.07.

Ownership of Property; Liens; Investments

81

5.08.

Environmental Compliance

82

5.09.

Insurance

83

5.10.

Taxes

83

5.11.

ERISA Compliance

83

5.12.

Subsidiaries; Equity Interests; Loan Parties

83

5.13.

Margin Regulations; Investment Company Act

83

5.14.

Disclosure

84

5.15.

Compliance with Laws

84

5.16.

Intellectual Property; Licenses, Etc.

84

5.17.

Solvency

84

5.18.

Labor Matters

84

5.19.

Collateral Documents

84

5.20.

Use of Proceeds

84

5.21.

Subordination of Junior Financing; First Lien Obligations

85

5.22.

Anti-Money Laundering and Economic Sanctions Laws

85

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

 

 

6.01.

Financial Statements

85

6.02.

Certificates; Other Information

87

6.03.

Notices

89

6.04.

Payment of Taxes

89

6.05.

Preservation of Existence, Etc.

89

6.06.

Maintenance of Properties

89

6.07.

Maintenance of Insurance

89

6.08.

Compliance with Laws

89

6.09.

Books and Records

90

6.10.

Inspection Rights

90

6.11.

ERISA Compliance

90

6.12.

Covenant to Guarantee Obligations and Give Security

90

6.13.

Compliance with Environmental Laws

92

6.14.

Further Assurances

92

6.15.

Designation of Subsidiaries

92

6.16.

Qualified Subsidiaries

92

6.17.

Maintenance of Ratings

93

6.18.

Post-Closing Deliverables

93

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

 

 

7.01.

Liens

93

7.02.

Indebtedness

95

7.03.

Investments

98

7.04.

Fundamental Changes

101

7.05.

Dispositions

102

 

iii

--------------------------------------------------------------------------------


 

7.06.

Restricted Payments

103

7.07.

Change in Nature of Business

106

7.08.

Transactions with Affiliates

106

7.09.

Burdensome Agreements

108

7.10.

Consolidated Net Leverage Ratio

109

7.11.

Sale and Leaseback Transactions

109

7.12.

Amendments of Organization Documents

109

7.13.

Fiscal Year

110

7.14.

Prepayments, etc. of Indebtedness

110

7.15.

Holding Company

110

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

 

 

8.01.

Events of Default

110

8.02.

Remedies upon Event of Default

112

8.03.

Application of Funds

113

8.04.

Borrower’s Right to Cure

114

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

 

 

9.01.

Appointment and Authority

114

9.02.

Rights as a Lender

115

9.03.

Exculpatory Provisions

115

9.04.

Reliance by Administrative Agent

116

9.05.

Delegation of Duties

116

9.06.

Resignation of Administrative Agent

116

9.07.

Non-Reliance on Administrative Agent and Other Lenders

117

9.08.

No Other Duties, Etc.

117

9.09.

Administrative Agent May File Proofs of Claim; Credit Bidding

117

9.10.

Collateral and Guaranty Matters

119

9.11.

Secured Cash Management Agreements and Secured Hedge Agreements

119

9.12.

Withholding Tax

119

 

 

 

ARTICLE X

CONTINUING GUARANTY

 

 

 

10.01.

Guaranty

120

10.02.

Rights of Lenders

120

10.03.

Certain Waivers

120

10.04.

Obligations Independent

121

10.05.

Subrogation

121

10.06.

Termination; Reinstatement

121

10.07.

Subordination

121

10.08.

Stay of Acceleration

121

10.09.

Condition of Borrower

121

 

 

 

ARTICLE XI

MISCELLANEOUS

 

 

 

11.01.

Amendments, Etc.

121

11.02.

Notices; Effectiveness; Electronic Communications

123

11.03.

Reliance by Administrative Agent, L/C Issuer and Lenders

125

11.04.

No Waiver; Cumulative Remedies; Enforcement

125

11.05.

Expenses; Indemnity; Damage Waiver

125

 

iv

--------------------------------------------------------------------------------


 

11.06.

Payments Set Aside

127

11.07.

Successors and Assigns

127

11.08.

Treatment of Certain Information; Confidentiality

132

11.09.

Right of Setoff

132

11.10.

Interest Rate Limitation

133

11.11.

Counterparts; Integration; Effectiveness

133

11.12.

Survival of Representations and Warranties

133

11.13.

Severability

133

11.14.

Replacement of Lenders

133

11.15.

Governing Law; Jurisdiction; Etc.

134

11.16.

WAIVER OF JURY TRIAL

135

11.17.

No Advisory or Fiduciary Responsibility

135

11.18.

Electronic Execution of Assignments and Certain Other Documents

136

11.19.

USA PATRIOT Act

136

11.20.

Affiliated Lenders

136

11.21.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

137

 

SCHEDULES

 

 

 

2.01

 

Commitments and Applicable Percentages

5.03

 

Certain Authorizations

5.06

 

Litigation

5.07(b)

 

Liens

5.12

 

Subsidiaries

6.12

 

Guarantors

6.18

 

Post-Closing Deliverables

7.02

 

Existing Indebtedness

7.03

 

Existing Investments

7.08

 

Affiliate Transactions

11.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Term B Note

C-2

 

Revolving Credit Note

D

 

Compliance Certificate

E-1

 

Assignment and Assumption

E-2

 

Form of Affiliated Lender Assignment and Assumption

F

 

First Lien Guaranty

G

 

First Lien Security Agreement

H

 

Tax Status Certificates

I-1

 

Perfection Certificate

I-2

 

Perfection Certificate Supplement

J-1

 

Opinion Matters — Counsel to Loan Parties

J-2

 

Opinion Matters — Local Counsel to Loan Parties

K

 

Solvency Certificate

L

 

Junior Lien Intercreditor Agreement

M

 

Loan Offer Provisions

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This FIRST LIEN CREDIT AGREEMENT (as amended, modified, waived, amended and
restated, or otherwise changed, in each case in accordance with the terms
hereof, this “Agreement”) is entered into as of February 20, 2013, and amended
as of April 26, 2016, among AMERICAN RENAL HOLDINGS INC. (the “Borrower”),
AMERICAN RENAL HOLDINGS INTERMEDIATE COMPANY, LLC, a Delaware limited liability
company (“Holdings”), each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) the Term B Loans on the Initial Funding Date in an initial aggregate
principal amount of $400,000,000 and (ii) a Revolving Credit Facility in an
initial aggregate principal amount of $50,000,000.

 

The proceeds of the Term B Loans, together with the proceeds of the Second Lien
Term Loans on the Initial Funding Date, will be used by the Borrower to
(i) effect the Refinancing, (ii) pay the Special Distribution and (iii) pay fees
and expenses incurred in connection with the consummation of the foregoing.

 

The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue letters of credit, in each case,
on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01.       Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquired Debt” means, with respect to any specified Person:

 

(a)           Indebtedness of any other Person existing at the time such other
Person is merged with or into or became a Subsidiary of such specified Person,
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Subsidiary of, such specified Person; and

 

(b)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.

 

“2016 Incremental Revolving Credit Commitment Increase” means an increase on the
Amendment No. 1 Effective Date in the aggregate Revolving Credit Commitments in
the amount of $50,000,000.

 

“2016 Incremental Term B Borrowing” means a borrowing consisting of simultaneous
2016 Incremental Term B Loans of the same Type and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the 2016 Incremental
Term B Lenders pursuant to Section 2.01(c).

 

“2016 Incremental Term B Commitment” means, as to each 2016 Incremental Term B
Lender, its obligation to make 2016 Incremental Term B Loans to the Borrower
pursuant to Section 2.01(c) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “2016 Incremental Term B Commitment”. As of the
Amendment No. 1 Effective Date, the aggregate principal amount of the 2016
Incremental Term B Commitments is $60,000,000.

 

1

--------------------------------------------------------------------------------


 

“2016 Incremental Term B Facility” means, at any time, the aggregate principal
amount of the 2016 Incremental Term B Loans of all 2016 Incremental Term B
Lenders outstanding at such time.

 

“2016 Incremental Term B Lender” means, at any time, any Lender that holds an
2016 Incremental Term B Commitment or 2016 Incremental Term B Loans at such
time.

 

“2016 Incremental Term B Loan” means an advance made by any 2016 Incremental
Term B Lender pursuant to Section 2.01(c).

 

“2016 Transactions” means (a) the Credit Extensions made pursuant to Amendment
No. 1 on the Amendment No. 1 Effective Date and the execution and delivery of
Amendment No. 1 on the Amendment No. 1 Effective Date, (b) the execution and
delivery of the Tax Receivable Agreement, (c) the prepayment in full of the
Second Lien Facility and the termination of all obligations under the Second
Lien Credit Agreement, (d) the Intercompany Note Disposition, (e) the
Intercompany Notes Holdings Dividend, (f) the Pre-IPO Dividend, (g) the
Restricted Payments permitted under Sections 7.06(p) and (r), (h) the Initial
Public Offering and (i) the payment of fees and expenses incurred in connection
with the consummation of the foregoing.

 

“Acquisition Consideration” means the purchase consideration for any Investment
made pursuant to Section 7.03(g) and all other payments by Holdings or any of
its Restricted Subsidiaries in exchange for, or as part of, or in connection
with, such Investment, whether in cash or non-cash (including by exchange of
Equity Interests or of properties or otherwise) and whether payable at or prior
to the consummation of such Investment or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
(including the amount of any deferred purchase price obligations) and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Holdings or any of its
Restricted Subsidiaries.

 

“Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

“Additional Commitments” means Additional Revolving Credit Commitments or
Additional Term Commitments.

 

“Additional Commitments Effective Date” has the meaning specified in
Section 2.16(b).

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent and the Borrower, be in
the form of an amendment and restatement of this Agreement) providing for any
Additional Commitments pursuant to Section 2.16, Extended Term Loans and/or
Extended Revolving Credit Commitments pursuant to Section 2.17, Refinancing Term
Loans pursuant to Section 2.18, and/or Replacement Revolving Credit Commitments
pursuant to Section 2.19, which shall be consistent with the applicable
provisions of this Agreement and otherwise reasonably satisfactory to the
parties thereto. Each Additional Credit Extension Amendment shall be executed by
the L/C Issuer and/or the Swing Line Lender (to the extent Section 11.01 would
require the consent of the L/C Issuer and/or the Swing Line Lender,
respectively, for the amendments effected in such Additional Credit Extension
Amendment), the Administrative Agent, the Loan Parties and the other parties
specified in Section 2.16, 2.17, 2.18 or 2.19, as applicable, of this Agreement
(but not any other Lender not specified in Section 2.16, 2.17, 2.18 or 2.19, as
applicable, of this Agreement), but shall not effect any amendments that would
require the consent of each affected Lender or all Lenders pursuant to the first
proviso in the first paragraph of Section 11.01. Any Additional Credit Extension
Amendment may include conditions for delivery of opinions of counsel and other
documentation consistent with the conditions in Section 4.01 of this Agreement
and certificates confirming satisfaction of conditions consistent with
Section 4.02, all to the extent reasonably requested by the Administrative Agent
or the other parties to such Additional Credit Extension Amendment.

 

“Additional Revolving Credit Commitments” has the meaning specified in
Section 2.16(a).

 

2

--------------------------------------------------------------------------------


 

“Additional Term Commitments” has the meaning specified in Section 2.16(a).

 

“Additional Term Loans” means loans made pursuant to Additional Term
Commitments.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. No Person in whom a
Receivables Subsidiary makes an Investment in connection with a Qualified
Receivables Transaction will be deemed to be an Affiliate of the Borrower or any
of its Subsidiaries solely by reason of such Investment.

 

“Affiliated Lender” has the meaning assigned to such term in Section 11.20.

 

“Affiliated Lender Assignment and Assumption” has the meaning assigned to such
term in Section 11.07(d)(iii).

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of April 26,
2016, by and among the Borrower, the Guarantors, the Administrative Agent and
the Lenders party thereto.

 

“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1,
which date is April 26, 2016.

 

“Applicable ECF Percentage” means, for any fiscal year, (a) 50% if the
Consolidated Net Leverage Ratio as of the last day of such fiscal year is
greater than 5.00:1.00, (b) 25.0% if the Consolidated Net Leverage Ratio as of
the last day of such fiscal year is less than or equal to 5.00:1.00 but greater
than 4.00:1.00 and (c) 0.0% if the Consolidated Net Leverage Ratio as of the
last day of such fiscal year is less than or equal to 4.00:1.00.

 

“Applicable Fee Rate” means, at any time, 0.50% per annum.

 

“Applicable Percentage” means (a) in respect of the Term B Facility, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Facility represented by (i) on or prior to
the Initial Funding Date, such Term B Lender’s Term B Commitment at such time,
subject to adjustment as provided in Section 2.15, and (ii) thereafter, the
principal amount of such Term B Lender’s Term B Loans at such time, (b) in
respect of any other Class of Term Loans or Term Commitments, with respect to
any Term Lender under such Class at any time, the percentage (carried out to the
ninth decimal place) of such Class of Term Loans or Term Commitments, as
applicable, represented by the principal amount of such Term Lender’s Term Loans
or the amount of such Term Lender’s Term Commitments, as applicable, of such
Class at such time, subject to adjustment as provided in Section 2.15, and
(c) in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 2.15. If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender

 

3

--------------------------------------------------------------------------------


 

in respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means a percentage per annum equal to:

 

(a)                                 with respect to the Term B Loans, 3.50% for
Eurodollar Rate Loans, and 2.50% for Base Rate Loans;

 

(b)                                 with respect to the Revolving Credit Loans
and Swing Line Loans, (i) from the Initial Funding Date until delivery of
financial statements for the first full fiscal quarter ending after the Initial
Funding Date pursuant to Section 6.01, 3.00% for Eurodollar Rate Loans and 2.00%
for Base Rate Loans, and (ii) thereafter, the applicable percentage per annum
set forth below determined by reference to the Consolidated Net Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

 

 

 

Consolidated

 

Eurodollar Rate Loans

 

 

 

Pricing Level

 

Leverage Ratio

 

(Letter of Credit Fees)

 

Base Rate Loans

 

1

 

> 5.00:1.00

 

3.00

%

2.00

%

2

 

< 5.00:1.00 and

 

2.75

%

1.75

%

 

 

> 4.00:1.00

 

 

 

 

 

3

 

< 4.00:1.00

 

2.50

%

1.50

%

 

; and

 

(c)                                  with respect to any other Class of Term
Loans, as specified in the Additional Credit Extension Amendment related
thereto.

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Revolving Lenders, Pricing Level 1 shall apply, in each
case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

“Atlas Parent” means C.P. Atlas Holdings Inc., a Delaware corporation.

 

4

--------------------------------------------------------------------------------


 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal years ended December 31, 2009,
2010 and 2011 and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal years of the Borrower and
its Subsidiaries, including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

 

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Initial Funding Date to the earliest of (i) the
Maturity Date for the Revolving Credit Facility, (ii) the date of termination of
the Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate for an Interest Period of one month
beginning on such day plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“BBA LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

 

“Big Boy Letter” means a letter from a Lender acknowledging that (1) an
Affiliated Lender may have material information that has not previously been
disclosed to the Administrative Agent and the Lenders (“Excluded Information”),
(2) the Excluded Information may not be available to such Lender, (3) such
Lender has independently and without reliance on any other party made its own
analysis and determined to assign Term Loans to an Affiliated Lender pursuant to
Section 11.07(d) notwithstanding its lack of knowledge of the Excluded
Information and (4) such Lender waives and releases any claims it may have
against the Administrative Agent, such Affiliated Lender, Holdings and its
Subsidiaries with respect to the nondisclosure of the Excluded Information; or
otherwise in form and substance reasonably satisfactory to such Affiliated
Lender and assigning Lender.

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the board of directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

5

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing of Loans pursuant to Section 2.01 or pursuant to
any Additional Credit Extension Amendment.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.

 

“Calculation Date” has the meaning specified in the definition of “Pro Forma
Basis.”

 

“Call Right” has the meaning assigned to such term in the Loan Servicing
Agreement.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of such Person.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of such Person.

 

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Loan Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof having maturities of not more than 12 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States is pledged in support thereof;

 

(b)                                 direct obligations issued by any state of
the United States or any political subdivision of any such state, or any public
instrumentality thereof, in each case having maturities of not more than 12
months from the date of acquisition;

 

(c)                                  time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a
Lender or (B) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States, any
state thereof or the District of

 

6

--------------------------------------------------------------------------------


 

Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 12 months from the
date of acquisition thereof;

 

(d)                                 commercial paper and variable or fixed rate
notes issued by any Person organized under the laws of any state of the United
States and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or
at least “A-2” (or the then equivalent grade) by S&P, in each case with
maturities of not more than 12 months from the date of acquisition thereof;

 

(e)                                  repurchase obligations with a term of not
more than one year for underlying securities of the types described in clauses
(a) and (c) above entered into with any financial institution meeting the
qualifications specified in clause (c) above; and

 

(f)                                   money market funds at least 95% of the
assets of which constitute Cash Equivalents of the kinds described in clauses
(a) through (d) of this definition or money market funds that comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender or an Agent Party,
in its capacity as a party to such Cash Management Agreement.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 at any time prior to the creation of a
Public Market, the Permitted Holders shall cease to “beneficially own” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934)
Voting Stock in Holdings representing more than 50% of the combined voting power
of all Voting Stock of Holdings on a fully diluted basis; or

 

7

--------------------------------------------------------------------------------


 

(b)                                 at any time upon or after the creation of a
Public Market, (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, unless such plan is part of a group) other than
the Permitted Holders (“New Holders”) shall “beneficially own” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time) Voting Stock of
Holdings representing 35% or more of the combined voting power of all Voting
Stock of Holdings and (ii) the Permitted Holders shall “beneficially own” (as
defined in clause (a)) Voting Stock of Holdings representing less than the
percentage of such Voting Stock “beneficially owned” by the New Holders; or

 

(c)                                  Holdings shall cease, directly or
indirectly, to own and control legally and beneficially all of the Equity
Interests in the Borrower; or

 

(d)                                 a “change of control” or any comparable term
under any Indebtedness for borrowed money incurred pursuant to
Section 7.02(b) or any Permitted Refinancing Indebtedness in respect of any of
the foregoing shall have occurred.

 

“Class” means (i) with respect to any Commitment, its character as a Revolving
Credit Commitment, a Term B Commitment or any other group of Commitments
(whether established by way of new Commitments or by way of conversion or
extension of existing Commitments or Loans) designated as a “Class” in an
Additional Credit Extension Amendment and (ii) with respect to any Loans, its
character as a Revolving Credit Loan, a Swing Line Loan, a Term B Loan or any
other group of Loans (whether made pursuant to new Commitments or by way of
conversion or extension of existing Loans) designated as a “Class” in an
Additional Credit Extension Amendment; provided that (x) in no event shall there
be more than three Classes of Revolving Credit Commitments or more than three
Classes of Revolving Credit Loans outstanding at any time and
(y) notwithstanding anything to the contrary, the borrowing and repayment of
Revolving Credit Loans shall be made on a pro rata basis across all Classes of
Revolving Credit Loans (except to the extent that any applicable Additional
Credit Extension Amendment provides that the Class of Revolving Credit Loans
established thereunder shall be entitled to less than pro rata treatment in
repayments), and any termination of Revolving Credit Commitments shall be made
on a pro rata basis across all Classes of Revolving Credit Commitments (except
to the extent that any applicable Additional Credit Extension Amendment provides
that the Class of Revolving Credit Commitments established thereunder shall be
entitled to less than pro rata treatment in reduction of Revolving Credit
Commitments). Commitments or Loans that have different maturity dates, pricing
(other than upfront fees) or other terms shall be designated separate Classes;
provided, further that the Term B Loans, 2016 Incremental Term B Loans, Term B
Commitments and 2016 Incremental Term B Commitments shall be deemed to be of the
same Class.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and rules and regulations related thereto.

 

“Co-Documentation Agents” means Barclays Bank PLC and Deutsche Bank Securities
Inc., as co-documentation agents under any of the Loan Documents, or any
successor co-documentation agent.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each Deposit Account
Control Agreement (as referred to in the Security Agreement), each Securities
Account Control Agreement (as referred to in the Security Agreement), each of
the mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements and other instruments and agreements pursuant to
which Liens are granted or purported to be granted to the Administrative Agent
as security for the Loan Obligations pursuant to Section 4.01, 6.12 or
otherwise.

 

8

--------------------------------------------------------------------------------


 

“Commitment” means a Term B Commitment, a Revolving Credit Commitment, a 2016
Incremental Term B Commitment or any other commitment to extend credit
established pursuant to an Additional Credit Extension Amendment, as the context
may require.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) 2016
Incremental Term B Borrowing, (c) a Revolving Credit Borrowing, (d) a conversion
of Loans from one Type to the other, or (e) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means Consolidated Net Income for any period plus

 

(a)                                 without duplication and (except with respect
to clause (a)(ii) and (a)(xi)) to the extent deducted in determining such
Consolidated Net Income for such period, the sum of:

 

(i)                                consolidated interest expense of the Borrower
and its Restricted Subsidiaries for such period and, to the extent not reflected
in such total interest expense, increased by payments made by the Borrower or
any Restricted Subsidiary in respect of hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, minus
the sum of any payments received in respect of such hedging obligations or other
derivative instruments,

 

(ii)                                  consolidated tax expense of the Borrower
and its Restricted Subsidiaries based on income, profits or capital, including
state, franchise, capital and similar taxes and withholding taxes paid or
accrued during such period including, to the extent not already included
therein, all TRA Payments,

 

(iii)                                   all amounts attributable to depreciation
and amortization expense of the Borrower and its Restricted Subsidiaries for
such period,

 

(iv)                                  any Non-Cash Charges of the Borrower and
its Restricted Subsidiaries for such period,

 

(v)                                   (1) costs associated with the Transactions
made or incurred by the Borrower and its Restricted Subsidiaries in connection
with the Transactions for such period that are paid, accrued or reserved for
within 365 days of the consummation of the Transactions and (2) costs associated
with the 2016 Transactions made or incurred by the Borrower and its Restricted
Subsidiaries in connection with the 2016 Transactions for such period that are
paid, accrued or reserved for within 365 days of the consummation of the 2016
Transactions,

 

(vi)                                  without duplication of any Pro Forma Cost
Savings, any restructuring charges (including restructuring costs related to
acquisitions pursuant to Section 7.03(g) or (i) and to closure or consolidation
of facilities) for such period,

 

(vii)                                  without duplication of any Pro Forma Cost
Savings, any unusual or nonrecurring fees, cash charges and other cash expenses
for such period (A) made or incurred by the Borrower and its Restricted
Subsidiaries in connection with any Investment pursuant to Section 7.03(g) or
(i), including severance, relocation and facilities closing costs, including any
earnout payments, whether or not accounted for as such, that are paid, accrued
or reserved for within 365 days of

 

9

--------------------------------------------------------------------------------


 

such Investment or (B) incurred in connection with the issuance of Equity
Interests or Indebtedness by the Borrower and its Restricted Subsidiaries,

 

(viii)                                    cash expenses incurred by the Borrower
and its Restricted Subsidiaries during such period in connection with an
acquisition pursuant to Section 7.03(g) or (i) to the extent that such expenses
are reimbursed in cash during such period pursuant to indemnification provisions
of any agreement relating to such acquisition,

 

(ix)                                  annual management fees paid by the
Borrower and its Restricted Subsidiaries that are permitted to be paid to the
Sponsor under Section 7.08(b)(ii),

 

(x)                                  cash expenses incurred by the Borrower and
its Restricted Subsidiaries during such period in connection with extraordinary
casualty events to the extent such expenses are reimbursed in cash to the
Borrower and its Restricted Subsidiaries by insurance during such period,

 

(xi)                                  the amount of any minority interest
expense for such period consisting of Restricted Subsidiary income attributable
to minority Equity Interests of third parties in any Subsidiary that is not a
Wholly Owned Restricted Subsidiary to the extent (and not to exceed the amount
of) Indebtedness owed by such Restricted Subsidiary is included in the
Indebtedness of the Borrower; provided that for purposes of this clause (xi),
the Intercompany Note Disposition shall be deemed to have occurred prior to such
period; minus

 

(b)                                 without duplication and, in the case of
clause (ii) below, to the extent included in determining such Consolidated Net
Income,

 

(i)                                any cash payments made by the Borrower and
its Restricted Subsidiaries during such period in respect of Non-Cash Charges
described in clause (a)(iv) taken in a prior period or taken in such period, and

 

(ii)                                  any non-cash items of income of the
Borrower and its Restricted Subsidiaries for such period (other than the accrual
of revenue or recording of receivables in the ordinary course of business);

 

provided that (I) in no event shall any charge, expense or loss relating to
write-downs, write-offs or reserves with respect to current assets be added back
to Consolidated Net Income for purposes of calculating Consolidated EBITDA and
(II) the aggregate amount added back to Consolidated Net Income for purposes of
calculating Consolidated EBITDA pursuant to clauses (a)(vi) and (vii)(A) shall
not exceed 15% of Consolidated EBITDA (calculated before giving effect to such
clauses) for any period. Consolidated EBITDA shall be determined on a Pro Forma
Basis.

 

“Consolidated First Lien Net Debt” means Consolidated Net Debt minus the sum of
(i) the portion of Indebtedness of the Borrower or any of its Restricted
Subsidiaries included in Consolidated Net Debt that is not secured by any Lien
on property or assets of the Borrower or its Restricted Subsidiaries and
(ii) the portion of Indebtedness of the Borrower or any of its Restricted
Subsidiaries included in Consolidated Net Debt that is secured by Liens on
property or assets of the Borrower or its Restricted Subsidiaries, which Liens
are expressly subordinated or junior to the Liens securing the Loan Obligations.

 

“Consolidated First Lien Net Leverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Consolidated First Lien Net Debt to
(b) Consolidated EBITDA for the four consecutive fiscal quarters of the Borrower
ended on such date.

 

“Consolidated Net Debt” means, as of any date, (a) the aggregate principal
amount of Indebtedness of the type specified in clauses (a), (b) and (g) of the
definition thereof of the Borrower and its Restricted Subsidiaries outstanding
as of such date determined on a consolidated basis, minus (b) the amount of
unrestricted cash and Cash

 

10

--------------------------------------------------------------------------------


 

Equivalents held, on such date, by the Borrower and the Subsidiary Guarantors,
minus (c) the amount of unrestricted cash and Cash Equivalents held, on such
date, by any Restricted Subsidiary that is not a Subsidiary Guarantor, up to the
greater of (x) the aggregate principal amount of Indebtedness of such Restricted
Subsidiary included in clause (a) of this definition and (y) the amount of such
unrestricted cash and Cash Equivalents of such Restricted Subsidiary times the
percentage of outstanding Equity Interests in such Restricted Subsidiary owned
by the Borrower or a Subsidiary Guarantor.

 

“Consolidated Net Income” means, for any period, the aggregate of the net income
after deduction of amounts attributable to non-controlling interests (and before
any reduction in respect of dividends) of the Borrower and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

(1)                                 the net income (and net loss) of any other
Person (other than a Restricted Subsidiary of the Borrower) in which the
Borrower or any of its Restricted Subsidiaries has an ownership interest will be
excluded, except to the extent that any such net income is actually received in
cash by the Borrower or a Restricted Subsidiary in the form of dividends or
similar distributions in respect of such period;

 

(2)                                 the cumulative effect of a change in
accounting principles will be excluded;

 

(3)                                 the amortization of any premiums, fees or
expenses incurred in connection with the Transactions or the 2016 Transactions
or any amounts required or permitted by Accounting Principles Board Opinions
Nos. 16 (including non-cash write-ups and Non-Cash Charges relating to inventory
and fixed assets, in each case arising in connection with the Transactions or
the 2016 Transactions) and 17 (including Non-Cash Charges relating to
intangibles and goodwill), in each case in connection with the Transactions or
the 2016 Transactions, will be excluded;

 

(4)                                 any gain or loss, together with any related
provision for taxes on such gain or loss, realized in connection with: (a) any
sales of assets out of the ordinary course of business (it being understood that
a sale of assets comprising discontinued operations shall be deemed a sale of
assets out of the ordinary course of business); or (b) the disposition of any
securities by the Borrower or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of the Borrower or any of its Restricted
Subsidiaries will be excluded;

 

(5)                                 any extraordinary gain or loss, together
with any related provision for taxes on such extraordinary gain or loss, will be
excluded;

 

(6)                                 income or losses attributable to
discontinued operations (including operations disposed during such period
whether or not such operations were classified as discontinued) will be
excluded;

 

(7)                                 any Non-Cash Charges (i) attributable to
applying the purchase method of accounting in accordance with GAAP,
(ii) resulting from the application of FAS 142 or FAS 144, and (iii) relating to
the amortization of intangibles resulting from the application of FAS 141 will
be excluded;

 

(8)                                 all Non-Cash Charges relating to employee
benefit or other management or stock compensation plans of the Borrower or a
Restricted Subsidiary (excluding any such Non-Cash Charge to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense incurred in a prior period) will be
excluded to the extent that such Non-Cash Charges are deducted in computing such
Consolidated Net Income; provided, further, that if the Borrower or any
Restricted Subsidiary of the Borrower makes a cash payment in respect of such
Non-Cash Charge in any period, such cash payment will (without duplication) be
deducted from the Consolidated Net Income of the Borrower for such period;

 

(9)                                 all unrealized gains and losses relating to
hedging transactions and mark-to-market of Indebtedness denominated in foreign
currencies resulting from the application of FAS 52 shall be excluded;

 

11

--------------------------------------------------------------------------------


 

(10)                          the net income for such period of any Restricted
Subsidiary (other than a Subsidiary Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its net income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, except
to the extent such restriction with respect to the payment of dividends or
similar distributions has been legally waived; and

 

(11)                          Consolidated Net Income shall be reduced by the
amount of any dividends or distributions made to Holdings or any other direct or
indirect parent company of the Borrower for ordinary course holding company
operating expenses.

 

“Consolidated Net Leverage Ratio” means as of the last day of any fiscal quarter
(a) Consolidated Net Debt as of such date to (b) the Consolidated EBITDA for the
four consecutive fiscal quarters of the Borrower ended on such date.

 

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Indebtedness” means Indebtedness of the Borrower in an aggregate
principal amount not to exceed the aggregate Net Cash Proceeds contributed as
common equity to the Borrower after the Amendment No. 1 Effective Date from the
issuance and sale of the Equity Interests of Holdings (other than Disqualified
Stock) or as a contribution to Holdings’ common equity capital (in each case,
other than to or from a Subsidiary of the Borrower) which Net Cash Proceeds are
not applied to any Other Equity Use; provided that such Indebtedness (a) is
incurred within 180 days after the sale of such Equity Interests or the making
of such capital contribution and (b) is designated as “Contribution
Indebtedness” pursuant to a certificate of a Responsible Officer delivered to
the Administrative Agent within one Business Day of the date of its incurrence.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)                                 the Cumulative Retained Excess Cash Flow
Amount at such time, plus

 

(b)                                 the Net Cash Proceeds from (i) the issuance
and sale of Equity Interests (other than any Disqualified Stock) of Holdings or
any direct or indirect parent of Holdings after the Amendment No. 1 Effective
Date and on or prior to such time (including upon exercise of warrants or
options) which proceeds have been contributed as common equity to the capital of
the Borrower and (ii) the Indebtedness (other than Indebtedness that is
contractually subordinated to the Loan Obligations) of the Borrower or any
Restricted

 

12

--------------------------------------------------------------------------------


 

Subsidiary of the Borrower owed to a Person other than a Loan Party or a
Restricted Subsidiary of a Loan Party, which has been converted after the
Amendment No. 1 Effective Date into common Equity Interests of the Borrower (or
Holdings or any direct or indirect parent of Holdings) (other than Disqualified
Stock), which Net Cash Proceeds have not previously been applied to any Other
Equity Use; plus

 

(c)                                  100% of the aggregate amount received by
the Borrower or any Restricted Subsidiary after the Amendment No. 1 Effective
Date in cash and Cash Equivalents from:

 

(i)                                     the sale (other than to the Borrower or
any Restricted Subsidiary) of the Equity Interests of an Unrestricted
Subsidiary, or

 

(ii)                                  any dividend or other distribution by an
Unrestricted Subsidiary, plus

 

(d)                                 in the event that after the Amendment No. 1
Effective Date any Unrestricted Subsidiary has been redesignated as a Restricted
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, the fair market value of the Investments of the Borrower
and the Restricted Subsidiaries in such Unrestricted Subsidiary at the time of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) so long as such Investments were originally made
pursuant to Section 7.03(i)(B) after the Amendment No. 1 Effective Date, plus

 

(e)                                  to the extent not already included in the
Cumulative Retained Excess Cash Flow Amount, an amount equal to any returns in
cash and Cash Equivalents (including dividends, interest, distributions, returns
of principal, profits on sale, repayments, income and similar amounts) actually
received after the Amendment No. 1 Effective Date by the Borrower or any
Restricted Subsidiary in respect of any Investments made pursuant to
Section 7.03(i)(B), minus

 

(f)                                   any amount of the Cumulative Credit used
to make Investments pursuant to Section 7.03(i)(B) after the Amendment No. 1
Effective Date and prior to such time, minus

 

(g)                                  any amount of the Cumulative Credit used to
make Restricted Payments pursuant to Section 7.06(l) after the Amendment No. 1
Effective Date and prior to such time, minus

 

(h)                                 any amount of the Cumulative Credit used to
make any payments in respect of Junior Financings pursuant to
Section 7.14(a)(v) after the Amendment No. 1 Effective Date and prior to such
time;

 

provided that the Cumulative Credit (other than the portion attributable to
clause (b) above which shall be available without restriction) shall be
available for use pursuant to Section 7.06(l) or 7.14(a)(v) only if the
Consolidated Net Leverage Ratio calculated on a Pro Forma Basis is less than or
equal to 6.50 to 1.00.

 

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow, for all
Excess Cash Flow Periods ending after the Amendment No. 1 Effective Date and
prior to such date.

 

“Current Assets” means, at any date of determination, all assets (other than
cash and Cash Equivalents) of the Borrower and its Restricted Subsidiaries that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, pension assets,
deferred bank fees and derivative financial instruments).

 

“Current Liabilities” means, at any date of determination, all liabilities of
the Borrower and its Restricted Subsidiaries that would, in accordance with
GAAP, be classified on a consolidated balance sheet of the Borrower as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of

 

13

--------------------------------------------------------------------------------


 

consolidated interest expense (excluding consolidated interest expense that is
past due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals of any costs or expenses related to restructuring
reserves and (e) any Revolving Credit Exposure or Revolving Credit Loans.

 

“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than Holdings
and its Subsidiaries) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds or similar extensions of credit
or securities in the ordinary course of business and with respect to which the
Sponsor does not, directly or indirectly, possess the power to direct or cause
the direction of the investment policies of such entity.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” has the meaning specified in Section 2.05(b)(viii).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Loan Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Facility plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and

 

14

--------------------------------------------------------------------------------


 

binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

“Designated Equity Contribution” has the meaning set forth in Section 8.04(a).

 

“Designated Noncash Consideration” means any non-cash consideration received by
the Borrower or a Restricted Subsidiary in connection with a Material
Disposition that is designated as Designated Noncash Consideration pursuant to a
certificate of a Responsible Officer.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
the Borrower or any Restricted Subsidiary (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith (including any sale or
transfer of Secured Intercompany Notes as part of an Intercompany Loan
Refinancing whether consummated as a sale of Secured Intercompany Notes or as a
refinancing thereof) or any sale, transfer or disposition of Equity Interests.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder of the Equity Interest, in whole or in part, on or prior to
the date that is 91 days after the Latest Maturity Date. Notwithstanding the
preceding sentence, (x) any Equity Interest that would constitute Disqualified
Stock solely because the holders of such Equity Interest have the right to
require the Person that issued such Equity Interest to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Equity Interest provide that
such Person may not repurchase such Equity Interest unless such Person would be
permitted to do so in compliance with Section 7.06, (y) any Equity Interest that
would constitute Disqualified Stock solely as a result of any redemption feature
that is conditioned upon, and subject to, compliance with Section 7.06 will not
constitute Disqualified Stock and (z) any Equity Interest issued to any plan for
the benefit of employees will not constitute Disqualified Stock solely because
it may be required to be repurchased by the Person that issued such Equity
Interest in order to satisfy applicable statutory or regulatory obligations. The
amount of Disqualified Stock deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that Holdings and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

 

“Dividend Equivalent Payments” means payments of special bonuses, dividend
equivalents or other payments or disbursements in an aggregate amount not to
exceed $15,000,000 to Persons who hold stock options, employee equity awards or
similar Equity Interests in Holdings (or any direct or indirect parent thereof)
outstanding as of or prior to the Amendment No. 1 Effective Date.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

15

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness as determined by the Borrower and the Administrative Agent, taking
into account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the life of such Indebtedness
and (y) the four years following the date of incurrence thereof) payable
generally to lenders providing such Indebtedness, but excluding (i) any
arrangement, structuring, commitment, underwriting or other similar fees payable
to any arranger (or affiliate thereof) in connection with the commitment or
syndication of such Indebtedness and (ii) customary consent fees for an
amendment paid generally to consenting lenders.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.07(b)(iii), (v) and (vi) and Section 11.07(d) (in
each case, subject to such consents, if any, as may be required under
Section 11.07(b)(iii)).

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits or governmental restrictions relating to pollution or the protection of
the Environment or of human health (to the extent related to exposure to
Hazardous Materials), including those relating to the manufacture, generation,
handling, transport, storage, treatment, Release or threat of Release of
Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation,
remediation, fines, penalties, indemnities or claims for natural resource
damages), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower and is treated as a single employer
within the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and
(o) of the Code for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure to make by its due date a required installment under
Section 430(j) of the

 

16

--------------------------------------------------------------------------------


 

Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (c) the withdrawal of the Borrower or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (d) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent or in reorganization (within
the meaning of Title IV of ERISA) or in “endangered” or “critical” status
(within the meaning of Section 305 of ERISA); (e) the filing of a notice of
intent to terminate, the treatment of a Multiemployer Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (f) the institution by the
PBGC of proceedings to terminate a Pension Plan or Multiemployer Plan; (g) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (h) the determination that any Pension Plan is, or is
expected to be, in “at-risk” status, within the meaning of
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code; or (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Base Rate” has the meaning specified in the definition of
“Eurodollar Rate.”

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

1.00 — Eurodollar Reserve Percentage

 

Where “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Bloomberg (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
provided that (i) the Eurodollar Rate with respect to the Term B Loans shall
never be deemed to be less than 1.25% per annum and (ii) the Eurodollar Rate
with respect to the Revolving Credit Loans shall never be deemed to be less than
0.00% per annum.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan and for each outstanding Base Rate Loan bearing interest at
a rate based on the Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any period, an amount equal to

 

17

--------------------------------------------------------------------------------


 

(a)                                 the sum, without duplication, of

 

(i)                                 Consolidated Net Income for such period,

 

(ii)                                  an amount equal to the amount of all
non-cash charges to the extent deducted in arriving at such Consolidated Net
Income,

 

(iii)                                   decreases in Consolidated Working
Capital and long-term accounts receivable of the Borrower and its Restricted
Subsidiaries for such period (other than any such decreases arising from
acquisitions or dispositions by the Borrower and its Restricted Subsidiaries
completed during such period or the application of purchase accounting), and

 

(iv)                                 an amount equal to the aggregate net
non-cash loss on Dispositions by the Borrower and its Restricted Subsidiaries
during such period (other than sales in the ordinary course of business) to the
extent deducted in arriving at such Consolidated Net Income, minus

 

(b)                                 the sum, without duplication, of

 

(i)                                 an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income and cash
charges included in the definition of “Consolidated Net Income”,

 

(ii)                                  without duplication of amounts deducted
pursuant to clause (xi) below in prior fiscal years, the amount of Capital
Expenditures or acquisitions of intellectual property to the extent not expensed
and Capitalized Software Expenditures accrued or made in cash or accrued during
such period, to the extent that such Capital Expenditures or acquisitions were
financed with internally generated cash or borrowings under the Revolving Credit
Facility,

 

(iii)                                   (A) the principal component of payments
in respect of Capitalized Leases, (B) scheduled repayments of Term Loans
pursuant to Section 2.07, in each case, to the extent financed with internally
generated cash and (C) the amount actually paid in respect of Term Loans
assigned to the Borrower or any Restricted Subsidiary pursuant to
Section 11.07(d)(II)(y),

 

(iv)                                 an amount equal to the aggregate net
non-cash gain on Dispositions by the Borrower and its Restricted Subsidiaries
during such period (other than Dispositions in the ordinary course of business)
to the extent included in arriving at such Consolidated Net Income,

 

(v)                                 increases in Consolidated Working Capital
and long-term accounts receivable of the Borrower and its Restricted
Subsidiaries for such period (other than any such increases arising from
acquisitions or dispositions by the Borrower and its Restricted Subsidiaries
during such period or the application of purchase accounting),

 

(vi)                                 cash payments by the Borrower and its
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and its Restricted Subsidiaries other than Indebtedness,

 

(vii)                                 without duplication of amounts deducted
pursuant to clause (xi) below in prior fiscal years, the amount of Investments
and acquisitions made by the Borrower and its Restricted Subsidiaries during
such period pursuant to Section 7.03(i) to the extent that such Investments and
acquisitions were financed with internally generated cash or the proceeds of
Revolving Credit Loans and were not made by utilizing the Cumulative Retained
Excess Cash Flow Amount,

 

(viii)                                 the amount of Restricted Payments paid
during such period pursuant to Section 7.06(e), (f), (l) (to the extent
consisting of Dividend Equivalent Payments), (o), (p), (q), (r) and (s) to the
extent such Restricted Payments were financed with internally generated cash or
the proceeds of Revolving Credit Loans,

 

18

--------------------------------------------------------------------------------


 

(ix)                              the aggregate amount of expenditures actually
made by the Borrower and its Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period,

 

(x)                              the aggregate amount of any premium, make-whole
or penalty payments actually paid in cash by the Borrower and its Restricted
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness,

 

(xi)                              without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Borrower and its Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to acquisitions that constitute Investments permitted under this
Agreement or Capital Expenditures or acquisitions of intellectual property to
the extent not expected to be consummated or made, plus any restructuring cash
expenses, pension payments or tax contingency payments that have been added to
Excess Cash Flow pursuant to clause (a)(ii) above required to be made, in each
case during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of internally generated cash actually utilized to finance acquisitions
permitted under Section 7.03(g), Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

 

(xii)                               the amount of cash taxes paid in such period
to the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period and all TRA Payments,

 

(xiii)                                cash expenditures in respect of Swap
Contracts during such fiscal year to the extent not deducted in arriving at such
Consolidated Net Income,

 

(xiv)                               any payment of cash to be amortized or
expensed over a future period and recorded as a long-term asset,

 

(xv)                               except to the extent such amounts were not
included in Consolidated Net Income, dividends and distributions paid by
non-Wholly Owned Restricted Subsidiaries to any holders of a minority interest
therein (or a redemption or exercise of any option in respect of such minority
interest),

 

(xvi)                                the Specified Purchase Agreement Payments,
and

 

(xvii)                                   solely with respect to the period
ending December 31, 2013, $5,000,000.

 

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis.

 

“Excess Cash Flow Period” means (i) the period April 1, 2013 through
December 31, 2013 and (ii) each fiscal year of the Borrower thereafter; provided
that for purposes of calculating the Cumulative Retained Excess Cash Flow
Amount, Excess Cash Flow Period shall only include such fiscal years for which
financial statements and a Compliance Certificate have been delivered in
accordance with Sections 6.01(a), 6.01(b) and 6.02(b) and for which any
prepayments required by Section 2.05(b)(i) (if any) have been made (it being
understood that the Retained Percentage of Excess Cash Flow for any Excess Cash
Flow Period shall be included in the Cumulative Retained Excess Cash Flow Amount
even if a prepayment is not required by Section 2.05(b)(i)).

 

“Excluded Information” has the meaning specified in the definition of “Big Boy
Letter.”

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Restricted Subsidiary, (b) any direct or indirect Subsidiary of the Borrower
that is a CFC or any direct or indirect Subsidiary of a CFC, (c) any
Unrestricted Subsidiary and (d) any Immaterial Subsidiary.

 

19

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). If a Swap Obligation arises under a Master Agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or any other Loan Document, (a) Taxes imposed on or
measured by its net income (however denominated), and franchise Taxes imposed on
it (in lieu of net income taxes), by any jurisdiction as a result of a present
or former connection between the Administrative Agent, such Lender or such other
recipient and the jurisdiction of the Governmental Authority imposing such Tax
or any political subdivision or taxing authority thereof or therein other than a
connection deemed to arise solely from such person having executed, delivered,
become a party to, or performed its obligations or received a payment under, or
enforced and/or engaged in any other transactions pursuant to, this Agreement or
any other Loan Document), (b) any Tax similar to the branch profits tax under
Section 884(a) of the Code imposed by any jurisdiction described in (a), (c) any
withholding Tax that is attributable to such recipient’s failure to comply with
Section 3.01(e), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrower under Section 11.14), any U.S. federal
withholding Tax imposed on any amounts payable to such Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from Borrower with
respect to such withholding Tax pursuant to Section 3.01(a), (e) any withholding
or deduction imposed under FATCA and (f) any U.S. federal backup withholding
Taxes under Section 3406 of the Code.

 

“Existing Class” means a Class of Existing Term Loans or a Class of Existing
Revolving Credit Commitments.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of May 7, 2010
(as amended, restated, supplemented, or modified from time to time prior to the
Initial Funding Date), among the Borrower, Holdings, Bank of America, N.A., as
administrative agent, the lenders party thereto, and the other agents party
thereto.

 

“Existing Letters of Credit” means those letters of credit issued and
outstanding as of the Initial Funding Date under the Existing Credit Agreement.

 

“Existing Revolving Credit Commitments” has the meaning specified in
Section 2.17(b).

 

“Existing Term Loans” has the meaning specified in Section 2.17(a).

 

“Extended Class” means a Class of Extended Term Loans or a Class of Extended
Revolving Credit Commitments.

 

“Extended Revolving Credit Commitments” has the meaning specified in
Section 2.17(b).

 

“Extended Term Loans” has the meaning specified in Section 2.17(a).

 

“Extending Lender” has the meaning specified in Section 2.17(c).

 

“Extension Effective Date” has the meaning specified in Section 2.17(c).

 

“Extension Election” has the meaning specified in Section 2.17(c).

 

“Extension Request” means a Revolving Credit Extension Request or a Term Loan
Extension Request.

 

20

--------------------------------------------------------------------------------


 

“Facility” means the Term B Facility (including, for the avoidance of doubt, the
2016 Incremental Term B Facility), the Revolving Credit Facility or any credit
facility created pursuant to an Additional Credit Extension Amendment, as the
context may require.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors, chief
executive officer or chief financial officer of the Borrower (unless otherwise
provided in this Agreement).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, any intergovernmental agreements (or any related law, regulations or
administrative practices) implementing the foregoing and any agreements entered
into pursuant to current Section 1471(b)(1) of the Code (or any amended or
successor version described above).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be such average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

“Financial Covenant Event of Default” has the meaning provided in
Section 8.01(b).

 

“First Lien Guaranty” means the guaranty made substantially in the form of
Exhibit F.

 

“First Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent among the
Administrative Agent and one or more senior representatives for the holders of
Incremental Notes and/or Refinancing Notes that are intended to be secured on a
pari passu basis with the Secured Obligations.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of
2004, or, in each case, any successor statute thereto.

 

“Foreign Lender” means any Lender that is not a United States person within the
meaning of section 7701(a)(3) of the Code.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

21

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee of any guarantor shall be deemed to be the lower of
(a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which the Guarantee is made and (b) the maximum amount
for which such guarantor may be liable pursuant to the terms of the instrument.

 

“Guarantors” means, collectively, Holdings, the Restricted Subsidiaries of
Holdings listed on Schedule 6.12 and each other Restricted Subsidiary of
Holdings that shall be required to execute and deliver a Guaranty Supplement
pursuant to Section 6.12 (such Restricted Subsidiaries, collectively, the
“Subsidiary Guarantors”).

 

“Guaranty” means, collectively, the Guaranty made by Holdings under Article X in
favor of the Secured Parties and the Subsidiary Guaranty.

 

“Guaranty Supplement” has the meaning specified in Section 11 of the Subsidiary
Guaranty.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other wastes, chemicals, pollutants or
contaminants or compounds of any nature in any form regulated pursuant to any
Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VII, is a Lender, an Affiliate of a Lender or an Agent
Party, in its capacity as a party to such Swap Contract.

 

“Holdings” has the meaning specified in the introductory paragraph hereto.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets as of the last day of the most
recent fiscal period for which financial statements have been delivered pursuant
to Section 6.01 were less than 1% of Total Assets and (b) whose gross revenues
for the four fiscal quarter period ended on such date were less than 1% of
consolidated gross revenues of the Borrower and its Restricted Subsidiaries for
such period; provided that if, at any time and from time to time after the
Signing Date, Restricted Subsidiaries that are not Subsidiary Guarantors solely
because they meet the thresholds specified in

 

22

--------------------------------------------------------------------------------


 

clauses (a) and (b) comprise in the aggregate more than 2.5% of Total Assets as
of the last day of the most recent fiscal period for which financial statements
have been delivered pursuant to Section 6.01 or more than 2.5% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such period, then the Borrower shall, not later than forty-five (45) days after
the date by which financial statements for such quarter are required to be
delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more of such Restricted Subsidiaries
to not be Immaterial Subsidiaries to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of Section 6.12
applicable to such Restricted Subsidiary.

 

“Incremental Dollar Basket” has the meaning specified in clause (i)(A) of the
proviso of Section 2.16(a).

 

“Incremental Notes” means Indebtedness of the Loan Parties in respect of one or
more series of senior secured first lien notes issued pursuant to an indenture
or a note purchase agreement in a public offering, Rule 144A or other private
placement; provided that:

 

(a)                                 the final maturity date of any Incremental
Notes shall be no earlier than the Latest Maturity Date;

 

(b)                                 the Incremental Notes shall have a Weighted
Average Life to Maturity equal to or greater than the then remaining Weighted
Average Life to Maturity of the Outstanding Term Loans;

 

(c)                                  the Incremental Notes shall rank pari passu
in right of payment and security with the existing Loans, and the holders of the
Incremental Notes or their representative shall be party to, and the Incremental
Notes shall be subject to, the First Lien Intercreditor Agreement;

 

(d)                                 the security agreements relating to such
Incremental Notes shall be substantially the same as the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent) and the obligations in respect thereof shall not be secured by any Lien
on any asset of the Borrower or any Restricted Subsidiary other than any asset
constituting Collateral;

 

(e)                                  such Incremental Notes shall not be subject
to any Guarantee by any Person other than a Loan Party; and

 

(f)                                   the documentation with respect to any
Incremental Notes shall contain no mandatory prepayment, repurchase or
redemption provisions except with respect to change of control, asset sale and
casualty event mandatory offers to purchase and customary acceleration rights
after an event of default that are customary for financings of such type.

 

“Incremental Ratio Exception” has the meaning specified in clause (i)(C) of the
proviso of Section 2.16(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(e) all obligations of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, but limited, in the event such secured obligations are nonrecourse to
such Person, to the fair value of such property, (f) all Guarantees by such
Person of the Indebtedness of any other Person, (g) all Capitalized Leases of
such Person, (h) all reimbursement obligations of such Person as an account
party or applicant in respect of letters of credit and letters of guaranty,
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances and (j) all obligations of such Person in respect of
Disqualified Stock. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. For the avoidance of doubt, any right of Strategic
Investors in a

 

23

--------------------------------------------------------------------------------


 

Qualified Subsidiary to require the Borrower or any Qualified Subsidiary to
repurchase the Equity Interests in such Qualified Subsidiary held by such
Strategic Investors does not constitute Indebtedness.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Independent Assets or Operations” has the meaning specified in Section 6.01.

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Funding Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01, which
date was March 22, 2013.

 

“Initial Public Offering” means the initial public offering of shares of common
stock of Parent substantially concurrently with the Amendment No. 1 Effective
Date.

 

“Intellectual Property Security Agreement” means an intellectual property
security agreement, in substantially the form of Exhibit 4, 5 or 6 of the
Security Agreement, in each case as amended.

 

“Intercompany Loan Refinancing” has the meaning specified in Section 7.02(d).

 

“Intercompany Note Disposition” has the meaning specified in Section 7.05(r).

 

“Intercompany Note Disposition Agreement” means the Contribution, Assignment and
Assumption Agreement, dated as of April 20, 2016, by and between American Renal
Associates LLC, a Delaware limited liability company, and Intercompany Notes
Holdings.

 

“Intercompany Notes” has the meaning specified in Section 1.1 of the Security
Agreement.

 

“Intercompany Notes Holdings” means Term Loan Holdings LLC, a Delaware limited
liability company.

 

“Intercompany Notes Holdings Dividend” has the meaning specified in
Section 7.06(o).

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and, except as contemplated by Section 2.01(c), ending
on the date one, two, three or six months (or, if consented to by each Lender of
such Eurodollar Rate Loan, nine or twelve months) thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

24

--------------------------------------------------------------------------------


 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date for the applicable Facility.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or
substantially all of the business of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.

 

“Junior Financing” has the meaning set forth in Section 7.14(a).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Junior Lien Indebtedness” means Indebtedness secured by Liens permitted by
Section 7.01(o).

 

“Junior Lien Intercreditor Agreement” means an intercreditor agreement,
substantially in the form attached hereto as Exhibit L or otherwise in form and
substance reasonably acceptable to the Administrative Agent.

 

“Latest Maturity Date” means, at any time of determination, the latest Maturity
Date for any Class of Loans or Commitments outstanding at such time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, ordinances, codes, regulations and ordinances of any
Governmental Authority.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as an issuer of Letters of
Credit hereunder, any other Lender designated by the Borrower (with the consent
(not, in the case of the Administrative Agent, to be unreasonably withheld or
delayed) of such Lender and the Administrative Agent), as an issuer of Letters
of Credit hereunder and any Lender appointed by the Borrower (with the consent
(not, in the case of the Administrative Agent, to be unreasonably withheld or
delayed) of the Administrative Agent) as such by notice to the Lenders as a

 

25

--------------------------------------------------------------------------------


 

replacement for any L/C Issuer who is at the time of such appointment a
Defaulting Lender. References herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context requires.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lead Arrangers” means Bank of America, N.A., Barclays Bank PLC, Deutsche Bank
Securities Inc. and Wells Fargo Securities, LLC.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender, to the extent such Person
has a Commitment hereunder.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect for the Revolving Credit Facility (or,
if such day is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.14, (d) the Guaranty, (e) the Collateral Documents,
(f) each Additional Credit Extension Amendment, (g) the Junior Lien
Intercreditor Agreement, (h) any First Lien Intercreditor Agreement, (i) each
Issuer Document and (j) amendments of and joinders to any Loan Document that are
deemed pursuant to their terms to be Loan Documents for purposes hereof.

 

“Loan Obligations” means all Obligations under or with respect to the Loan
Documents; provided that Excluded Swap Obligations shall not be a Loan
Obligation of any Guarantor that is not a Qualified ECP Guarantor..

 

26

--------------------------------------------------------------------------------


 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Loan Servicing Agreement” means the Loan Servicing Agreement, dated as of
April 26, 2016, among American Renal Associates LLC, a Delaware limited
liability company, and Intercompany Notes Holdings.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitute assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (b) involve the
payment of Acquisition Consideration by the Borrower and its Restricted
Subsidiaries in excess of $5,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Borrower and its Restricted Subsidiaries taken as a
whole; (b) a material impairment of the material rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its material obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Material Disposition” means any Disposition of a Restricted Subsidiary or line
of business as a “going concern” that has a Fair Market Value in excess of
$5,000,000.

 

“Material Real Property” means real properties owned by the Borrower or any Loan
Party with a cost or book value (whichever is greater) in excess of $5,000,000.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
March 22, 2018, (b) with respect to the Term B Loans, September 22, 2019, and
(c) with respect to any other Class of Loans or Commitments, the maturity date
specified in the Additional Credit Extension Amendment related thereto;
provided, however, that if any such day is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 11.10.

 

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-979, of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.

 

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.

 

“Merger” means the merger consummated by MergerCo with and into the Borrower
pursuant to the Purchase Agreement.

 

“MergerCo” means C.P. Atlas Acquisition Corp., a Delaware corporation.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” has the meaning specified in Section 6.12(a)(ii).

 

27

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 100% of the cash proceeds actually received
by Holdings or any of the Restricted Subsidiaries (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but in each
case only as and when received) from any Disposition (other than an Intercompany
Loan Refinancing) or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by a Lien (other than a Lien that ranks pari passu with or
subordinated to the Liens securing the Loan Obligations) on the asset subject to
such Disposition or Casualty Event and that is required to be repaid (and is
timely repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (iii) in the case of any Disposition or
Casualty Event by a non-Wholly Owned Restricted Subsidiary, the pro rata portion
of the Net Cash Proceeds thereof (calculated without regard to this clause
(iii)) attributable to minority interests and not available for distribution to
or for the account of Holdings or a Wholly Owned Restricted Subsidiary as a
result thereof, (iv) taxes paid or reasonably estimated to be payable as a
result thereof, and (v) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by Holdings or any of the Restricted
Subsidiaries including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Cash Proceeds of such Disposition or Casualty Event
occurring on the date of such reduction); provided, that, if no Default exists,
the Borrower may reinvest any portion of such proceeds in assets useful for its
business (which shall include any Investment permitted by this Agreement) within
12 months of such receipt and such portion of such proceeds shall not constitute
Net Cash Proceeds except to the extent not, within 12 months of such receipt, so
reinvested or contractually committed to be so reinvested (it being understood
that if any portion of such proceeds are not so used within such 12 month period
but within such 12 month period are contractually committed to be used, then
upon the termination of such contract or if such Net Cash Proceeds are not so
used within 18 months of initial receipt, such remaining portion shall
constitute Net Cash Proceeds as of the date of such termination or expiry
without giving effect to this proviso; provided, further, that no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Cash Proceeds unless (x) such proceeds shall exceed $5,000,000 or
(y) the aggregate net proceeds excluded under clause (x) exceeds $10,000,000 in
any fiscal year, and

 

(b)                                 100% of the cash proceeds from the
incurrence or issuance by Holdings or any of the Restricted Subsidiaries of any
Indebtedness or any Intercompany Loan Refinancing or any issuance or sale of
Equity Interests, net of all taxes paid or reasonably estimated to be payable as
a result thereof and fees (including investment banking fees and discounts),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.

 

“New Holders” has the meaning specified in the definition of “Change of
Control”.

 

“Non-Cash Charges” means (a) losses on asset sales, disposals or abandonments,
(b) any impairment charge or asset write-off or write-down related to intangible
assets, goodwill, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (c) all losses from investments recorded using the
equity method, (d) stock-based awards compensation expense, and (e) other
non-cash charges (provided that if any non-cash charges, expenses and
write-downs referred to in this clause (e) represent an accrual or reserve for
potential cash

 

28

--------------------------------------------------------------------------------


 

items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA of such future period to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).

 

“Non-Consenting Lender” has the meaning specified in Section 11.14.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

 

“Note” means a Revolving Credit Note or Term Note, as the context may require.

 

“Note Delivery Date” has the meaning specified in Section 6.12(c).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Person arising under any agreement or otherwise, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Person of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” has the meaning specified in Section 5.22(c).

 

“OID” has the meaning specified in Section 2.16(a)(v).

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Equity Uses” means with respect to the use of the proceeds of the
issuance and sale of Equity Interests (i) to permit the incurrence of
Contribution Indebtedness, (ii) to increase the amount of the Cumulative Credit,
(iii) to increase the Restricted Payments basket under Sections 7.06(f)(i),
(iv) to increase the amount available for the repurchase, redemption or other
acquisition or retirement for value of Disqualified Stock of the Borrower or any
Restricted Subsidiary of the Borrower under Section 7.06(m) or (v) to cure a
financial covenant Event of Default pursuant to Section 8.04(a) (each, a
“Permitted Equity Use”), the use of such proceeds for any other Permitted Equity
Use.

 

“Other Taxes” means all present or future stamp, documentary, recording, filing,
property, excise or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, performance, registration,
delivery or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document.

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans, on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C
Obligations, on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other

 

29

--------------------------------------------------------------------------------


 

changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

 

“Outstanding Term Loan” has the meaning specified in Section 2.16(a)(iv).

 

“Parent” means American Renal Associates Holdings, Inc., a Delaware corporation.

 

“Parent Notes” means Parent’s 9.75%/10.50% Senior PIK Notes due 2016.

 

“Participant” has the meaning specified in Section 11.07(e).

 

“Participant Register” has the meaning specified in Section 11.07(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.

 

“Pension Plan” means any Plan (other than a Multiemployer Plan) that is
maintained or is contributed to by the Borrower or any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

 

“Perfection Certificate” means a certificate in the form of Exhibit I-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

 

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit I-2 or any other form approved by the Administrative Agent.

 

“Permitted Business” means (i) any business engaged in by the Borrower or any of
its Restricted Subsidiaries on the Signing Date, and (ii) any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Borrower and its Restricted Subsidiaries are engaged on the Signing Date.

 

“Permitted Collateral Liens” means (i) in the case of Collateral other than real
property subject to a Mortgage and any pledged securities, Liens permitted under
Section 7.01, (ii) in the case of real property subject to a Mortgage,
“Permitted Collateral Liens” means the Liens described in Section 7.01(a), (c),
(d), (g), (m), (o) and (r) and (iii) in the case of Collateral consisting of
pledged securities, means the Liens described in Section 7.01(a) and (o).

 

“Permitted Equity Use” has the meaning specified in the definition of “Other
Equity Uses.”

 

“Permitted Holders” means the Sponsor and its Affiliates (other than portfolio
companies or holding companies of portfolio companies (other than a direct or
indirect holding company of the Borrower)).

 

“Permitted Payment Restriction” means, with respect to any Restricted
Subsidiary, any restriction that (i) becomes effective only upon the occurrence
of (x) specified events under its Organization Documents or (y) a default by
such Restricted Subsidiary in the payment of principal of or interest, a
bankruptcy default, a default on any financial covenant or any other material
event of default (or, solely in the case of Indebtedness owing to a third party
lender, any default or event of default), in each case on Indebtedness that was
incurred by such Restricted Subsidiary in compliance with Section 7.02 and
(ii) does not materially impair the Borrower’s ability to make scheduled
payments of cash interest and fees and to make required principal payments on
the Loans, as determined in good faith by the Board of Directors of the
Borrower.

 

30

--------------------------------------------------------------------------------


 

“Permitted Payments to Holdings” means

 

(1)                                 payments, directly or indirectly, to
Holdings or any other direct or indirect parent company of the Borrower
(including Parent) to be used by Holdings (or any other direct or indirect
parent company of the Borrower) to pay (x) consolidated, combined or similar
federal, state and local taxes payable by Holdings (or such parent company) and
directly attributable to (or arising as a result of) the operations of the
Borrower and its Subsidiaries and (y) franchise or similar taxes and fees of
Holdings (or such parent company) required to maintain Holdings’ (or such parent
company’s) corporate or other existence and other taxes; provided that:

 

(a)                                 the amount of such dividends, distributions
or advances paid shall not exceed the amount (x) that would be due with respect
to a consolidated, combined or similar federal, state or local tax return for
the Borrower and its Subsidiaries if the Borrower were the parent of such group
for federal, state and local tax purposes plus (y) the actual amount of such
franchise or similar taxes and fees of Holdings (or such parent company)
required to maintain Holdings’ (or such parent company’s) corporate or other
existence and other taxes, each as applicable;

 

(b)                                 such payments are used by Holdings (or such
parent company) for such purposes within 90 days of the receipt of such
payments; and

 

(c)                                  such payments in respect of an Unrestricted
Subsidiary shall be permitted only to the extent that cash distributions were
made by such Unrestricted Subsidiary to the Borrower or any of its Restricted
Subsidiaries for such purpose;

 

(2)                                 payments, directly or indirectly, to
Holdings or any other direct or indirect parent company of the Borrower if the
proceeds thereof are used to pay general corporate and overhead costs and
expenses (including, without limitation, administrative, legal, accounting and
similar expenses for services of third parties or salaries and other
compensation of employees) incurred in the ordinary course of its business or of
the business of Holdings or such other parent company of the Borrower as a
direct or indirect holding company for the Borrower or used to pay fees and
expenses (other than to Affiliates) relating to any unsuccessful debt or equity
financing, in each case, only to the extent directly attributable to the
operations of Holdings and its Restricted Subsidiaries; and

 

(3)                                 so long as no Default exists at the time of
such payment or would result therefrom, payments, directly or indirectly, to
Holdings or any other direct or indirect parent company of the Borrower if the
proceeds thereof are used to pay amounts payable to the Permitted Holders
pursuant to Section 7.08(b), solely to the extent such amounts are not paid
directly by the Borrower or any of its Restricted Subsidiaries; provided that
any accelerated payment of periodic management fees under the Sponsor Management
Agreement (other than upon termination thereof upon an initial public offering
of common stock, or Change of Control, of the Borrower or any direct or indirect
parent company of the Borrower) shall constitute a Restricted Payment (whether
or not such payment is made by the Borrower directly or through a dividend or
distribution to Holdings) not permitted by this clause (3) and shall be
permitted only if the Borrower would be permitted to make a Restricted Payment
under another exception under Section 7.06.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, renew, refund, refinance, replace, defease or
discharge other Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that:

 

(a)                                 the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness
extended, renewed, refunded, refinanced, replaced, defeased or discharged (the
“Refinanced Indebtedness”) (plus all accrued interest on the Refinanced
Indebtedness and the amount of all fees, commissions, discounts and expenses,
including premiums, incurred in connection therewith);

 

31

--------------------------------------------------------------------------------


 

(b)                                 either (x) such Permitted Refinancing
Indebtedness has a final maturity date later than the final maturity date of,
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Refinanced Indebtedness or (y) all
scheduled payments on or in respect of such Permitted Refinancing Indebtedness
(other than interest payments) shall be at least 91 days following the Latest
Maturity Date;

 

(c)                                  if the Refinanced Indebtedness is
subordinated in right of payment to the Loan Obligations, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Loan
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Refinanced Indebtedness;

 

(d)                                 such Indebtedness is incurred

 

(i)                                by the Borrower or by the Restricted
Subsidiary who is the obligor on the Refinanced Indebtedness;

 

(ii)                                  by the Borrower or any Guarantor if the
obligor on the Refinanced Indebtedness is the Borrower or a Subsidiary
Guarantor; or

 

(iii)                                  by any Qualified Subsidiary if the
obligor on the Refinanced Indebtedness is a Qualified Subsidiary; and

 

(e)                                  such Indebtedness is only secured if and to
the extent and with the priority the Refinanced Indebtedness is secured, and if
such Refinanced Indebtedness is subject to an intercreditor agreement, the
holders of such Permitted Refinancing Indebtedness or their representative on
their behalf shall become party to such intercreditor agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, established, maintained or contributed to by the Borrower or any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Securities” has the meaning specified in Section 1.1 of the Security
Agreement.

 

“Portfolio Interest Exemption” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Pre-IPO Dividend” has the meaning specified in Section 7.06(s).

 

“Pro Forma Basis” means, with respect to any calculation for any period:

 

(a)                                 Material Acquisitions and Material
Dispositions that have been made by the Borrower or any of its Restricted
Subsidiaries, or any Person or any of its Subsidiaries acquired by, merged or
consolidated with the Borrower or any of its Restricted Subsidiaries, and
including any related financing transactions and including increases in
ownership of Restricted Subsidiaries, during such period or subsequent to the
period and on or prior to the date for which the calculation is being made (the
“Calculation Date”) will be given pro forma effect, including giving effect to
Pro Forma Cost Savings, as if they had occurred on the first day of the period;

 

(b)                                 any Person that is a Restricted Subsidiary
on the Calculation Date will be deemed to have been a Restricted Subsidiary at
all times during such period;

 

32

--------------------------------------------------------------------------------


 

(c)                                  any Person that is not a Restricted
Subsidiary on the Calculation Date will be deemed not to have been a Restricted
Subsidiary at any time during such period; and

 

(d)                                 if any Indebtedness bears a floating rate of
interest, the interest expense on such Indebtedness will be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account the effect on such interest rate of any
Secured Hedge Agreement applicable to such Indebtedness).

 

The calculations above shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Interest on a Capitalized Lease shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Borrower to be the rate of interest
implicit in such Capitalized Lease in accordance with GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate. For the purposes of Sections 2.16(a)(i), 6.15,
7.02(d), 7.02(j), 7.02(m), 7.03(g) and 7.14, when calculating compliance with a
financial ratio as of any date, Consolidated Net Debt shall be calculated as of
such date (after giving effect to all incurrences and repayments of Indebtedness
and uses (other than ordinary working capital uses) of cash and Cash Equivalents
to occur on such date) and Consolidated EBITDA shall be calculated as of the
four quarter period ending on the most recent date in respect of which a recent
balance sheet has been (or was required to be) delivered under
Section 6.01(a) or (b). For the purposes of calculating the Consolidated Net
Leverage Ratio for purposes of (i) the definition of “Applicable Rate”, (ii) the
Applicable ECF Percentage and (iii) determining actual compliance (and not
compliance on a Pro Forma Basis) with the financial covenant pursuant to
Section 7.10, events that occurred subsequent to the end of the applicable four
quarter period shall not be given pro forma effect. Notwithstanding anything to
the contrary in this Agreement, with respect to any incurrence of Indebtedness
pursuant to the provisions of either Section 2.16 or Section 7.02(v), the pro
forma calculation of the Consolidated First Lien Net Leverage Ratio and/or the
Consolidated Net Leverage Ratio, as applicable, shall not give pro forma effect
to any Indebtedness being incurred (or expected to be incurred) substantially
simultaneously or contemporaneously with the incurrence of any such Indebtedness
in reliance on the Incremental Dollar Basket.

 

“Pro Forma Cost Savings” means, with respect to any period, and without
duplication of any amounts set forth in clauses (a)(vi) and (a)(vii)(A) of the
definition of Consolidated EBITDA, the reduction in net costs and related
adjustments that (i) were directly attributable to any Material Acquisition or
Material Disposition that occurred during the four-quarter reference period or
subsequent to the four-quarter reference period and on or prior to the date of
determination and calculated on a basis that is consistent with Regulation S-X
under the Securities Act of 1933 as in effect and applied as of the date of this
Agreement, (ii) were actually implemented by the business that was the subject
of any such Material Acquisition or Material Disposition within 12 months after
the date of the acquisition, merger, consolidation or disposition and prior to
the date of determination that are supportable and quantifiable by the
underlying accounting records of such business or (iii) relate to the business
that is the subject of any such acquisition, merger, consolidation or
disposition and that the Borrower reasonably determines are probable based upon
specifically identifiable actions to be taken within 12 months of the date of
the acquisition, merger, consolidation or disposition and, in the case of each
of (i), (ii) and (iii), are described, as provided below, in a certificate of a
Responsible Officer, as if all such reductions in costs had been effected as of
the beginning of such period. Pro Forma Cost Savings described above shall be
accompanied by a certificate of a Responsible Officer delivered to the
Administrative Agent from the chief financial officer of the Borrower that
outlines the actions taken or to be taken, the net cost savings achieved or to
be achieved from such actions and that, in the case of clause (iii) above, such
savings have been determined to be probable.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Public Market” shall exist if (a) a Public Offering has been consummated and
(b) any Equity Interests of Holdings (or any other direct or indirect parent
holding company of the Borrower) have been distributed by means of an effective
registration statement under the Securities Act of 1933.

 

33

--------------------------------------------------------------------------------


 

“Public Offering” means a public offering of the Equity Interests of Holdings
(or any other direct or indirect parent holding company of the Borrower)
pursuant to an effective registration statement under the Securities Act of
1933.

 

“Purchase Agreement” means the contribution and merger agreement (together with
all exhibits, schedules and disclosure letter thereto) dated March 22, 2010,
among Holdings, Atlas Parent, MergerCo, Borrower, certain shareholders of the
Borrower party thereto and Wachovia Capital Partners GP I, LLC, as in effect on
the Signing Date.

 

“Put Right” has the meaning assigned to such term in the Loan Servicing
Agreement.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation is incurred or such other person as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Borrower or any of its Restricted Subsidiaries
pursuant to which the Borrower or any of its Restricted Subsidiaries sells,
conveys or otherwise transfers, or grants a security interest, to:

 

(1)                                 a Receivables Subsidiary (in the case of a
transfer by the Borrower or any of its Restricted Subsidiaries, which transfer
may be effected through the Borrower or one or more of its Restricted
Subsidiaries); and

 

(2)                                 if applicable, any other Person (in the case
of a transfer by a Receivables Subsidiary),

 

in each case, in any accounts receivable (including health care insurance
receivables), instruments, chattel paper, general intangibles and similar assets
(whether now existing or arising in the future, the “Receivables”) of the
Borrower or any of its Restricted Subsidiaries, and any assets related thereto,
including all collateral securing such Receivables, all contracts, contract
rights and all guarantees or other obligations in respect of such Receivables,
proceeds of such Receivables and any other assets, which are customarily
transferred or in respect of which security interests are customarily granted in
connection with receivables financings and asset securitization transactions of
such type, together with any related transactions customarily entered into in
receivables financings and asset securitizations, including servicing
arrangements. All determinations under this Agreement as to whether a particular
provision in respect of a receivables transaction is customary shall be made by
the Borrower in good faith (which determination shall be conclusive).

 

“Qualified Subsidiary” means a Restricted Subsidiary that satisfies each of the
following requirements: (1) except for Permitted Payment Restrictions, there are
no consensual encumbrances or restrictions on the ability of such Subsidiary to
(a) pay dividends or make any other distributions on its Equity Interests to the
Borrower or a Restricted Subsidiary or pay any Indebtedness owed to the Borrower
or a Restricted Subsidiary or (b) make any loans or advances to the Borrower or
a Restricted Subsidiary; (2) the Equity Interests of such Subsidiary are owned
by the Borrower and/or one or more of its Qualified Subsidiaries (without giving
effect to the proviso in this definition) and, if it is not a Wholly Owned
Restricted Subsidiary, one or more of (A) Strategic Investors, (B) directors of
such Subsidiary (only to the extent holding directors’ qualifying shares) and
(C) any other Person to the extent ownership by such other Person is required as
a result of changes in law occurring after the Signing Date; and (3) the primary
business of such Subsidiary is a Permitted Business; provided that, so long as
the laws or regulations of the State of New York require that membership
interests in limited liability companies that own dialysis clinics in the State
of New York be owned by individuals, a Subsidiary that operates one or more
clinics located only in the State of New York shall be deemed a Qualified
Subsidiary if (i) the requirements of clause (1) and (3) of this definition are
satisfied, (ii) a majority of its Equity Interests are owned by an officer of
the Borrower who is party to a written contract with the Borrower or a
Subsidiary Guarantor pursuant to which the Borrower or such Subsidiary Guarantor
shall have the right to repurchase all of such Equity Interests owned by such
officer for a nominal

 

34

--------------------------------------------------------------------------------


 

amount, (iii) the Borrower or a Subsidiary Guarantor receives dividends and
distributions from such Subsidiary as if it owned all of the Equity Interests
owned by such officer and (iv) such officer pledges such Equity Interests as
part of the Collateral to the extent such Equity Interests would have been
pledged if they were owned by the Borrower or a Guarantor.

 

“Receivables” has the meaning specified in the definition of “Qualified
Receivables Transaction.”

 

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Qualified Receivables Transaction.

 

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Transaction to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 

“Receivables Subsidiary” means a Restricted Subsidiary which engages in no
activities other than in connection with the financing of accounts receivable
and in businesses related or ancillary thereto and that is designated by the
Board of Directors of the Borrower (as provided below) as a Receivables
Subsidiary (A) no portion of the Indebtedness or any other Obligations
(contingent or otherwise) of which:

 

(1)                                 is guaranteed by Holdings or any of its
Restricted Subsidiaries (excluding guarantees of Obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings);

 

(2)                                 is recourse to or obligates Holdings or any
of its Restricted Subsidiaries in any way other than pursuant to Standard
Securitization Undertakings; or

 

(3)                                 subjects any property or asset Holdings or
any of its Restricted Subsidiaries (other than accounts receivable and related
assets as provided in the definition of Qualified Receivables Transaction),
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings; and

 

(B) with which neither Holdings nor any of its Restricted Subsidiaries has any
material contract, agreement, arrangement or understanding other than on terms
no less favorable to Holdings or such Restricted Subsidiary than those that
might be obtained at the time from Persons who are not Affiliates of the
Borrower, other than as may be customary in a Qualified Receivables Transaction
including for fees payable in the ordinary course of business in connection with
servicing accounts receivable; and (C) with which neither Holdings nor any of
its Restricted Subsidiaries has any obligation to maintain or preserve such
Restricted Subsidiary’s financial condition or cause such Restricted Subsidiary
to achieve certain levels of operating results other than pursuant to
representations, warranties, covenants and indemnities entered into in
connection with a Qualified Receivables Transaction. The Borrower shall deliver
to the Administrative Agent a certified copy of the resolution of the Board of
Directors of the Borrower giving effect to any such designation and a
certificate of a Responsible Officer certifying that such designation complied
with the foregoing conditions.

 

“Refinanced Indebtedness” has the meaning provided in the definition of
Permitted Refinancing Indebtedness.

 

“Refinancing” means (x) the repayment or redemption in full of (i) the Existing
Credit Agreement, (ii) the Senior Secured Notes and (iii) the Parent Notes, and
(y) the termination of all commitments and termination and release of all
security interests and guaranties in connection therewith or the making of
provisions therefor reasonably acceptable to the Administrative Agent, it being
understood that the Existing Letters of Credit may remain outstanding.

 

35

--------------------------------------------------------------------------------


 

“Refinancing Effective Date” has the meaning specified in Section 2.18.

 

“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing
Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as in effect on
Refinancing Effective Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Refinancing Note Holder” shall have the meaning provided in Section 2.18(b).

 

“Refinancing Notes” shall have the meaning provided in Section 2.18(a).

 

“Refinancing Notes Indenture” shall mean the indenture entered into with respect
to the Refinancing Notes and pursuant to which same shall be issued.

 

“Refinancing Term Lender” has the meaning specified in Section 2.18.

 

“Refinancing Term Loans” has the meaning specified in Section 2.18.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into any building, structure or facility.

 

“Replaced Revolving Credit Commitments” has the meaning specified in
Section 2.19.

 

“Replacement Preferred Stock” means any Disqualified Stock of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to redeem, refund, refinance, replace or discharge any
Disqualified Stock of the Borrower or any of its Restricted Subsidiaries (other
than Disqualified Stock issued by the Borrower or a Restricted Subsidiary to the
Borrower or another Restricted Subsidiary); provided that such Replacement
Preferred Stock (i) is issued by the Borrower or by the Restricted Subsidiary
who is the issuer of the Disqualified Stock being redeemed, refunded,
refinanced, replaced or discharged, (ii) does not have an initial liquidation
preference in excess of the liquidation preference plus accrued and unpaid
dividends on the Disqualified Stock being redeemed, refunded, refinanced,
replaced or discharged and (iii) does not require redemption, repurchase or
discharge at any time prior to the date on which the Disqualified Stock being
redeemed, refunded, refinanced, replaced or discharged is required to be
redeemed, repurchased or discharged.

 

“Replacement Revolving Credit Commitments” has the meaning specified in
Section 2.19.

 

“Replacement Revolving Credit Commitment Effective Date” has the meaning
specified in Section 2.19.

 

“Replacement Revolving Credit Lender” has the meaning specified in Section 2.19.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived with
respect to a Pension Plan (other than a Pension Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

 

“Repricing Transaction” means (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
Term B Loans into a new Class of replacement term loans under this Agreement)
that is broadly marketed or syndicated to banks and/or other institutional
investors in financings similar to the facilities provided for in this Agreement
(i) having an Effective Yield for such Indebtedness that is less than the
Effective Yield for the

 

36

--------------------------------------------------------------------------------


 

Term B Loans, but excluding Indebtedness incurred in connection with a Change of
Control, and (ii) the proceeds of which are used to prepay (or, in the case of a
conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of Term B Loans or (b) any effective reduction in the Effective Yield
for the Term B Loans (e.g., by way of amendment, waiver or otherwise).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Tranche Term Lenders” means, as of any date of determination, with
respect to any Class of Term Loans, Lenders holding more than 50% of the Term
Loans of such Class on such date; provided that Term Loans held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Tranche Term Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of notices given to Article II, any other officer of
the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of such Person, or any payment by such
Person (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest of such Person, or on account of any return of capital
to any Person’s stockholders, partners or members (or the equivalent of any
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment.

 

“Restricted Subsidiary” means, of any Person, any Subsidiary of such Person
other than an Unrestricted Subsidiary. Unless otherwise specified, references to
a “Restricted Subsidiary” will be deemed to be a Restricted Subsidiary of the
Borrower.

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

 

37

--------------------------------------------------------------------------------


 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01.

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) or pursuant to an Additional Credit Extension Amendment,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite such
caption in the Additional Credit Extension Amendment or Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. As of the Amendment No. 1 Effective Date, the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders is $100,000,000.

 

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Applicable Percentage or other
applicable share provided for under this Agreement of the amount of the L/C
Obligations and the Swing Line Loans outstanding at such time.

 

“Revolving Credit Extension Request” has the meaning specified in
Section 2.17(b).

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” means a revolving loan made pursuant to
Section 2.01(b) or an Additional Credit Extension Amendment.

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” has the meaning specified in Section 7.11.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Credit Agreement” means the Second Lien Credit Agreement dated as
of the Signing Date, as the same may be amended, modified, refinanced and/or
restated from time to time in accordance with Section 7.14(b), among Holdings,
the Borrower, the lenders from time to time party thereto and Bank of America,
N.A., as administrative agent and collateral agent.

 

“Second Lien Documentation” means the “Loan Documents”, as such term is defined
in the Second Lien Credit Agreement.

 

“Second Lien Facility” means the senior secured second lien term loan facility
under the Second Lien Credit Agreement.

 

“Second Lien Term Loans” means the term loans borrowed by the Borrower under the
Second Lien Facility.

 

38

--------------------------------------------------------------------------------


 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary Guarantor, on the one
hand, and any Cash Management Bank, on the other hand.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between Borrower or any Subsidiary Guarantor, on the
one hand, and any Hedge Bank, on the other hand.

 

“Secured Intercompany Loan” has the meaning specified in Section 7.03(c).

 

“Secured Intercompany Note” means a promissory note made by any Qualified
Subsidiary to the Borrower or any Subsidiary Guarantor evidencing Secured
Intercompany Loans.

 

“Secured Obligations” means all Obligations of, any Loan Party arising under any
Loan Document or otherwise with respect to any Loan, Letter of Credit, Secured
Cash Management Agreement or Secured Hedge Agreement; provided that Excluded
Swap Obligations shall not be a Secured Obligation of any Guarantor that is not
a Qualified ECP Guarantor.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are secured
by the Collateral under the terms of the Collateral Documents.

 

“Security Agreement” means a security agreement, in substantially the form of
Exhibit G (together with each Security Agreement Supplement delivered pursuant
to Section 6.12, in each case as amended, the “Security Agreement”), duly
executed by each Loan Party.

 

“Security Agreement Supplement” has the meaning specified in Section 1.1(c) of
the Security Agreement.

 

“Senior Secured Notes” means the Borrower’s 8.375% Senior Secured Notes due
2018.

 

“Signing Date” means the date all conditions in Section 4.03 are satisfied,
which date was February 20, 2013.

 

“Social Security Act” means the Social Security Act of 1965.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is not less than the
total amount of liabilities, including contingent liabilities, of such Person,
(ii) the present fair salable value of the assets of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (iii) such Person will be able to pay its debts and other liabilities as
such debts and other liabilities become absolute and matured and (iv) such
Person is not left with property remaining in its hands constituting
“unreasonably small capital” with which to conduct its business. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Special Distribution” means payments in an aggregate amount not to exceed
$200,000,000 that were made on or after the Initial Funding Date and prior to
the Amendment No. 1 Effective Date in respect of: (i) the payment of a cash
dividend by the Borrower to Holdings, the proceeds of which will be used to
redeem a portion of the Equity Interests of Holdings (or any direct or indirect
parent thereof) and/or to pay cash dividends or distributions to the holders of
Equity Interests of Holdings (or any direct or indirect parent thereof) and
(ii) in lieu of dividends or distributions on Equity Interests in Holdings (or
any direct or indirect parent thereof), special bonuses, dividend equivalents or
other payments payable to officers, employees, consultants and directors who
hold options or similar Equity Interests in Holdings (or any direct or indirect
parent thereof).

 

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Stock.

 

39

--------------------------------------------------------------------------------


 

“Specified Purchase Agreement Payments” means any payments to current or former
stockholders of the Borrower pursuant to Section 9.4(g) or Section 9.4(h) of the
Purchase Agreement (including payments made to Parent or Holdings to permit
Parent or Holdings to make such payments) in connection with tax savings
realized by the Borrower.

 

“Sponsor” means Centerbridge Capital Partners, L.P.

 

“Sponsor Management Agreement” means the Management Agreement between the
Borrower and the Sponsor dated as of May 7, 2010 and as the same may be further
amended, supplemented or otherwise modified from time to time.

 

“Spot Rate” has the meaning specified in Section 1.07.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Restricted
Subsidiary which the Borrower has determined in good faith to be customary in a
Qualified Receivables Transaction, including those relating to the servicing of
the assets of a Receivables Subsidiary, it being understood that any Receivables
Repurchase Obligation shall be deemed to be a Standard Securitization
Undertaking.

 

“Strategic Investors” means physicians, hospitals, health systems, other
healthcare providers, other healthcare companies and other similar strategic
joint venture partners which joint venture partners are, directly or indirectly,
actively involved in the day-to-day operations of providing dialysis-related
services, or, in the case of physicians, that have retired therefrom,
individuals who are former owners or employees of dialysis clinics purchased by
the Borrower, any of its Restricted Subsidiaries, and consulting firms that
receive common stock solely as consideration for consulting services performed.

 

“Subordinated Indebtedness” means Indebtedness of Borrower or any Guarantor that
is by its terms subordinated in right of payment to the Loan Obligations of
Borrower and such Guarantor, as applicable.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date. Unless otherwise specified,
references to “Subsidiary” will be deemed to refer to a Subsidiary of the
Borrower.

 

“Subsidiary Guarantor” means each Restricted Subsidiary that is party to the
Guaranty.

 

“Subsidiary Guaranty” means the First Lien Guaranty made by the Subsidiary
Guarantors in favor of the Secured Parties, together with each Guaranty
Supplement delivered pursuant to Section 6.12.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

 

40

--------------------------------------------------------------------------------


 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such ot her form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Syndication Agents” means Wells Fargo Bank, National Association, as
syndication agent under any of the Loan Documents, or any successor syndication
agent.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of
April 26, 2016, between Parent and the Sponsor.

 

“Tax Status Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(a).

 

“Term B Commitment” means, (a) as to each Term B Lender, its obligation to make
Term B Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term B
Commitment”, (b) the 2016 Incremental Term B Commitments and (c) in the case of
any Lender that becomes a Term B Lender after the Initial Funding Date or after
the Amendment No. 1 Effective Date, as applicable, the amount specified opposite
the applicable caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party

 

41

--------------------------------------------------------------------------------


 

hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. As of the Signing Date, the aggregate principal
amount of the Term B Commitments was $400,000,000.

 

“Term B Facility” means, at any time, (a) on or prior to the Initial Funding
Date, the aggregate amount of the Term B Commitments at such time, (b) after the
Initial Funding Date, but prior to the Amendment No. 1 Effective Date, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time and (c) from and after the Amendment No. 1 Effective Date, the
aggregate principal amount of the Term B Loans (including, for the avoidance of
doubt, the 2016 Incremental Term B Loans) outstanding at such time.

 

“Term B Lender” means at any time, (a) on or prior to the Initial Funding Date,
any Lender that has a Term B Commitment at such time, (b) after the Initial
Funding Date, but prior to the Amendment No. 1 Effective Date, any Lender that
holds Term B Loans at such time and (c) from and after the Amendment No. 1
Effective Date, any Lender that holds Term B Loans (including, for the avoidance
of doubt, the 2016 Incremental Term B Loans) at such time.

 

“Term B Loan” means an advance made by any Term B Lender pursuant to
Section 2.01(a) or (c).

 

“Term Borrowing” means a Term B Borrowing, a 2016 Incremental Term B Borrowing
or a borrowing of any term loan of any other Class established pursuant to an
Additional Credit Extension Amendment.

 

“Term Commitment” means a Term B Commitment or Additional Term Commitment, as
the context may require.

 

“Term Lender” means, at any time, any Lender that holds Term Loans at such time.

 

“Term Loan” means a Term B Loan or any term loan of any other Class established
pursuant to an Additional Credit Extension Amendment.

 

“Term Loan Extension Request” has the meaning specified in Section 2.17(a).

 

“Term Loan Standstill Period” has the meaning specified in Section 8.01(b).

 

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender, evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-1.

 

“Threshold Amount” means $20,000,000.

 

“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries as set forth on the most recent consolidated balance
sheet of the Borrower and its Restricted Subsidiaries prepared in accordance
with GAAP.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and L/C
Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“TRA Payments” has the meaning specified in Section 7.06(q).

 

“Transactions” means, collectively, (a) the initial Credit Extensions hereunder
on the Initial Funding Date and the execution and delivery of Loan Documents
entered into on the Initial Funding Date, (b) the funding of the Second Lien
Term Loans on the Initial Funding Date and the execution and delivery of the
Second Lien Documentation entered into on the Initial Funding Date, (c) the
Refinancing, (d) the Special Distribution and (e) the payment of the fees and
expenses incurred in connection with the consummation of the foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

42

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (i) any Subsidiary designated by the Board of
Directors of the Borrower as an Unrestricted Subsidiary pursuant to Section 6.15
subsequent to the Signing Date and (ii) prior to the occurrence of the
Intercompany Notes Holdings Dividend, Intercompany Notes Holdings.

 

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

 

(a)                                 the sum of the product obtained by
multiplying (a) the amount of each then remaining installment, sinking fund,
serial maturity or other required payment of principal, including payment at
final maturity, in respect of such Indebtedness, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by

 

(b)                                 the then outstanding principal amount of
such Indebtedness.

 

“Wholly Owned Restricted Subsidiary” of any specified Person means a Restricted
Subsidiary of such Person all of the outstanding Equity Interests or other
ownership interest of which (other than directors’ qualifying shares) will at
that time be owned by such Person or by one or more Wholly Owned Restricted
Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the writedown and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02.                     Other Interpretive Provisions. With reference this
Agreement and each other Loan Document, unless otherwise specified herein or
such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such

 

43

--------------------------------------------------------------------------------


 

references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(d)                                 If a new Class of Revolving Credit
Commitments is established after the Initial Funding Date pursuant to an
Additional Credit Extension Amendment, references to “Revolving Credit
Commitments” herein shall mean all Classes of Revolving Credit Commitments,
unless the Additional Credit Extension Amendment provides otherwise with respect
to any one or more particular references to “Revolving Credit Commitments”; and
references to “Revolving Credit Facility,” “Revolving Credit Lender” and
“Revolving Credit Loan” shall also be subject to such rule of interpretation.

 

1.03.                     Accounting Terms.

 

(a)                                 Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded. Notwithstanding any other provision contained herein, (i) all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any of
its Subsidiaries at “fair value”, as defined therein and (ii) the accounting for
operating leases and capital leases under GAAP as in effect on the Signing Date
(including Accounting Standards Codification 840) shall apply for the purposes
of determining compliance with the provisions of this Agreement, including the
definition of Capitalized Leases and obligations in respect thereof.

 

(b)                                 Changes in GAAP. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

1.04.                     Rounding. Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

44

--------------------------------------------------------------------------------


 

1.05.                     Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06.                     Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

1.07.                     Currency Equivalents Generally. Any amount specified
in this Agreement (other than in Article II) or any of the other Loan Documents
to be in Dollars shall also include the equivalent of such amount in any
currency other than Dollars, such equivalent amount thereof in the applicable
currency to be determined by the Administrative Agent at such time on the basis
of the Spot Rate (as defined below) for the purchase of such currency with
Dollars. For purposes of this Section 1.07, the “Spot Rate” for a currency means
the rate determined by the Administrative Agent to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date of such determination; provided that the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.                     The Loans.

 

(a)                                 The Term B Borrowing. Subject to the terms
and conditions set forth herein, each Term B Lender severally agrees to make a
single loan to the Borrower on the Initial Funding Date in an amount not to
exceed such Term B Lender’s Term B Commitment. The Term B Borrowing shall
consist of Term B Loans made simultaneously by the Term B Lenders in accordance
with their respective Term B Commitments. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term B Loans may be
Base Rate Loans or Eurodollar Rate Loans as further provided herein.

 

(b)                                 The Revolving Credit Borrowings. Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

(c)                                  The 2016 Incremental Term B Borrowing.
Subject to the terms and conditions set forth herein and in Amendment No. 1,
each 2016 Incremental Term B Lender severally agrees to make a single loan to
the Borrower on the Amendment No. 1 Effective Date in an amount not to exceed
such 2016 Incremental Term B Lender’s 2016 Incremental Term B Commitment. The
2016 Incremental Term B Borrowing shall consist of 2016 Incremental Term B Loans
made simultaneously by the 2016 Incremental Term B Lenders in accordance with
their respective 2016 Incremental Term B Commitments. Amounts borrowed under
this Section 2.01(c) and repaid or prepaid may not be reborrowed. 2016
Incremental Term B Loans may be Base Rate Loans or Eurodollar Rate Loans as
further

 

45

--------------------------------------------------------------------------------


 

provided herein; provided that the 2016 Incremental Term B Loans shall initially
consist of Eurodollar Rate Loans with an Interest Period commencing on the
Amendment No. 1 Effective Date and ending on June 30, 2016.

 

2.02.                     Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Term Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephone notice must be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each such Committed Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them; provided, further, that
the notice of the Borrowing on the Amendment No. 1 Effective Date may be
provided on such shorter notice as may be agreed by the Administrative Agent.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Revolving Credit Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of a
Revolving Credit Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the

 

46

--------------------------------------------------------------------------------


 

proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan. During the existence of a
Default, upon notice from the Required Lenders, Loans will cease to be able to
be requested as, converted to or continued as Eurodollar Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                                  After giving effect to all Term Borrowings,
all conversions of Term Loans from one Type to the other, and all continuations
of Term Loans as the same Type, there shall not be more than six (6) Interest
Periods in effect in respect of each Class of Term Loans. After giving effect to
all Revolving Credit Borrowings, all conversions of Revolving Credit Loans from
one Type to the other, and all continuations of Revolving Credit Loans as the
same Type, there shall not be more than five (5) Interest Periods in effect in
respect of the Revolving Credit Facility.

 

2.03.                     Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                  Subject to the terms and conditions set forth herein,
(A) the L/C Issuer agrees, in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Initial Funding Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower or its Restricted Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Restricted Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Facility, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Initial Funding Date shall be
subject to and governed by the terms and conditions hereof.

 

(ii)               The L/C Issuer shall not issue any Letter of Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of the requested Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless the Required Revolving Lenders
have approved such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Revolving Credit Lenders and the L/C Issuer have approved such expiry

 

47

--------------------------------------------------------------------------------


 

date or (y) the L/C Issuer has approved such expiry date and such Letter of
Credit is cash collateralized or backstopped on terms and pursuant to
arrangements satisfactory to the L/C Issuer.

 

(iii)            The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Initial Funding Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Initial Funding Date and which the L/C Issuer in good faith
deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $100,000, in the case of a commercial Letter of Credit,
or $500,000, in the case of a standby Letter of Credit;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars; or

 

(E)                                any Revolving Credit Lender is at that time a
Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, reasonably satisfactory to the L/C
Issuer (in its sole discretion) with the Borrower or such Lender to eliminate
the L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)              The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)           The L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                  Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, completed and signed by a Responsible Officer of the Borrower. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of

 

48

--------------------------------------------------------------------------------


 

a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) the purpose and nature of the requested Letter of
Credit. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); and (3) the nature of the proposed amendment. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require in accordance with such L/C Issuer’s
usual and customary business practices.

 

(ii)               Promptly after receipt of any Letter of Credit Application,
the L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from the Required Revolving Lenders, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Letter of Credit.

 

(iii)            If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) it is not permitted to issue such Letter of Credit in its
extended form under the terms hereof, or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Required Revolving Lenders or the Administrative Agent on their behalf or
from the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

(iv)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”),

 

49

--------------------------------------------------------------------------------


 

the L/C Issuer shall not permit such reinstatement if it has received a notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Reinstatement Deadline (A) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
reinstatement or (B) from the Required Revolving Lenders or the Administrative
Agent on their behalf or from the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied (treating such
reinstatement as an L/C Credit Extension for purposes of this clause) and, in
each case, directing the L/C Issuer not to permit such reinstatement.

 

(v)              Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                  Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than 3:00
p.m. on the date of any payment by the L/C Issuer under a Letter of Credit if
the L/C Issuer delivers notice of such payment by 11:00 a.m. on such day or, if
notice of such payment by the L/C Issuer is delivered after 11:00 a.m., not
later than 10:00 a.m. on the next succeeding Business Day (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by the time set forth in the
preceding sentence, such L/C Issuer shall promptly notify the Administrative
Agent of such failure, and the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)               Each Revolving Credit Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)            With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest (A) at the rate applicable to Base Rate Loans to the
date reimbursement is required pursuant to Section 2.03(c)(i) and (B) thereafter
at the Default Rate. In such event, each Revolving Credit Lender’s payment to
the Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)           Until each Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.

 

50

--------------------------------------------------------------------------------


 

(v)              Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans (but not to fund L/C Advances or L/C Borrowings)
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice ).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                  At any time after the L/C Issuer has made a payment under
any Letter of Credit and has received from any Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.

 

(ii)               If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the Loan
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute. The obligation of the
Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                 any lack of validity or enforceability of
such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense (other than payment in full of such L/C Borrowing) or other
right that the Borrower or any Restricted Subsidiary may have at any time

 

51

--------------------------------------------------------------------------------


 

against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)                                  any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                                 any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                  any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense (other than payment in
full of such L/C Borrowing) available to, or a discharge of, the Borrower or any
of its Restricted Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer. Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP and UCP. Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of

 

52

--------------------------------------------------------------------------------


 

Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.

 

(h)                                 Letter of Credit Fees. The Borrower shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate for Eurodollar Rate Loans times the daily amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer. The Borrower shall pay directly to the
L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at a rate of 0.25% per annum, computed on the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(j)                                    Conflict with Issuer Documents. In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Restricted
Subsidiaries. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.

 

2.04.                     Swing Line Loans.

 

(a)                                 The Swing Line Loans. Subject to the terms
and conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may, in its sole
discretion, make loans (each such loan, a “Swing Line Loan”) to the Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment;

 

53

--------------------------------------------------------------------------------


 

provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time, plus such
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment; and
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.

 

(b)                                 Borrowing Procedures. Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by (A) telephone or
(B) by a Swing Line Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a Swing Line Loan Notice, completed and signed by a Responsible Officer
of the Borrower. Each such notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of the Required
Revolving Lenders) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                  The Swing Line Lender at any time in its sole and absolute
discretion may request, with prior notice to, and on behalf of, the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

 

(ii)               If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line

 

54

--------------------------------------------------------------------------------


 

Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)            If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)           Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                  At any time after any Revolving Credit Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

 

(ii)               If any payment received by the Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
the Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Loan Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender.
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans. Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of any
Swing Line Loan, interest in respect of such Applicable Revolving Credit
Percentage shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender.
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

55

--------------------------------------------------------------------------------


 

2.05.                     Prepayments.

 

(a)                                 Optional.

 

(i)                  Subject to the last sentence of this Section 2.05(a)(i),
the Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Term Loans and Revolving Credit Loans in whole
or in part without premium (except as set forth in Section 2.05(a)(iii)) or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) one Business Day prior to any date
of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Term Loan and any Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of Term B Loans
pursuant to this Section 2.05(a) shall be applied at the direction of the
Borrower or, if not so directed, to the remaining principal repayment
installments thereof in direct order of maturity. Each prepayment of any other
Class of Term Loans pursuant to this Section 2.05(a) shall be applied as set
forth in the applicable Additional Credit Extension Amendment. The prepayment of
Revolving Credit Loans shall be made on a pro rata basis across all Classes of
Revolving Credit Loans (except to the extent that any applicable Additional
Credit Extension Amendment provides that the Class of Revolving Credit Loans
established thereunder shall be entitled to less than pro rata treatment). Each
such prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not be permitted to prepay the Term B Facility pursuant to this
Section 2.05(a)(i) during the period from the Initial Funding Date through the
date ten Business Days thereafter.

 

(ii)               The Borrower may, upon notice to the Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(iii)            In the event that, on or prior to the date which is six-months
after the Amendment No. 1 Effective Date, the Borrower (x) prepays, refinances,
substitutes or replaces any Term B Loans pursuant to a Repricing Transaction
(including, for avoidance of doubt, any prepayment made pursuant to
Section 2.05(b)(iii) that constitutes a Repricing Transaction), or (y) effects
any amendment, amendment and restatement or other modification of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the Term B Lenders,
(I) in the case of clause (x), a prepayment premium of 1.00% of the aggregate
principal amount of the Term B Loans so prepaid, refinanced, substituted or
replaced and (II) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Term B Loans outstanding
immediately prior to such amendment. If, on or prior to the date which is
six-months after the Amendment No. 1 Effective Date, any Term B Lender that is a
Non-Consenting Lender and is replaced pursuant to Section 11.14 in connection
with any amendment, amendment and restatement or other modification of this
Agreement resulting in a Repricing Transaction, such Term B Lender (and not any
Person who replaces such Term B Lender pursuant to Section 11.14) shall receive
its pro rata portion (as determined immediately prior to it being so replaced)
of the prepayment premium or fee described in the preceding sentence. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.

 

56

--------------------------------------------------------------------------------


 

(b)                                 Mandatory

 

(i)                                  Excess Cash Flow. Within five (5) Business
Days after financial statements have been delivered pursuant to
Section 6.01(a) (commencing with the fiscal year ending December 31, 2016) and
the related Compliance Certificate has been delivered pursuant to
Section 6.02(b), the Borrower shall cause to be offered to be prepaid in
accordance with clause (viii) below, an aggregate principal amount of Term Loans
in an amount equal to (A) the Applicable ECF Percentage of Excess Cash Flow, if
any, for the Excess Cash Flow Period covered by such financial statements minus
(B) the sum of (1) all voluntary prepayments of Term Loans (other than
prepayments made with proceeds of other Indebtedness (other than Revolving
Credit Loans)) and amounts actually paid for Term Loans assigned to the Borrower
or any Restricted Subsidiary pursuant to Section 11.07(d)(II)(x) made during
such fiscal year or after year-end and prior to when such Excess Cash Flow
prepayment is due and (2) all voluntary prepayments of Revolving Credit Loans
during such fiscal year or after year-end and prior to when such Excess Cash
Flow prepayment is due to the extent the Revolving Credit Commitments are
permanently reduced by the amount of such payments, in the case of each of the
immediately preceding clauses (1) and (2), to the extent such prepayments are
funded with the internally generated cash and excluding any such prepayment that
reduced Excess Cash Flow.

 

(ii)                                  Dispositions. If (x) the Borrower or any
Restricted Subsidiary makes any Disposition pursuant to Section 7.05(l) or
(o) or (y) any Casualty Event occurs, which results in the realization or
receipt by the Borrower or Restricted Subsidiary of Net Cash Proceeds, the
Borrower shall cause to be offered to be prepaid in accordance with clause
(viii) below, on or prior to the date which is ten (10) Business Days after the
date of the realization or receipt by the Borrower or any Restricted Subsidiary
of such Net Cash Proceeds an aggregate principal amount of Term Loans in an
amount equal to 100% of all Net Cash Proceeds received.

 

(iii)                                  Indebtedness. If the Borrower or any
Restricted Subsidiary incurs or issues any Indebtedness after the Initial
Funding Date (other than Indebtedness permitted under Section 7.02, (other than
(a) Indebtedness that is intended to constitute Permitted Refinancing
Indebtedness with respect to the Facilities, (b) Refinancing Term Loans and
(c) initial borrowings under Replacement Revolving Credit Commitments)), the
Borrower shall cause to be offered to be prepaid in accordance with clause
(viii) below an aggregate principal amount of Term Loans in an amount equal to
100% of all Net Cash Proceeds received therefrom on or prior to the date which
is one (1) Business Day after the receipt by the Borrower or such Restricted
Subsidiary of such Net Cash Proceeds; provided that prepayments required by
initial borrowings under Replacement Revolving Credit Commitments shall be
applied only to borrowings under the Replaced Revolving Credit Commitments (with
reduction or termination of Revolving Credit Commitments as required by clause
(i) of the proviso to Section 2.19(a)). For the avoidance of doubt, any
Intercompany Loan Refinancing shall be treated as a Disposition under
Section 2.05(b)(ii) and not an incurrence of Indebtedness under this
Section 2.05(b)(iii).

 

(iv)                                Revolving Credit Exposure. If for any reason
the aggregate Revolving Credit Exposures at any time exceeds the aggregate
Revolving Credit Commitments then in effect (including, for the avoidance of
doubt, as a result of the termination of any Class of Revolving Credit
Commitments on the Maturity Date with respect thereto), the Borrower shall
promptly prepay or cause to be promptly prepaid Revolving Credit Loans and Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
such aggregate Outstanding Amount exceeds the Revolving Credit Facility.

 

(v)                                 Application of Prepayments. Except with
respect to Loans incurred in connection with any Additional Credit Extension
Amendment, (A) each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (except to the extent that any applicable Additional Credit
Extension Amendment provides that the Class of Term Loans made thereunder shall
be entitled to less than pro rata treatment; provided that any prepayment of
Term Loans required as a result of the incurrence of Refinancing Term Loans
shall be applied solely to the applicable Class or tranche of outstanding Term
Loans to be refinanced thereby); (B) with respect to each Class of Term Loans,
each prepayment pursuant to clauses (i) through (iii) of this
Section 2.05(b) shall be applied to the scheduled installments of principal
thereof following the date of prepayment pursuant to Section 2.07(b)(i) in
direct order of maturity or as set forth in the applicable Additional

 

57

--------------------------------------------------------------------------------


 

Credit Extension Amendment; and (C) each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentage of such
prepayment; provided that if no Lenders exercise the right to waive a given
mandatory prepayment of the Term Loans pursuant to Section 2.05(b)(viii), then,
with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied first to Term Loans that are Base Rate Loans to the
full extent thereof before application to Term Loans that are Eurodollar Rate
Loans in a manner that minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 3.05.

 

(vi)                                Notice. The Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to clauses (i) through (iii) of this
Section 2.05(b) at least four (4) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each applicable Lender of the contents
of the Borrower’s prepayment notice and of such Lender’s Applicable Percentage
of the prepayment.

 

(vii)                                Funding Losses, Etc. All prepayments under
this Section 2.05 shall be made together with, in the case of any such
prepayment of a Eurodollar Rate Loan on a date other than the last day of an
Interest Period therefor, any amounts owing in respect of such Eurodollar Rate
Loan pursuant to Section 3.05. Notwithstanding any of the other provisions of
Section 2.05(b), so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurodollar Rate Loans is required to be made
under this Section 2.05(b), prior to the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b). Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.05(b).

 

(viii)                                  Term Opt-out of Prepayment. With respect
to each prepayment of Term Loans required pursuant to Section 2.05(b)(i) or
(ii), (A) the Borrower will, not later than the date specified in Sections
2.05(b)(i) or (ii) for offering to make such prepayment, give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent provide notice of such offer of prepayment to each Lender
of Term Loans, (B) the Administrative Agent shall provide notice of such offer
of prepayment to each Lender of Term Loans, (C) each Lender of Term Loans will
have the right to refuse such offer of prepayment by giving written notice of
such refusal to the Administrative Agent within one (1) Business Day after such
Lender’s receipt of notice from the Administrative Agent of such offer of
prepayment (and the Borrower shall not prepay any Term Loans of such Lender on
the date that is specified in clause (D) below), (D) the Borrower will make all
such prepayments not so refused upon the fourth Business Day after delivery of
notice by the Borrower pursuant to Section 2.05(b)(vi) and (E) any prepayment
refused by Lenders of Term Loans (such refused amounts, the “Declined Proceeds”)
may be retained by the Borrower.

 

2.06.                     Termination or Reduction of Commitments.

 

(a)                                 Optional. The Borrower may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $2,500,000 or any whole multiple of $500,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Letter of Credit Sublimit and (iv) any reduction of Revolving Credit
Commitments (including termination to $0) shall be made on a pro rata basis
across all Classes of Revolving Credit Commitments, except to the extent that
any Class of Revolving Credit

 

58

--------------------------------------------------------------------------------


 

Commitments established pursuant to an Additional Credit Extension Amendment
provides that it is entitled to less than pro rata treatment; provided that any
reduction of Revolving Credit Commitments as a result of the establishment of
Replacement Revolving Credit Commitments shall be applied solely to the Replaced
Revolving Credit Commitments.

 

(b)                                 Mandatory.

 

(i)                                 The Commitments shall terminate on March 27,
2013 if the Initial Funding Date has not occurred on or prior to such date.

 

(ii)                                  The aggregate Term B Commitments shall be
automatically and permanently reduced to zero on the Initial Funding Date.

 

(iii)                                  The aggregate 2016 Incremental Term B
Commitments shall be automatically and permanently reduced to zero on the
Amendment No. 1 Effective Date.

 

(iv)                                 If after giving effect to any reduction or
termination of Revolving Credit Commitments under this Section 2.06, the Letter
of Credit Sublimit or the Swing Line Sublimit exceeds the Revolving Credit
Facility at such time, the Letter of Credit Sublimit or the Swing Line Sublimit,
as the case may be, shall be automatically reduced by the amount of such excess.

 

(c)                                  Payment of Fees. The Administrative Agent
will promptly notify the Lenders of any termination or reduction of the Letter
of Credit Sublimit, Swing Line Sublimit or the Revolving Credit Commitment under
Section 2.06(a) or (b)(i). Upon any reduction of the Revolving Credit
Commitments under Section 2.06(a), the Revolving Credit Commitment of each
Revolving Credit Lender shall be reduced by such Lender’s Applicable Revolving
Credit Percentage of such reduction amount. All fees in respect of the Revolving
Credit Facility accrued until the effective date of any reduction or termination
of Revolving Credit Commitments under this Agreement shall be paid on the
effective date of such reduction or termination.

 

2.07.                     Repayment of Loans.

 

(a)                                 Term Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term B Lenders (i) on the
last Business Day of each March, June, September and December, commencing with
June 30, 2016, an aggregate principal amount equal to $1,159,051.89 and (ii) on
the Maturity Date for the Term B Loans, the aggregate principal amount of all
Term B Loans outstanding on such date; provided that payments required by
Section 2.07(a)(i) above shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05.
In the event any Additional Term Loans, Refinancing Term Loans or Extended Term
Loans are made, such Additional Term Loans, Refinancing Term Loans or Extended
Term Loans, as applicable, shall be repaid by the Borrower in the amounts and on
the dates set forth in the Additional Credit Extension Amendment with respect
thereto and on the applicable Maturity Date thereof.

 

(b)                                 Revolving Credit Loans. The Borrower shall
repay to the Revolving Credit Lenders on the Maturity Date for the Revolving
Credit Facility the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

 

(c)                                  Swing Line Loans. The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date for the Revolving Credit
Facility.

 

2.08.                     Interest.

 

(a)                                 Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall

 

59

--------------------------------------------------------------------------------


 

bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility.

 

(b)                                 (i) If any amount payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)               Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09.                     Fees. In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                 Commitment Fee. The Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee
equal to the Applicable Fee Rate times the actual daily amount by which the
Revolving Credit Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV are not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Initial Funding Date, and on the last day of the Availability Period. The
commitment fee shall be calculated quarterly in arrears.

 

(b)                                 Other Fees.

 

(i)                                The Borrower shall pay to the Lead Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times separately agreed. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the
Administrative Agent for the account of (x) each Revolving Credit Lender a fee
equal to 0.50% of the amount of such Revolving Credit Lender’s Revolving Credit
Commitment on the Initial Funding Date and (y) each Term B Lender a fee (which
may, at the option of the Administrative Agent, be structured as original issue
discount) equal to 0.50% of the amount of such Term B Lender’s Term B Loans on
the Initial Funding Date. Such fee will fully earned, due and payable on the
Initial Funding Date and shall not be refundable for any reason whatsoever.

 

(iii)                                 The Borrower shall pay to the Lenders such
fees (if any) as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

 

2.10.                     Computation of Interest and Fees. All computations of
interest for Base Rate Loans determined by reference to clause (b) of the
definition of Base Rate shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

60

--------------------------------------------------------------------------------


 

2.11.                     Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Loan Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12.                     Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

 

(b)                                 (i) Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Eurodollar Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such

 

61

--------------------------------------------------------------------------------


 

Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

(ii)                  Payments by Borrower; Presumptions by Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the appropriate Lenders or the
L/C Issuer, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the appropriate Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several. The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.05(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.05(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.05(c).

 

(e)                                  Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13.                     Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of (a) Loan Obligations due and payable to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Loan Obligations due and
payable to such Lender hereunder and under the other Loan Documents at such time
to (ii) the aggregate amount of the Loan Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Loan Obligations due and payable to all Lenders hereunder and
under the other Loan Documents at such time obtained by all the Lenders at such
time or (b) Loan Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Loan
Obligations owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time to (ii) the aggregate amount of the Loan
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Loan
Obligations owing (but

 

62

--------------------------------------------------------------------------------


 

not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Loan Obligations then due and payable to
the Lenders or owing (but not due and payable) to the Lenders, as the case may
be, provided that:

 

(i)                             if any such participations or subparticipations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 

(ii)                             the provisions of this Section shall not be
construed to apply to (w) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (x) the application of Cash Collateral provided for in Section 2.14,
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than a
participation to Holdings or any of its Subsidiaries (as to which the provisions
of this Section shall apply) or (z) any payments made pursuant to Sections 2.17,
2.18 or 2.19.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14.                     Cash Collateral.

 

(a)                                 Certain Credit Support Events. Upon the
request of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). If at any time the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer in respect of the foregoing.

 

(b)                                 Grant of Security Interest. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant

 

63

--------------------------------------------------------------------------------


 

Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

 

(c)                                  Application. Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Section 2.04, 2.05, 2.06, 2.15 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)                                 Release. Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
be released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.07(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and, in such case, following application as provided in
this Section 2.14 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.15.                     Defaulting Lenders.

 

(a)                                 Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)                             Waivers and Amendments. That Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in Section 11.01.

 

(ii)                             Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.09), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a

 

64

--------------------------------------------------------------------------------


 

time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis based on the percentage
that the amount of such Loans or L/C Borrowings of such Lender is of the
aggregate amount of all such Loans or L/C Borrowings of all non-Defaulting
Lenders) prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees. That Defaulting Lender
(x) shall not be entitled to receive any commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall (A) be required to pay to each Lender to which the
Defaulting Lender’s Commitment to acquire, refinance or fund a participation in
Letters of Credit or Swing Line Loans has been re-allocated pursuant to
Section 2.15(a)(iv) the amount of such fee based on its revised “Applicable
Percentage” calculated in accordance with that Section allocable to its Fronting
Exposure arising from that Defaulting Lender or, to the extent not so
reallocated, to the L/C Issuer or Swing Line Lender, as the case may be, and
(B) not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure. During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Loans of that Lender.

 

(b)                                 Defaulting Lender Cure. If the Borrower, the
Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

2.16.                     Increase in Commitments.

 

(a)                                 The Borrower may by written notice to the
Administrative Agent elect to seek (x) commitments (“Additional Revolving Credit
Commitments”) to increase the Revolving Credit Commitments and/or
(y) commitments (“Additional Term Commitments”) to increase the aggregate
principal amount of any existing Class of Term Loans or to establish one or more
new Classes of Term Loans; provided that:

 

(i)                                the aggregate amount of all Additional
Commitments shall not exceed the sum of (A) after the Amendment No. 1 Effective
Date, and after giving effect to the incurrence of the 2016 Incremental

 

65

--------------------------------------------------------------------------------


 

Term B Loans and the 2016 Incremental Revolving Credit Commitment Increase,
(x) $75,000,000 less (y) the aggregate principal amount of Junior Lien
Indebtedness incurred under Section 7.02(b)(i) less (z) the aggregate principal
amount of Incremental Notes incurred under Section 7.02(v)(A) (the amount in
this clause (A), the “Incremental Dollar Basket”), plus (B) all voluntary
prepayments of Term Loans and voluntary commitment reductions of Revolving
Credit Commitments prior to or simultaneous with the Additional Commitments
Effective Date (excluding voluntary prepayments of Additional Term Loans and
voluntary commitment reductions of Additional Revolving Credit Commitments, to
the extent such Additional Term Loans and Additional Revolving Credit
Commitments were obtained pursuant to clause (C) below), plus (C) additional
amounts so long as the Consolidated First Lien Net Leverage Ratio and the
Consolidated Net Leverage Ratio, determined on a Pro Forma Basis as of the last
day of the most recently ended period of four consecutive fiscal quarters for
which financial statements are internally available, as if any Additional Term
Loans or Additional Revolving Credit Commitments, as applicable and in either
case incurred pursuant to this clause (C), available under such Additional
Commitments had been outstanding on the last day of such period, and, in each
case (x) with respect to any Additional Revolving Credit Commitment incurred
pursuant to this clause (C), assuming a borrowing of the maximum amount of Loans
available thereunder, and (y) excluding the cash proceeds of any Loans pursuant
to such Additional Commitments, do not exceed 3.75:1.00 and 6.50:1.00,
respectively (this clause (C), the “Incremental Ratio Exception”);

 

(ii)                                  any such increase or any new Class shall
be in an aggregate amount of $10,000,000 or any whole multiple of $500,000 in
excess thereof; provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the limit set forth in the
preceding clause (i);

 

(iii)                                   the final maturity date of any
Additional Term Loans shall be no earlier than the Latest Maturity Date;

 

(iv)                                 the Additional Term Loans shall have a
Weighted Average Life to Maturity equal to or greater than the then remaining
Weighted Average Life to Maturity of each Class of Term Loans outstanding prior
to such proposed incurrence of Additional Term Loans (the “Outstanding Term
Loans”);

 

(v)                                    the Applicable Rate with respect to any
Additional Term Loans shall be determined by the Borrower and the lenders of the
Additional Term Loans; provided that with respect to any Additional Term Loans
incurred prior to the date that is 18 months after the Amendment No. 1 Effective
Date, (x) in the event that the Applicable Rate for any such Additional Term
Loans is greater than the Applicable Rate for the Term B Loans by more than 50
basis points, then the Applicable Rate for the Term B Loans shall be increased
to the extent necessary so that the Applicable Rate for the Additional Term
Loans is not more than 50 basis points higher than the Applicable Rate for the
Term B Loans ; provided, further, that, in determining the Applicable Rate with
respect to Additional Term Loans or the applicable Class of Outstanding Term
Loans pursuant to this clause (v), (A) original issue discount (“OID”) or
upfront or similar fees (which shall be deemed to constitute like amounts of
OID) payable by the Borrower to the lenders providing such Additional Term Loans
or such Outstanding Term Loans in the primary syndication thereof (with OID
being equated to interest based on an assumed four-year life to maturity) shall
be included and (B) customary arrangement or commitment fees payable to any lead
arranger (or its affiliates) in connection with the Additional Term Loans or
Outstanding Term Loans shall be excluded, and (y) if any Eurodollar Rate “floor”
or Base Rate “floor” applicable to any Additional Term Loans exceeds the
Eurodollar Rate “floor” or Base Rate “floor” applicable to the Outstanding Term
Loans, the Eurodollar Rate “floor” or Base Rate applicable to the Term B Loans
shall be increased so that the applicable “floor” is the same;

 

(vi)                                 no existing Lender shall be required to
provide any Additional Commitments;

 

(vii)                                  subject to clause (iv), the amortization
schedule applicable to the Additional Term Commitments shall be determined by
the Borrower and the lenders thereof;

 

66

--------------------------------------------------------------------------------


 

(viii)                                the Additional Term Loans shall rank pari
passu in right of payment and security with the existing Loans; and

 

(ix)                                 the Additional Term Loans may have optional
prepayment terms (including call protection and prepayment premiums) and
mandatory prepayment terms as may be agreed between the Borrower and the lenders
of the Additional Term Loans so long as such Additional Term Loans do not
participate on a greater than pro rata basis in any such mandatory prepayments
as compared to Term B Loans.

 

(b)                                 Each such notice shall specify (x) the date
(each, an “Additional Commitments Effective Date”) on which the Borrower
proposes that the Additional Commitments shall be effective, which shall be a
date reasonably acceptable to the Administrative Agent and (y) the identity of
the Persons (each of which shall be a Person that would be an Eligible Assignee
(for this purpose treating a Lender of Additional Commitments as if it were an
assignee)) whom the Borrower proposes would provide the Additional Commitments
and the portion of the Additional Commitment to be provided by each such Person.
As a condition precedent to the effectiveness of any Additional Commitments, the
Borrower shall deliver to the Administrative Agent a certificate dated as of the
Additional Commitments Effective Date signed by a Responsible Officer of the
Borrower certifying that, before and after giving effect to the Additional
Commitments (and assuming full utilization thereof), (i) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Additional Commitments
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall have been true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.16(b), the representations and warranties
contained in Section 5.05(a) shall be deemed to refer to the most recent
financial statements furnished pursuant to subsection (a) of Section 6.01 and
(ii) no Default or Event of Default exists. On each Additional Commitments
Effective Date with respect to any Additional Term Commitment, each Person with
an Additional Term Commitment shall make an Additional Term Loan to the Borrower
in a principal amount equal to such Person’s Additional Term Commitment. The
Borrower shall prepay any Revolving Credit Loans outstanding on the Additional
Commitments Effective Date with respect to any Additional Revolving Credit
Commitment (and pay any additional amounts required pursuant to Section 3.05) to
the extent necessary to keep the outstanding Revolving Credit Loans ratable with
any revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Credit Commitments. If there is a new Borrowing of
Revolving Credit Commitments on such Additional Commitments Effective Date, the
Revolving Credit Lenders after giving effect to such Additional Revolving Credit
Commitments shall make such Revolving Credit Loans in accordance with
Section 2.01(b).

 

(c)                                  Any other terms of and documentation
entered into in respect of any Additional Term Commitments shall be on terms and
pursuant to documentation agreed between the Borrower and the Lenders providing
such Additional Term Commitments (including with respect to voluntary and
mandatory prepayments), other than as contemplated by Section 2.16(a)(iii),
(iv), (v), (vii), (viii) or (ix) above; provided that to the extent such other
terms and documentation in respect of any Additional Term Loans are not
consistent with those of the Term B Loans (except to the extent permitted by
Section 2.16(a)(iii), (iv), (v), (vii), (viii) or (ix) above) they shall be
reasonably satisfactory to the Administrative Agent.

 

(d)                                 The Additional Commitments shall be
documented by an Additional Credit Extension Amendment executed by the Persons
providing the Additional Commitments (and the other Persons specified in the
definition of Additional Credit Extension Amendment but no other existing
Lender), and the Additional Credit Extension Amendment may provide for such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.16.

 

(e)                                  This Section 2.16 shall supersede any
provisions in Section 2.13 or Section 11.01 to the contrary.

 

2.17.                     Extended Term Loans and Extended Revolving Credit
Commitments.

 

(a)                                 The Borrower may at any time and from time
to time request that all or a portion of the Term Loans of any Class (the Loans
of such applicable Class, the “Existing Term Loans”) be converted into a new
Class

 

67

--------------------------------------------------------------------------------


 

of Term Loans (the Loans of such applicable Class, the “Extended Term Loans”)
with terms consistent with this Section 2.17. In order to establish any Extended
Term Loans, the Borrower shall provide a notice to the Administrative Agent (a
“Term Loan Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which shall be identical to those applicable to
the Existing Term Loans from which such Extended Term Loans are to be converted
except that:

 

(i)                             the Maturity Date of the Extended Term Loans
shall be later than the Maturity Date of the Existing Term Loans;

 

(ii)                             all or any of the scheduled amortization
payments of principal of the Extended Term Loans may be delayed to later dates
than the scheduled amortization payments of principal of the Existing Term
Loans;

 

(iii)                              (A) the interest rates (including through
fixed interest rates), interest margins, rate floors, upfront fees, funding
discounts, original issue discounts and premiums with respect to the Extended
Term Loans may be different than those for the Existing Term Loans and
(B) additional fees and/or premiums may be payable to the Extending Lenders
providing such Extended Term Loans in addition to any of the items contemplated
by the preceding clause (A);

 

(iv)                               the Extended Term Loans may have optional
prepayment terms (including call protection and prepayment premiums) and
mandatory prepayment terms as may be agreed between the Borrower and the
Extending Lenders so long as such Extended Term Loans do not participate on a
greater than pro rata basis in any such mandatory prepayments as compared to
Term B Lenders;

 

(v)                                   the Loan Parties may be subject to
covenants and other terms for the benefit of the Extending Lenders that apply
only after the Latest Maturity Date (before giving effect to the Extended Term
Loans); and

 

(vi)                                  no existing Lender shall be required to
provide any Extended Term Loans.

 

(b)                                 The Borrower may at any time and from time
to time request that all or a portion of the Revolving Credit Commitments of any
Class (the Commitments of such applicable Class, the “Existing Revolving Credit
Commitments”) be converted into a new Class of Revolving Credit Commitments (the
Commitments of such applicable Class, the “Extended Revolving Credit
Commitments”) with terms consistent with this Section 2.17. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (a “Revolving Credit Extension Request”)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which terms shall be identical to those applicable to the
Existing Revolving Credit Commitments except that:

 

(i)                             the Maturity Date of the Extended Revolving
Credit Commitments shall be later than the Maturity Date of the Existing
Revolving Credit Commitments;

 

(ii)                             (A) the interest rates, interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and premiums
with respect to the Extended Revolving Credit Commitments may be different than
those for the Existing Revolving Credit Commitments and/or (B) additional fees
and/or premiums may be payable to the Extending Lenders in addition to or in
lieu of any of the items contemplated by the preceding clause (A) and/or (C) the
undrawn revolving credit commitment fee rate with respect to the Extended
Revolving Credit Commitments may be different than those for the Existing
Revolving Credit Commitments;

 

(iii)                               the Loan Parties may be subject to covenants
and other terms for the benefit of the Extending Lenders that apply only after
the Latest Maturity Date (before giving effect to the Extended Revolving Credit
Commitments); and

 

68

--------------------------------------------------------------------------------


 

(iv)                              no existing Lender shall be required to
provide any Extended Revolving Credit Commitments.

 

(c)                                  Each Extension Request shall specify the
date (the “Extension Effective Date”) on which the Borrower proposes that the
conversion of an Existing Class into an Extended Class shall be effective, which
shall be a date reasonably satisfactory to the Administrative Agent. Each Lender
of an Existing Class that is requested to be extended shall be offered the
opportunity to convert its Existing Class into the Extended Class on the same
basis as each other Lender of such Existing Class. Any Lender (to the extent
applicable, an “Extending Lender”) wishing to have all or a portion of its
Existing Class subject to such Extension Request converted into an Extended
Class shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Existing Class subject to such Extension Request that it has elected to convert
into an Extended Class. In the event that the aggregate portion of the Existing
Class subject to Extension Elections exceeds the amount of the Extended
Class requested pursuant to the Extension Request, the portion of the Existing
Class converted shall be allocated on a pro rata basis based on the amount of
the Existing Class included in each such Extension Election. Notwithstanding the
conversion of any Existing Revolving Credit Commitment into an Extended
Revolving Credit Commitment, such Extended Revolving Credit Commitment shall be
treated identically with all Existing Revolving Credit Commitments for purposes
of the obligations of a Revolving Credit Lender in respect of Swing Line Loans
under Section 2.04 and Letters of Credit under Section 2.03, except that the
applicable Additional Credit Extension Amendment may provide that the Maturity
Date for Swing Line Loans and/or the Letters of Credit may be extended and the
related obligations to make Swing Line Loans and issue Letters of Credit may be
continued so long as the Swing Line Lender and/or the applicable L/C Issuer, as
applicable, have consented to such extensions in their sole discretion (it being
understood that no consent of any other Lender (other than the Extending
Lenders) shall be required in connection with any such extension).

 

(d)                                 An Extended Class shall be established
pursuant to an Additional Credit Extension Amendment executed by the Extending
Lenders (and the other Persons specified in the definition of Additional Credit
Extension Amendment but no other existing Lender). No Additional Credit
Extension Amendment shall provide for any Class of (x) Extended Term Loans in an
aggregate principal amount that is less than $10,000,000 or (y) Extended
Revolving Credit Commitments in an aggregate principal amount that is less than
$5,000,000. In addition to any terms and changes required or permitted by
Section 2.17(a), the Additional Credit Extension Amendment shall amend the
scheduled amortization payments pursuant to Section 2.07 with respect to the
Existing Term Loans from which the Extended Term Loans were converted to reduce
each scheduled principal repayment amounts for the Existing Term Loans in the
same proportion as the amount of Existing Term Loans to be converted pursuant to
such Additional Credit Extension Amendment.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Agreement, on the Extension Effective Date, (i) the principal
amount of each Existing Term Loan shall be deemed reduced by an amount equal to
the principal amount converted into an Extended Term Loan, (ii) the amount of
each Existing Revolving Credit Commitment shall be deemed reduced by an amount
equal to the amount converted into an Extended Revolving Credit Commitment and
(iii) if, on any Extension Effective Date, any Loans of any Extending Lender are
outstanding under the applicable Existing Revolving Credit Commitments, such
Loans (and any related participations) shall be deemed to be converted into
Loans (and related participations) made pursuant to the Extended Revolving
Credit Commitments in the same proportion as such Extending Lender’s Existing
Revolving Credit Commitments are converted to Extended Revolving Credit
Commitments.

 

(f)                                   This Section 2.17 shall supersede any
provisions in Section 2.13 or Section 11.01 to the contrary. Each Extended
Class shall be documented by an Additional Credit Extension Amendment executed
by the Extending Lenders providing such Extended Class (and the other persons
specified in the definition of Additional Credit Extension Amendment but no
other existing Lender), and the Additional Credit Extension Amendment may
provide for such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.17.

 

69

--------------------------------------------------------------------------------


 

2.18.                     Refinancing Term Loans.

 

(a)                                 The Borrower may at any time and from time
to time, by written notice to the Administrative Agent, request the
establishment of one or more additional Classes of term loans under this
Agreement or an increase to an existing Class of term loans under this Agreement
(“Refinancing Term Loans”) or one or more series of debt securities
(“Refinancing Notes”); provided that:

 

(i)                             the proceeds of such Refinancing Term Loans
and/or Refinancing Notes shall be used, concurrently or substantially
concurrently with the incurrence thereof, solely to refinance all or any portion
of any outstanding Term Loans;

 

(ii)                              each Class of Refinancing Term Loans shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof (or such other amount necessary to repay any Class of outstanding
Term Loans in full);

 

(iii)                             such Refinancing Term Loans and/or Refinancing
Notes shall be in an aggregate principal amount not greater than the aggregate
principal amount of Term Loans to be refinanced plus any accrued interest, fees,
costs and expenses related thereto (including any original issue discount or
upfront fees);

 

(iv)                            the final maturity date of such Refinancing Term
Loans and/or Refinancing Notes shall be later than the Maturity Date of the Term
Loans being refinanced, and the Weighted Average Life to Maturity of such
Refinancing Term Loans and/or Refinancing Notes shall be longer than the then
remaining Weighted Average Life to Maturity of each Class of Term Loans being
refinanced;

 

(v)                            (A) the pricing, rate floors, discounts, fees and
optional and mandatory prepayment or redemption provisions applicable to such
Refinancing Term Loans and/or Refinancing Notes shall be as agreed between the
Borrower and the Refinancing Term Lenders and/or Refinancing Note Holders so
long as, in the case of any mandatory prepayment or redemption provisions, such
Refinancing Term Lenders and/or Refinancing Note Holders do not participate on a
greater than pro rata basis in any such prepayments as compared to Term B
Lenders and (B) the covenants and other terms applicable to such Refinancing
Term Loans (excluding those terms described in the immediately preceding clause
(A)), which shall be as agreed between the Borrower and the lenders providing
such Refinancing Term Loans and/or Refinancing Note Holders, shall not be
materially more favorable (when taken as a whole) to the Refinancing Term
Lenders and/or Refinancing Note Holders than those applicable to any Class of
Term Loans then outstanding under this Agreement (as determined by the Borrower
in good faith), except to the extent such covenants and other terms apply solely
to any period after the Latest Maturity Date (before giving effect to the
Refinancing Term Loans and/or Refinancing Notes) or such covenants or other
terms apply equally for the benefit of the other Lenders;

 

(vi)                              no existing Lender shall be required to
provide any Refinancing Term Loans and/or Refinancing Notes; and

 

(vii)                             the Refinancing Term Loans and/or Refinancing
Notes shall rank pari passu in right of payment and security with the existing
Loans.

 

(b)                                 Each such notice shall specify (x) the date
(each, a “Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans and/or Refinancing Notes be made, which shall be a date
reasonably acceptable to the Administrative Agent and (y) in the case of
Refinancing Term Loans, the identity of the Persons (each of which shall be a
Person that would be an Eligible Assignee (for this purpose treating a Lender of
Refinancing Term Loans as if it were an assignee)) whom the Borrower proposes
would provide the Refinancing Term Loans and the portion of the Refinancing Term
Loans to be provided by each such Person. On each Refinancing Effective Date,
each Person with a commitment for a Refinancing Term Loan (each such Person, a
“Refinancing Term Lender”) or Refinancing Notes (each such Person, a
“Refinancing Note Holder”) shall make a

 

70

--------------------------------------------------------------------------------


 

Refinancing Term Loan to the Borrower, and/or purchase Refinancing Notes from
the Borrower, in a principal amount equal to such Person’s commitment therefor.

 

(c)                                  This Section 2.18 shall supersede any
provisions in Section 2.13 or Section 11.01 to the contrary (but shall be in
addition to and not in lieu of the second paragraph of Section 11.01). The
Refinancing Term Loans shall be documented by an Additional Credit Extension
Amendment executed by the Persons providing the Refinancing Term Loans (and the
other Persons specified in the definition of Additional Credit Extension
Amendment but no other existing Lender), and the Additional Credit Extension
Amendment may provide for such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.18. The Refinancing Notes shall be established pursuant to
documentation which shall be consistent with the provisions set forth in
Section 2.18(a).

 

2.19.                     Replacement Revolving Credit Commitments.

 

(a)                                 The Borrower may at any time and from time
to time, by written notice to the Administrative Agent, request the
establishment of one or more additional Classes of Revolving Credit Commitments
(“Replacement Revolving Credit Commitments”) to replace all or a portion of any
existing Classes of Revolving Credit Commitments under this Agreement (“Replaced
Revolving Credit Commitments”); provided that:

 

(i)                                 substantially concurrently with the
effectiveness of the Replacement Revolving Credit Commitments, all or an
equivalent portion of the Revolving Credit Commitments in effect immediately
prior to such effectiveness shall be terminated, and all or an equivalent
portion of the Revolving Credit Loans then outstanding, together with all
interest thereon, and all other amounts accrued for the benefit of the Revolving
Credit Lenders, shall be repaid or paid (it being understood, however, than any
Letters of Credit issued and outstanding under the Replaced Revolving Credit
Commitments shall be deemed to have been issued under the Replacement Revolving
Credit Commitments if the amount of such Letters of Credit would exceed the
remaining amount of commitments under the Replaced Revolving Credit Commitments
after giving effect to the reduction contemplated hereby);

 

(ii)                                  such Replacement Revolving Credit
Commitments shall be in an aggregate amount not greater than the aggregate
amount of Replaced Revolving Credit Commitments to be replaced plus any accrued
interest, fees, costs and expenses related thereto (including any upfront fees);

 

(iii)                                  the final maturity date of such
Replacement Revolving Credit Commitments shall be later than the Maturity Date
of the Replaced Revolving Credit Commitments;

 

(iv)                                the Letter of Credit Sublimit and the Swing
Line Sublimit under such Replacement Revolving Credit Commitments shall be as
agreed between the Borrower, the Lenders providing such Replacement Revolving
Credit Commitments, the Administrative Agent, the L/C Issuer (or any replacement
L/C Issuer) and the Swing Line Lender (or any replacement Swing Line Lender);

 

(v)                               (A) the pricing, rate floors, discounts, fees
and optional prepayment or redemption provisions applicable to such Replacement
Revolving Credit Commitments shall be as agreed between the Borrower and the
Replacement Revolving Credit Lenders so long as, in the case of any optional
prepayment or redemption provisions, such Replacement Revolving Credit Lenders
do not participate on a greater than pro rata basis in any such prepayments as
compared to Replaced Revolving Credit Commitments and (B) the covenants and
other terms applicable to such Replacement Revolving Credit Commitments
(excluding those terms described in the immediately preceding clause (A)), which
shall be as agreed between the Borrower and the lenders providing such
Replacement Revolving Credit Commitments, shall not be materially more favorable
(when taken as a whole) to the lenders providing the Replacement Revolving
Credit Commitments than those applicable to the Replaced Revolving Credit
Commitments (as determined by the Borrower in good faith), except to the extent
such covenants and other terms apply solely to any period after the Latest
Maturity Date (before giving effect to the Replacement Revolving Credit
Commitments) or such covenants or other terms apply equally for the benefit of
the other Lenders;

 

71

--------------------------------------------------------------------------------


 

(vi)                                no existing Lender shall be required to
provide any Replacement Revolving Credit Commitments; and

 

(vii)                                  the Replacement Revolving Credit
Commitments shall rank pari passu in right of payment and security with the
existing Loans.

 

(b)                                 Each such notice shall specify (x) the date
(each, a “Replacement Revolving Credit Commitment Effective Date”) on which the
Borrower proposes that the Replacement Revolving Credit Commitments become
effective, which shall be a date reasonably acceptable to the Administrative
Agent and (y) the identity of the Persons (each of which shall be a Person that
would be an Eligible Assignee (for this purpose treating a Lender of Replacement
Revolving Credit Commitments as if it were an assignee)) whom the Borrower
proposes would provide the Replacement Revolving Credit Commitments (each such
person, a “Replacement Revolving Credit Lender”) and the portion of the
Replacement Revolving Credit Commitments to be provided by each such Person.

 

(c)                                  This Section 2.19 shall supersede any
provisions in Section 2.13 or Section 10.11 to the contrary. The Replacement
Revolving Credit Commitments shall be documented by an Additional Credit
Extension Amendment executed by the Persons providing the Replacement Revolving
Credit Commitments (and the other Persons specified in the definition of
Additional Credit Extension Amendment but no other existing Lender), and the
Additional Credit Extension Amendment may provide for such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.19.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.                     Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold Payments on Account of Taxes.

 

(i)                  Any and all payments by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document shall, to the extent
permitted by applicable Laws, be made free and clear of and without deduction or
withholding of any Taxes. If, however, applicable Laws require the applicable
withholding agent to withhold or deduct any Tax (as determined in the good faith
discretion of the applicable withholding agent), such Tax shall be withheld or
deducted in accordance with such Laws.

 

(ii)               If the applicable withholding agent shall be required to
withhold or deduct any Taxes from any payment, then (A) the applicable
withholding agent shall withhold or make such deductions as are required,
(B) the applicable withholding agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with applicable
Laws and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding and
deductions on account of Indemnified Taxes or Other Taxes have been made
(including withholding and deductions applicable to additional sums payable
under this Section 3.01), the applicable Lender, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)                                 Payment of Other Taxes. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)                                  Indemnification. Without limiting the
provisions of subsection (a) or (b) above, the Loan Parties shall, jointly and
severally, indemnify the Administrative Agent and each Lender, and shall make
payment in respect thereof within 10 days after a written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable by the Administrative Agent or such Lender, as
the case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or

 

72

--------------------------------------------------------------------------------


 

legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth the calculation of the amount of any such payment or
liability and the reasons for such payment or liability in reasonable detail
delivered to the Borrower and Holdings by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments. As soon as practicable
after any payment of any Indemnified Taxes or Other Taxes by any Loan Party to a
Governmental Authority as provided in this Section 3.01, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by applicable Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                  Each Lender shall deliver to the Borrower, Holdings and to
the Administrative Agent, whenever reasonably requested by the Borrower,
Holdings or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws and such other reasonably requested
information as will permit the Borrower, Holdings or the Administrative Agent,
as the case may be, (A) to determine whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) to determine, if
applicable, the required rate of withholding or deduction and (C) to establish
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Loan Party pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding tax purposes in an applicable jurisdiction (including, in
the case of a Lender seeking exemption from, or reduction of, U.S. federal
withholding tax under FATCA, any documentation necessary to prevent withholding
under FATCA and to permit the Borrower to determine that such Lender has
complied with any requirements under such provisions to avoid or reduce
withholding tax). Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)               Without limiting the generality of the foregoing,

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower, Holdings and the Administrative Agent executed originals of IRS
Form W-9 or such other documentation or information prescribed by applicable
Laws or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower, Holdings or the Administrative Agent, as the case may be,
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of U.S. federal
withholding tax with respect to any payments hereunder or under any other Loan
Document shall deliver to the Borrower, Holdings and the Administrative Agent
(in such number of signed originals as shall be requested by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter (1) if any documentation previously
delivered has expired or become obsolete or invalid or (2) upon the request of
the Borrower, Holdings or the Administrative Agent), whichever of the following
is applicable:

 

(I)                         IRS Form W-8BEN or W-8BEN-E, as applicable (or any
successor thereto) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(II)                         IRS Form W-8ECI (or any successor thereto),

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Sections 881(c) or
871(h) of the Code (the “Portfolio Interest Exemption”), (x) a certificate,
substantially in the form of Exhibit H-1, H-2, H-3 or H-4, as

 

73

--------------------------------------------------------------------------------


 

applicable (Exhibit H-1, H-2, H-3 or H-4, as applicable, a “Tax Status
Certificate”), to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest to be received is effectively connected with a U.S. trade
or business and (y) duly completed and executed original copies of IRS
Form W-8BEN (or any successor thereto) or W-8BEN-E, as applicable,

 

(IV)                          where such Lender is a partnership (for U.S.
federal income tax purposes) or otherwise not a beneficial owner (e.g., where
such Lender has sold a typical participation), IRS Form W-8IMY (or any successor
thereto) and all required supporting documentation (including, where one or more
of the underlying beneficial owner(s) is claiming the benefits of the Portfolio
Interest Exemption, a Tax Status Certificate of such beneficial
owner(s) (provided that, if the Foreign Lender is a partnership and not a
participating Lender, the Tax Status Certificate from the beneficial
owner(s) may be provided by the Foreign Lender on behalf of the beneficial
owner(s)), or:

 

(V)                           any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrower, Holdings or the Administrative Agent to
determine the withholding or deduction required to be made.

 

(C)                               Each Lender shall promptly notify the
Borrower, Holdings and the Administrative Agent of any change in circumstances
that would modify or render invalid any documentation previously provided.

 

(D)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Notwithstanding anything to the contrary in
this subsection 3.01(e), no Lender shall be required to deliver any
documentation that it is not legally eligible to deliver.

 

(iv)                              Each Lender hereby authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by such Lender to the
Administrative Agent pursuant to this Subsection 3.01(e).

 

(f)                                   Treatment of Certain Refunds. If the
Administrative Agent or any Lender determines, in its good faith sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to the Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 3.01 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by the Administrative Agent or such Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or such Lender agrees to repay the amount
paid over to any Loan Party (plus

 

74

--------------------------------------------------------------------------------


 

any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, or such Lender, in the event the
Administrative Agent or such Lender is required to repay such amount to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person. Notwithstanding anything to the contrary, in no
event will any Lender be required to pay any amount to any Loan Party the
payment of which would place such Lender in a less favorable net after Tax
position than such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund of any Indemnified Taxes or Other
Taxes had never been paid.

 

(g)                                  Payment by Administrative Agent. For
purposes of this Section 3.01, any payment made by the Administrative Agent to a
Lender shall be deemed to be a payment made by the Borrower to such Lender.

 

3.02.                     Illegality. If any Lender determines that any change
in Law has made it unlawful, or that any Governmental Authority has, after the
Signing Date, asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has, after the Signing
Date, imposed material restrictions on the authority of such Lender to purchase
or sell, or to take deposits of, Dollars in the London interbank market, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

3.03.                     Inability to Determine Rates. If in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof, (i) the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan or
in connection with an existing or proposed Base Rate Loan, or (ii) the
Administrative Agent determines or is advised in writing by the Required Lenders
that the Eurodollar Base Rate for any requested Interest Period with respect to
a proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders if the Required Lenders advised the Administrative Agent pursuant to
clause (ii) above) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

75

--------------------------------------------------------------------------------


 

3.04.                     Increased Costs.

 

(a)                                 Increased Costs Generally. If any Change in
Law shall:

 

(i)                             impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate) or the L/C Issuer;

 

(ii)                             subject any Lender or the L/C Issuer to any Tax
of any kind whatsoever (other than Indemnified Taxes or Other Taxes covered in
Section 3.01 and Excluded Taxes) on its loans, loan principal, Letters of
Credit, Commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital Requirements. If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loan made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement. A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 15 days after receipt thereof.

 

(d)                                 Delay in Requests. Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such

 

76

--------------------------------------------------------------------------------


 

increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

3.05.                     Compensation for Losses. Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.14;

 

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary and reasonable
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06.                     Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of Different Lending Office. If
any Lender requests compensation under Section 3.05, or the Borrower is required
to pay any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or the L/C Issuer, as the case may be.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the L/C Issuer in connection with any such designation or
assignment.

 

(b)                                 Replacement of Lenders. If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 (other than pursuant to
Section 3.01(b)) or if a Lender gives notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 11.14.

 

3.07.                     Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Facility, repayment of all other
Loan Obligations hereunder, and resignation of the Administrative Agent.

 

77

--------------------------------------------------------------------------------


 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01.                     Conditions to Initial Credit Extension. The obligation
of the L/C Issuer and each Lender to make its initial Credit Extension hereunder
is subject to satisfaction of the following conditions precedent:

 

(a)                                 the Administrative Agent’s receipt of the
following, each executed by a Responsible Officer of the signing Loan Party,
each dated the Initial Funding Date (or, in the case of certificates of
governmental officials, a recent date before the Initial Funding Date):

 

(i)                             executed counterparts of the Guaranty;

 

(ii)                              a Note executed by the Borrower in favor of
each Lender requesting a Note, with such requests provided to the Borrower at
least two Business Days prior to the Initial Funding Date;

 

(iii)                               the Security Agreement, together with:

 

(A)                               certificates representing the Pledged
Securities (if any) referred to therein accompanied by undated stock powers
executed in blank and instruments evidencing the Intercompany Notes and any
pledged Collateral required to be delivered to the Administrative Agent pursuant
to the Security Agreement, in each case, indorsed in blank,

 

(B)                               proper financing statements in form
appropriate for filing under the Uniform Commercial Code of all jurisdictions
that are necessary in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,

 

(C)                               certified copies of UCC, United States Patent
and Trademark Office, United States Copyright Office, tax and judgment lien
searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name any Loan Party or Qualified Subsidiary
as debtor and that are filed in those state and county jurisdictions in which
any Loan Party or Qualified Subsidiary is organized or maintains its principal
place of business, none of which encumber the Collateral covered or intended to
be covered by the Collateral Documents (other than Liens permitted by
Section 7.01 or any other Liens acceptable to the Administrative Agent), and

 

(D)                               a completed and executed Perfection
Certificate substantially in the form of Exhibit I-1;

 

(iv)                              a solvency certificate in the form of
Exhibit K executed and delivered by the chief financial officer of the Borrower;

 

(v)                              such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party;

 

(vi)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each of the Borrower and its Restricted
Subsidiaries is validly existing, in good standing and qualified to engage in
business in the jurisdiction of its organization;

 

(vii)                                the opinion of Simpson, Thacher & Bartlett
LLP, counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender and substantially in the form provided to the Lenders prior to the
Signing Date;

 

78

--------------------------------------------------------------------------------


 

(viii)                                 the opinion of McDermott Will & Emery
LLP, local counsel to the Loan Parties in Texas, addressed to the Administrative
Agent and each Lender and substantially in the form provided to the Lenders
prior to the Signing Date;

 

(ix)                                the financial statements referenced in
Sections 5.05(a) and (d);

 

(x)                                 the Junior Lien Intercreditor Agreement,
fully executed by the Administrative Agent (as defined in the Second Lien Credit
Agreement) under the Second Lien Credit Agreement, the Administrative Agent, and
acknowledged by the Loan Parties; and

 

(xi)                                a certificate of a Responsible Officer of
Borrower as to the satisfaction of the conditions set forth in Sections
4.02(a) and (b).

 

(b)                                 All fees required to be paid to the
Administrative Agent, the Lead Arrangers and the Lenders on or before the
Initial Funding Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all applicable expenses (including the reasonable
and invoiced fees and disbursements of counsel (with such invoices provided to
the Borrower at least two Business Days prior to the Initial Funding Date)) that
are due pursuant to Section 11.05(a).

 

(d)                                 Substantially concurrently with the initial
Credit Extensions on the Initial Funding Date, the initial borrowing under the
Second Lien Facility shall be consummated.

 

(e)                                  The Refinancing shall have been or shall
substantially concurrently with the initial Credit Extension on the Initial
Funding Date be consummated, and the Administrative Agent shall have received,
or substantially concurrently with the initial Credit Extensions on the Initial
Funding Date shall receive, (i) evidence of the discharge of the indentures
governing the Senior Secured Notes and the Parent Notes, (ii) UCC-3 termination
statements with respect to all Liens securing the Senior Secured Notes and the
Existing Credit Agreement and (iii) a customary “payoff letter” for the Existing
Credit Agreement.

 

4.02.                     Conditions to All Credit Extensions. The obligation of
each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) as of such
earlier date.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  In the case of any incurrence of a
Revolving Credit Loan or a Swing Line Loan or the issuance, amendment, renewal
or extension of any Letter of Credit, as the case may be (other than (1) any
Borrowing of Revolving Credit Loans to reimburse an Unreimbursed Amount or
(2) if after giving effect to such Credit Extension, the Revolving Credit
Exposure of all Revolving Credit Lenders does not exceed 20% of the Revolving
Credit Facility), the Consolidated Net Leverage Ratio for the most recently
ended fiscal quarter for which financial statements have been delivered ,
calculated without giving effect to such Credit Extension, is less than or equal
to the ratio set forth in the covenant contained in Section 7.10 for such date
(regardless of whether the financial covenant set forth in Section 7.10 is
required to be tested at such date).

 

79

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent and, if applicable,
the L/C Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) and, if
applicable, (c) have been satisfied on and as of the date of the applicable
Credit Extension.

 

4.03.                     Conditions to Effectiveness. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of
counterparts to this Agreement duly executed by a Responsible Officer of
Holdings, the Borrower, the Administrative Agent and each Lender.

 

(b)                                 Substantially concurrently with the
effectiveness of this Agreement, the Second Lien Facility shall become
effective.

 

(c)                                  The Administrative Agent shall have
received copies of notices delivered to the trustee for the Senior Secured Notes
and the Parent Notes for redemption of all of the Senior Secured Notes and the
Parent Notes in accordance with the indentures therefor on a date which is prior
to the date specified in Section 2.06(b)(i).

 

(d)                                 The Lenders and the Administrative Agent
shall have received the information required under Section 11.19 not less than
five (5) Business Days prior to the Signing Date.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:

 

5.01.                     Existence, Qualification and Power. Each Loan Party
and each of its Restricted Subsidiaries (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and consummate the Transactions, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

5.02.                     Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Restricted Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law, except in each case referred
to in clause (b) or (c), to the extent that such conflict, breach, contravention
or violation would not reasonably be expected to have a Material Adverse Effect.

 

5.03.                     Governmental Authorization; Other Consents. No
material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of any Loan Document, or
for the consummation of the Transactions, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents or (c) the perfection
of the Liens created under the

 

80

--------------------------------------------------------------------------------


 

Collateral Documents (including the first priority nature thereof), except for
the authorizations, approvals, actions, notices and filings listed on Schedule
5.03, all of which have been duly obtained, taken, given or made and are in full
force and effect.

 

5.04.                     Binding Effect. This Agreement has been and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to affecting creditors’ rights generally and
(ii) general equitable principles (whether considered in a proceeding in equity
or at law).

 

5.05.                     Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates thereof and their results of operations, cash flows
and changes in shareholders’ equity for the periods covered thereby in
accordance with GAAP, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the dates thereof,
including liabilities for Taxes, material commitments and Indebtedness.

 

(b)                                 The unaudited consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as of September 30, 2012 and
December 31, 2012 and the related consolidated and consolidating statements of
income or operations, shareholders’ equity and cash flows for the nine-month
periods ended September 30, 2011 and September 30, 2012 and the twelve month
period ended December 31, 2012 (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the dates thereof and their results of
operations, cash flows and changes in shareholders’ equity for the periods
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)                                  Since December 31, 2011, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

(d)                                 All financial projections concerning
Holdings and its Subsidiaries delivered to Lenders prior to the Initial Funding
Date have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date of their delivery to Lenders; it being
understood that (i) whether or not such projections or forward looking
statements are in fact achieved will depend upon future events some of which are
beyond the control of Holdings and its Subsidiaries, (ii) no assurance can be
given that any projections will be realized, (iii) actual results may vary from
the projections and such variations may be material and (iv) the projections
delivered to the Lenders should not be regarded as a representation by Holdings
or its management that the projected results will be achieved.

 

5.06.                     Litigation. Other than as set forth on Schedule 5.06,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened at law, in equity, in arbitration or
before any Governmental Authority, by or against Holdings or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to any Loan Document or the consummation of the Transactions,
or (b) either individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect.

 

5.07.                     Ownership of Property; Liens; Investments.

 

(a)                                 Each Loan Party and each of its Restricted
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

81

--------------------------------------------------------------------------------


 

(b)                                 (i)                                    
Part (i) of Schedule 5.07(b) sets forth a complete and accurate list of all
Liens on any property of any Loan Party as of the Amendment No. 1 Effective
Date, showing as of such date the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party
subject thereto.

 

(ii)                                  Part (ii) of Schedule 5.07(b) sets forth a
complete and accurate list of all Liens on any property of any Restricted
Subsidiary that is not a Loan Party to the extent such Liens secure Indebtedness
for borrowed money (including pursuant to equipment financings) as of the
Amendment No. 1 Effective Date, showing as of such date the lienholder thereof,
the principal amount of the obligations secured thereby and the property or
assets of such Loan Party subject thereto.

 

(iii)                               As of the Amendment No. 1 Effective Date,
the property of each Restricted Subsidiary which is not a Loan Party is subject
to no Liens, other than (A) Liens set forth on part (ii) of Schedule 5.07(b) or
(B) Liens which are otherwise permitted by Section 7.01 without giving effect to
clause (k), (m) or (o) thereof.

 

(c)                                  Schedule 5 to the Perfection Certificate
lists, as of the Amendment No. 1 Effective Date, each parcel of Material Real
Property owned by each Loan Party or any of its Restricted Subsidiaries, showing
as of the Amendment No. 1 Effective Date the street address, county or other
relevant jurisdiction, state, record owner and book and Fair Market Value
thereof. Each Loan Party and each of its Restricted Subsidiaries has good,
marketable and insurable fee simple title to the Material Real Property owned by
such Loan Party or such Restricted Subsidiary, free and clear of all Liens,
other than Liens created or permitted by the Loan Documents.

 

5.08.                     Environmental Compliance.

 

(a)                                 Each Loan Party and each Subsidiary and
their respective operations and properties, are in compliance with all
Environmental Laws and have obtained, maintained and are in compliance with all
permits, licenses and other approvals as required under any Environmental Law,
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 (i) None of the properties currently or
formerly owned or operated by any Loan Party or any of its Restricted
Subsidiaries is listed or, to the knowledge of the Borrower, proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or, to the knowledge of the Borrower, is adjacent to any such property;
(ii) none of the Loan Parties has used any Hazardous Materials and, to the
knowledge of the Borrower, there are no, and never have been any, underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) none of the Loan Parties has used, and to the knowledge of
the Borrower, there is no asbestos or asbestos-containing material on, at or in
any property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) none of the Loan Parties or any of its Subsidiaries has
Released and there is, to the knowledge of the Borrower, no threat of Release of
any Hazardous Materials and, to the knowledge of the Borrower, Hazardous
Materials have not otherwise been Released and there is no threat of Release of
Hazardous Materials on, at, under or from any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries, other than any
exceptions to any of the foregoing clauses (i) through (iv) that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(c)                                  Neither any Loan Party nor any of its
Subsidiaries (i) is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
Release of Hazardous Materials at, on, under, or from any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law or (ii) has generated,
used, treated, handled or stored any Hazardous Materials at, or has transported
any Hazardous Materials to or from, any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries, other than exceptions to
any of the foregoing clauses (i) or (ii) that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

82

--------------------------------------------------------------------------------


 

5.09.                     Insurance. The properties of the Borrower and its
Restricted Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates.

 

5.10.                     Taxes. Except as would not be reasonably expected,
individually or in the aggregate, to result in a Material Adverse Effect, each
Loan Party and each of its respective Restricted Subsidiaries has timely filed
all Tax returns and reports required to be filed, and has timely paid all Taxes
levied or imposed upon it or its property, income or assets or otherwise due and
payable (whether or not shown on any Tax return), including in its capacity as a
withholding agent, except such of those Taxes which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP (provided such contest
suspends enforcement or collection of the Tax in question). Each Loan Party and
its respective Restricted Subsidiaries has made adequate provisions in
accordance with GAAP for all material Taxes not yet due and payable. There is no
current, proposed or pending audit, assessment, deficiency or other claim
relating to Taxes against any Loan Party or any of its Restricted Subsidiaries
that would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect. None of the Loan Parties nor any of their
respective Restricted Subsidiaries has “participated” in a “listed transaction”
within the meaning of Treas. Reg. Section 1.6011-4, except as would not be
reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

5.11.                     ERISA Compliance.

 

(a)                                 Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state laws.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except as would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect, (i) no
ERISA Event has occurred or is reasonably expected to occur; (ii) neither the
Borrower nor any ERISA Affiliate has incurred any liability under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; (iii) neither the
Borrower nor any ERISA Affiliate has incurred any liability under Title IV of
ERISA with respect to a Pension Plan (other than for the payment of premiums due
and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

5.12.                     Subsidiaries; Equity Interests; Loan Parties. As of
the Initial Funding Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party as specified on Schedule 5.12 free
and clear of all Liens except those created or permitted under the Collateral
Documents. As of the Initial Funding Date, no Loan Party has any equity
investments in any other corporation or entity other than those specifically
disclosed in Schedule 6 to the Perfection Certificate. All of the outstanding
Equity Interests in the Borrower have been validly issued, are fully paid and
non-assessable and are owned by Holdings free and clear of all Liens except
those created or permitted under the Collateral Documents.

 

5.13.                     Margin Regulations; Investment Company Act.

 

(a)                                 No Loan Party is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

 

83

--------------------------------------------------------------------------------


 

(b)                                 None of the Borrower, any other Loan Party
or any Person Controlling the Borrower is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.

 

5.14.                     Disclosure. No report, financial statement,
certificate or other information, including the Confidential Information
Memorandum and the schedules to the Security Agreement, furnished in writing by
or on behalf of any Loan Party to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, as of the date such
report, financial statement, certificate or other information was furnished (or,
in the case of the Confidential Information Memorandum, as of the date of this
Agreement or as of the Initial Funding Date), contained any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties make only the representation set forth in
Section 5.05(d).

 

5.15.                     Compliance with Laws.

 

(a)                                 Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws
(including the Act and the United States Foreign Corrupt Practices Act of 1977)
and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Each of the Borrower and each of its
Subsidiaries which maintains health care facilities or provides health care
services has procured and maintains (i) all required licenses and permits for
all of its (if any) health care facilities and (ii) eligibility for
reimbursement or payment under the Medicare, Medicaid and comparable programs,
including successor programs, except where a failure to procure or maintain such
license, permit or eligibility for reimbursement or payment, as applicable,
would not reasonably be expected to result in a Material Adverse Effect.

 

5.16.                     Intellectual Property; Licenses, Etc. Except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each Loan Party and each of its Restricted Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, and Schedule 8 to the Perfection
Certificate sets forth a complete and accurate list as of the Initial Funding
Date of registered and applied for IP Rights owned by each Loan Party; and
(ii) no written claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened.

 

5.17.                     Solvency. As of the Amendment No. 1 Effective Date,
the Borrower, together with its Restricted Subsidiaries on a consolidated basis,
is Solvent.

 

5.18.                     Labor Matters. There are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its Restricted Subsidiaries as of the Amendment No. 1 Effective Date, and
neither the Borrower nor any Restricted Subsidiary has suffered any strikes,
walkouts, work stoppages or other labor difficulty within the last five years
that would reasonably be expected to have a Material Adverse Effect.

 

5.19.                     Collateral Documents. The provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Liens permitted by Section 7.01) on all right, title and
interest of the respective Loan Parties in the Collateral described therein.
Except for filings described on Schedule 4 to the Perfection Certificate, no
filing or other action will be necessary to perfect or protect such Liens.

 

5.20.                     Use of Proceeds. The Borrower will use the proceeds of
the borrowings under the Second Lien Facility on the Initial Funding Date to
fund the Special Distribution and the balance to fund the refinancing of the
Parent Notes. The Borrower will use the proceeds of the Credit Extensions (a) in
the case of the Term B Loans

 

84

--------------------------------------------------------------------------------


 

borrowed on the Initial Funding Date, to fund the balance of the costs of the
Refinancing and to pay fees and expenses related to the Transactions, (b) in the
case of the Revolving Credit Loans and Swing Line Loans, to finance the working
capital needs of the Borrower and its Subsidiaries and for general corporate
purposes, (c) in the case of the 2016 Incremental Term B Loans borrowed on the
Amendment No. 1 Effective Date, to fund the 2016 Transactions, (d) in the case
of any Additional Term Loans, as specified in the Additional Credit Extension
Amendment related thereto and (e) in the case of any Refinancing Term Loan or
Replacement Revolving Credit Commitments, to repay the Term Loans relating to
such Refinancing Term Loan or the Revolving Credit Loans, as applicable, and pay
fees and expenses in connection therewith. Letters of Credit shall be used for
general corporate purposes.

 

5.21.                     Subordination of Junior Financing; First Lien
Obligations. The Loan Obligations are (a) “Senior Debt,” “Senior Indebtedness,”
“Guarantor Senior Debt” or “Senior Secured Financing” (or any comparable term)
under, and as defined in, any Junior Financing Documentation for any
Subordinated Indebtedness and (b) “First Lien Obligations” (or any comparable
term) under, and as defined in, the Junior Lien Intercreditor Agreement.

 

5.22.                     Anti-Money Laundering and Economic Sanctions Laws.

 

(a)                                 To the extent applicable, each of Holdings
and its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the USA PATRIOT Act.

 

(b)                                 No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(c)                                  No Loan Party or any Subsidiary of
Holdings, nor to the knowledge of any Loan Party, any director, officer or
employee of a Loan Party or any Subsidiary of Holdings is subject as of the
Amendment No. 1 Effective Date to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”). The proceeds
of the Loans will not, to the knowledge of the Borrower, be made available to
any Person for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, each of Holdings and the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Restricted Subsidiary to:

 

6.01.                     Financial Statements. Deliver to the Administrative
Agent:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ended December 31, 2012), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of Grant Thornton LLP or another independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; provided that notwithstanding the
foregoing, (i) the obligations in this Section 6.01(a) may be satisfied by
furnishing (A) the applicable

 

85

--------------------------------------------------------------------------------


 

financial statements of Holdings (or any direct or indirect parent thereof) or
(B) Holdings’ (or any direct or indirect parent thereof) Form 10-K filed with
the SEC that contains the applicable financial statements of Holdings (or any
such direct or indirect parent thereof), and (ii) with respect to each of
clauses (i)(A) and (i)(B), if and so long as Holdings (or any such direct or
indirect parent thereof) will have Independent Assets or Operations, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to Holdings
(or any such direct or indirect parent thereof) and its Subsidiaries (other than
Borrower and its consolidated Subsidiaries), if any, on the one hand, and the
information relating to the Borrower and its consolidated Subsidiaries on a
standalone basis, on the other hand and (2) to the extent the materials
described in clauses (i)(A) or (i)(B) are provided in lieu of the information
required to be provided by the Borrower and its Subsidiaries under this
Section 6.01(a), such materials are accompanied by an opinion of Grant Thornton
LLP or another independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent, which opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within 45 days (or with respect to the fiscal quarter ended March 31, 2016, 55
days) after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower (commencing with the fiscal quarter ending March 31, 2013),
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, and the related consolidated statements of changes in
shareholders’ equity and cash flows for the portion of the Borrower’s fiscal
year then ended, in each case setting forth in comparative form, as applicable,
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; provided that notwithstanding the
foregoing, (i) the obligations in this Section 6.01(b) may be satisfied by
furnishing (A) the applicable financial statements of Holdings (or any direct or
indirect parent thereof) or (B) Holdings’ (or any direct or indirect parent
thereof) Form 10-Q filed with the SEC that contains the applicable financial
statements of Holdings (or any such direct or indirect parent thereof), and
(ii) with respect to each of clauses (i)(A) and (i)(B), if and so long as
Holdings (or any such direct or indirect parent thereof) will have Independent
Assets or Operations, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Holdings (or any such direct or indirect parent thereof)
and its Subsidiaries (other than Borrower and its consolidated Subsidiaries), if
any, on the one hand, and the information relating to the Borrower and its
consolidated Subsidiaries on a standalone basis, on the other hand.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

For purposes of this Section 6.01, Holdings (or the applicable direct or
indirect parent thereof) shall be deemed to have “Independent Assets or
Operations” if (i) the consolidated total assets of the Borrower and its
consolidated Subsidiaries on a standalone basis constitute less than 97.0% of
the consolidated total assets of Holdings (or such direct or indirect parent
thereof) or (ii) consolidated gross revenues of the Borrower and its
consolidated Subsidiaries on a standalone basis for the most recently ended
period of four consecutive fiscal quarters constitute less than 97.0% of the
consolidated gross revenues of Holdings (or such direct or indirect parent
thereof), determined in accordance with GAAP but excluding (x) any deferred tax
liabilities and deferred tax assets and (y) solely with respect to Holdings (or
such direct or indirect parent thereof), amounts related to such entity’s
investment in the Borrower and the Borrower’s Subsidiaries.

 

86

--------------------------------------------------------------------------------


 

6.02.                     Certificates; Other Information. Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 6.01(a) (commencing with the
delivery of the financial statements for the fiscal year ended December 31,
2012), a certificate of its independent certified public accountants, to the
extent permitted by professional standards applicable to them, certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default under Section 7.10 or, if any
such Default shall exist, stating the nature and status of such event;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ending March 31,
2013, (i) a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower (which
delivery may be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes); (ii) a
copy of management’s discussion and analysis with respect to such financial
statements; and (iii) to the extent applicable, related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

 

(c)                                  promptly after any request by the
Administrative Agent, copies of any detailed audit reports, management letters
or recommendations submitted to the Board of Directors (or the audit committee
of the Board of Directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any Restricted
Subsidiary thereof, or any audit of any of them;

 

(d)                                 promptly after the same are available,
copies of all annual, regular, periodic and special reports and registration
statements which any Loan Party may file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(e)                                  promptly after the furnishing thereof,
copies of any notice of default, acceleration or material breach with respect to
any Indebtedness of Holdings and its Restricted Subsidiaries, to the extent such
Indebtedness is in an aggregate principal amount in excess of the Threshold
Amount;

 

(f)                                   promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Restricted
Subsidiary thereof, copies of each notice or other correspondence received from
the SEC concerning any investigation or possible investigation or other inquiry
by the SEC;

 

(g)                                  provide not less than 30 days’ prior
written notice (in the form of a certificate of a Responsible Officer), or such
lesser notice period agreed to by the Administrative Agent, of its intention so
to do, describing such change and providing such other information in connection
therewith as the Administrative Agent may reasonably request, before effecting
any change (i) in any Loan Party’s legal name, (ii) in the location of any Loan
Party’s chief executive office, (iii) in any Loan Party’s identity or
organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), it being understood that
the Borrower shall take, and the Borrower shall cause each applicable Loan Party
to take, all action reasonably satisfactory to the Administrative Agent to
maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable. The Borrower agrees to promptly provide the Administrative Agent
with certified Organizational Documents reflecting any of the changes described
in the preceding sentence. The Borrower also agrees to promptly notify the
Administrative Agent of any change in the location of any office in which it
maintains books or records relating to Collateral owned by it;

 

87

--------------------------------------------------------------------------------


 

(h)                                 promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Restricted Subsidiary thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent may from time to time reasonably request;

 

(i)                                     promptly after learning of the assertion
or occurrence thereof, notice of any action or proceeding against or of any
noncompliance by any Loan Party or any of its Restricted Subsidiaries with any
applicable Environmental Law or Environmental Permit that would (i) reasonably
be expected to have a Material Adverse Effect or (ii) reasonably be expected to
cause any material property described in any Mortgage to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
applicable Environmental Law;

 

(j)                                    promptly after the furnishing thereof,
copies of any material statements or material reports furnished to any holder of
Indebtedness (other than in connection with any board observer rights) of any
Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of any
Junior Financing Documentation and, in each case, any Permitted Refinancing
Indebtedness thereof, in each case in a principal amount in excess of the
Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

 

(k)                                 concurrently with the delivery of financial
statements pursuant to Section 6.01(a), deliver to the Administrative Agent a
Perfection Certificate Supplement; and

 

(l)                                     within 7 Business Days (or such longer
period as the Administrative Agent may agree) after the delivery of financial
statements pursuant to Section 6.02(a) or (b), the Borrower will conduct a
meeting by teleconference with the Administrative Agent and the Public Lenders
to discuss such fiscal quarter’s results and the financial condition of the
Borrower and its Restricted Subsidiaries. Such teleconference shall be held at a
time during normal business hours announced to the Lenders at least two Business
Days in advance.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (x) upon request, the Borrower shall
deliver paper or electronic (which may be by facsimile or electronic mail)
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (y) the Borrower shall notify the Administrative
Agent and each Lender (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the

 

88

--------------------------------------------------------------------------------


 

Lead Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

 

6.03.                     Notices. Promptly notify the Administrative Agent and
each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or would
reasonably be expected to result in a Material Adverse Effect; and

 

(c)                                  of the occurrence of any ERISA Event.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04.                     Payment of Taxes. Pay and discharge as the same shall
become due and payable all material Taxes upon it or its property, income or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary.

 

6.05.                     Preservation of Existence, Etc. (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary in the normal
conduct of its business, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its IP Rights, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.

 

6.06.                     Maintenance of Properties. (a) Maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

6.07.                     Maintenance of Insurance. Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and all such insurance shall
(i) provide for not less than 30 days’ prior notice to the Administrative Agent
of termination, lapse or cancellation of such insurance and (ii) be endorsed or
otherwise amended to name the Administrative Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) or loss payee (in the case of property
insurance), as applicable.

 

6.08.                     Compliance with Laws. Comply with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

89

--------------------------------------------------------------------------------


 

6.09.                     Books and Records. Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and material
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be.

 

6.10.                     Inspection Rights. Permit representatives of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower (subject to clause (i) of the following proviso)
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that (i) if no Event of Default has occurred and is continuing, the
Borrower shall be obligated to reimburse the Administrative Agent for only one
such visit and inspection in each fiscal year by the Administrative Agent (any
additional visits and inspections shall be at the expense of the applicable
Lender), (ii) all visits or inspections by a Lender shall be coordinated by the
Administrative Agent and (iii) when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives)
may do any of the foregoing at the expense of the Borrower.

 

6.11.                     ERISA Compliance. Furnish to the Administrative Agent
as soon as practicable after request by the Administrative Agent, (x) copies of
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by the Borrower, its Restricted Subsidiaries or any ERISA
Affiliate with the Internal Revenue Service with respect to each Plan; (ii) the
most recent actuarial valuation report for each Plan; (iii) such other documents
or governmental reports or filings relating to any Plan as the Administrative
Agent shall reasonably request and (y) with respect to any Multiemployer Plan,
(i) any documents described in Section 101(k) of ERISA that the Borrower, any of
its Restricted Subsidiaries or any ERISA Affiliate may request and (ii) any
notices described in Section 101(1) of ERISA that the Borrower, its Restricted
Subsidiaries or any ERISA Affiliate may request; provided that if the Borrower,
its Restricted Subsidiaries or any ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Borrower, Restricted Subsidiary or ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.

 

6.12.                     Covenant to Guarantee Obligations and Give Security.

 

(a)                                 Upon the formation or acquisition of any
Restricted Subsidiary (which is not an Excluded Subsidiary) or at any time that
a Subsidiary ceases to be an Excluded Subsidiary or the acquisition by any Loan
Party of any property not otherwise subject to the Lien of the Collateral
Documents (provided that notwithstanding the foregoing, any Subsidiary of the
Borrower that Guarantees any Junior Financing or any Permitted Refinancing
Indebtedness of any of the foregoing shall be required to be a Guarantor
hereunder for so long as it Guarantees such Indebtedness), then the Borrower
shall, at the Borrower’s expense:

 

(i)                                within 30 days (or such longer notice period
agreed to by the Administrative Agent, in its sole discretion, in writing) after
such formation or acquisition, (i) cause such Restricted Subsidiary to duly
execute and deliver to the Administrative Agent a Guaranty Supplement,
guaranteeing the other Loan Parties’ obligations under the Loan Documents, a
Security Agreement Supplement, an Intellectual Property Security Agreement and
other security and pledge agreements required under the Loan Documents securing
the Loan Obligations of such Restricted Subsidiary, and (ii) cause each parent
of such Restricted Subsidiary which is a Loan Party to take all action necessary
to cause the Equity Interests in such Restricted Subsidiary to be pledged to the
Administrative Agent pursuant to such Loan Party’s Security Agreement,

 

(ii)                                  within 60 days (or such longer notice
period agreed to by the Administrative Agent, in its sole discretion, in
writing) after the formation or acquisition of such Restricted Subsidiary or
after acquisition by any Loan Party of any Material Real Property, cause the
Loan Party which owns such Material Real Property to duly execute and deliver to
the Administrative Agent a deed of trust or mortgage thereon, in form and
substance reasonably satisfactory to the Administrative Agent, securing payment
of all the Loan Obligations of such Loan Party (each, a “Mortgage”),

 

90

--------------------------------------------------------------------------------


 

(iii)                                   within 30 days with respect to Liens
created pursuant to clause (i) of this Section 6.12 and 60 days after such
formation or acquisition with respect to Liens created pursuant to clause
(ii) of this Section 6.12 (or, in either case, such longer notice period agreed
to by the Administrative Agent, in its sole discretion, in writing), cause such
Restricted Subsidiary and each direct and indirect parent of such Restricted
Subsidiary (if it has not already done so) to take whatever action (including
the recording of Mortgages and the filing of Uniform Commercial Code financing
statements) as may be necessary to perfect the Liens created pursuant to clauses
(i) and (ii) of this Section 6.12 and to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
perfected Liens on such property, enforceable against all third parties, subject
to the Liens permitted by Section 7.01,

 

(iv)                                 within 60 days (or such longer notice
period agreed to by the Administrative Agent, in its sole discretion, in
writing) after such formation or acquisition, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties reasonably acceptable
to the Administrative Agent as to the matters contained in clauses (i), (ii) and
(iii) above,

 

(v)                                  upon the request of the Administrative
Agent in its reasonable discretion, deliver to the Administrative Agent with
respect to each Material Real Property, title reports, surveys, engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance reasonably satisfactory to the Administrative Agent,
provided, however, that to the extent that any Loan Party shall have otherwise
received any of the foregoing items with respect to such Material Real Property,
such items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent, and

 

(vi)                                 upon the request of the Administrative
Agent in its reasonable discretion, with respect to each Material Real Property,
obtain flood insurance in such total amount as the Administrative Agent may from
time to time reasonably require, if at any time the area in which any
improvements located on any Material Real Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the Flood
Insurance Laws.

 

(b)                                 Upon request by the Administrative Agent, if
an Event of Default occurs and is continuing, the Borrower and the Subsidiary
Guarantors will exercise any rights and remedies then available to them under
any and all Secured Intercompany Loans.

 

(c)                                  On each date on which the Borrower delivers
a Compliance Certificate under Section 6.02(b) with respect to the fiscal
periods ending June 30 and December 31 (“Note Delivery Dates”), the Borrower
will furnish to the Administrative Agent each Secured Intercompany Note received
by it from a Qualified Subsidiary since the Signing Date or the latest Note
Delivery Date, as the case may be, together with an executed dated allonge with
respect to each such Secured Intercompany Note; provided that if any Event of
Default occurs and is continuing, upon notice from the Administrative Agent, the
Borrower shall promptly deliver any and all Secured Intercompany Notes not yet
furnished to the Administrative Agent. Upon the maturity of any Secured
Intercompany Note, or upon any sale to any Person other than a Loan Party or
refinancing which results in any Person other than a Loan Party becoming the
payee of any Secured Intercompany Note pursuant to an Intercompany Loan
Refinancing permitted by this Agreement, or upon any other disposition
(including by distribution or assignment) permitted by this Agreement to any
Person other than a Loan Party or refinancing which results in any Person other
than a Loan Party becoming the payee of any Secured Intercompany Note permitted
by this Agreement, the Administrative Agent will promptly upon written request
of the Borrower together with such certificates as the Administrative Agent may
reasonably request (i) deliver such Secured Intercompany Note to the Borrower or
to any other Person to which the Borrower directs such delivery and
(ii) acknowledge the release of the Administrative Agent’s Lien on such Secured
Intercompany Note and any assets or Equity Interests securing such note.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not be required to furnish any Secured Intercompany Note received by it from a
Qualified Subsidiary to the Administrative Agent except in accordance with this
Section 6.12(c).

 

91

--------------------------------------------------------------------------------


 

6.13.                     Compliance with Environmental Laws. Comply and take
commercially reasonable steps to cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
response or other corrective action necessary to address all Hazardous Materials
at, on, under or emanating from any properties owned, leased or operated by it
as required by any applicable Environmental Laws; provided, however, that
neither the Borrower nor any of its Restricted Subsidiaries shall be required to
undertake any of the obligations above to the extent that its obligation to do
so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP, or where the failure to undertake such obligation would not
reasonably be expect to result in a Material Adverse Effect.

 

6.14.                     Further Assurances. Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Restricted Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Restricted Subsidiaries is or is
to be a party.

 

6.15.                     Designation of Subsidiaries. The Borrower may at any
time designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Borrower shall be in compliance, on a Pro Forma Basis, with the
covenant set forth in Section 7.10 as if then in effect (and regardless of
whether the financial covenant set forth in Section 7.10 is required to be
tested at such date), and, as a condition precedent to the effectiveness of any
such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance, (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Junior
Financing, as applicable and (iv) no Restricted Subsidiary may be designated an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
after the Signing Date shall constitute an Investment by the Borrower therein at
the date of designation in an amount equal to the fair market value of the
Borrower’s or its Subsidiary’s (as applicable) Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (x) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(y) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.

 

6.16.                     Qualified Subsidiaries.

 

(a)                                 Except to the extent restricted pursuant to
any Permitted Payment Restrictions, the Borrower shall, and shall cause each
Subsidiary to, cause each Qualified Subsidiary to declare and pay regular
monthly, quarterly, semiannual or annual dividends or distributions to the
holders of its Equity Interests in an amount equal to substantially all of the
available cash flow of such Subsidiary for such period as determined in good
faith by its Board of Directors, subject to fiduciary duties applicable to such
Board and such ordinary and customary reserves and other amounts as, in the good
faith judgment of such Board, may be necessary so that the business of such
Subsidiary may be properly and advantageously conducted at all times, including
amounts necessary for operations, capital expenditures, debt service and other
needs.

 

92

--------------------------------------------------------------------------------


 

(b)                                 If, at any time, any Subsidiary would fail
to meet the requirements set forth in the definition of “Qualified Subsidiary,”
it will thereafter cease to be a Qualified Subsidiary for purposes of this
Agreement and any Indebtedness of such Subsidiary will be deemed to be incurred
by a Subsidiary that is not a Qualified Subsidiary as of such date and, if such
Indebtedness is not permitted to exist as of such date under Section 7.02, the
existence of such Indebtedness shall constitute a Default under Section 7.02.
The Board of Directors of the Borrower may at any time designate any Subsidiary
not to be a Qualified Subsidiary; provided that such designation will be deemed
to be an incurrence of Indebtedness by such Subsidiary of any outstanding
Indebtedness of such Subsidiary, and such designation will only be permitted if
(A) such Indebtedness is permitted under Section 7.02 and (B) no Default would
be in existence following such designation. In the event (x) a Subsidiary fails
to meet the requirements to be a Qualified Subsidiary or (y) the Board of
Directors of the Borrower designates a Qualified Subsidiary not to be a
Qualified Subsidiary, then all Investments in such Subsidiary since the Signing
Date shall be deemed to have been acquired and consequently reduce the amount
available for Investments under Section 7.03(i).

 

6.17.                     Maintenance of Ratings. In respect of the Borrower,
use commercially reasonable efforts to (i) cause each Facility to be
continuously rated (but not any specific rating) by S&P and Moody’s and
(ii) maintain a public corporate rating (but not any specific rating) from S&P
and a public corporate family rating (but not any specific rating) from Moody’s.

 

6.18.                     Post-Closing Deliverables. Deliver each item set forth
on Schedule 6.18 to the Administrative Agent on or before the date set forth in
such Schedule opposite such item.

 

ARTICLE VII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, and solely in the case of
Section 7.15, Holdings shall not:

 

7.01.                     Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                 Liens securing all of the Secured
Obligations;

 

(b)                                 Liens existing on the Amendment No. 1
Effective Date and listed on Schedule 5.07(b) and any renewals or extensions
thereof; provided that (i) the property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased except as contemplated by
Section 7.02(g), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(g);

 

(c)                                  inchoate Liens for ad valorem property
taxes not yet due or Liens for Taxes which are being contested in good faith and
by appropriate proceedings diligently conducted (which proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

93

--------------------------------------------------------------------------------


 

(g)                                  survey exceptions, title defects,
easements, rights-of-way, restrictions, encumbrances, or reservations of, or
rights of others for, licenses, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning or other restrictions as to the use
of real property or minor irregularities of title, in each case, which do not
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness incurred
pursuant to Section 7.02(i); provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(ii) the Indebtedness secured thereby does not exceed the cost of the property
being acquired on the date of acquisition;

 

(j)                                    Liens on property of a Person existing at
the time (x) of acquisition of the property by the Borrower or any Subsidiary or
(y) such Person is merged into or consolidated with the Borrower or any
Subsidiary or becomes a Subsidiary; provided that such Liens were not created in
contemplation of such acquisition, merger, consolidation or Investment and do
not extend to any assets other than those of the property acquired or Person
merged into or consolidated with the Borrower or such Subsidiary or acquired by
the Borrower or such Subsidiary or such Person’s Subsidiaries, and the
applicable Indebtedness secured by such Lien is permitted under Section 7.02;

 

(k)                                 other Liens securing Indebtedness
outstanding in an aggregate principal amount not to exceed $25,000,000;

 

(l)                                     Liens created or deemed to exist by the
establishment of trusts for the purpose of satisfying government reimbursement
program costs and other actions or claims pertaining to the same or related
matters or other medical reimbursement programs;

 

(m)                             Liens on Collateral securing Obligations in
respect of Incremental Notes or Refinancing Notes; provided that the holders of
such Incremental Notes or Refinancing Notes, as the case may be, or their
representative is or becomes party to a First Lien Intercreditor Agreement and
all such Liens are subject to the terms of such First Lien Intercreditor
Agreement;

 

(n)                                 Liens on the assets and/or Equity Interests
of any Qualified Subsidiary securing Indebtedness of such Qualified Subsidiary
incurred pursuant to Section 7.02(d);

 

(o)                                 Liens on Collateral securing Obligations in
respect of Indebtedness incurred pursuant to Section 7.02(b) and, after
incurrence of all Indebtedness permitted under Section 7.02(b), Indebtedness
incurred pursuant to Section 7.02(m); provided that the holders of such
Indebtedness or their representative is or becomes party to the Junior Lien
Intercreditor Agreement, and all such Liens are subject to the terms of, and are
subordinated to the Liens securing the Secured Obligations pursuant to, the
Junior Lien Intercreditor Agreement;

 

(p)                                 Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection and (ii) in favor of a banking institution encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

 

(q)                                 Liens in favor of the L/C Issuer or the
Swing Line Lender on Cash Collateral securing the obligations of a Defaulting
Lender to fund risk participations hereunder;

 

(r)                                    Leases, subleases, licenses or
sublicenses granted to third parties entered into in the ordinary course of
business and any Liens arising from the precautionary filing of Uniform
Commercial Code financing statements regarding leases;

 

94

--------------------------------------------------------------------------------


 

(s)                                   Liens incurred in connection with a
Qualified Receivables Transaction (which, in the case of the Borrower and its
Restricted Subsidiaries (other than Receivables Subsidiaries), shall be limited
to receivables and related assets referred to in the definition of “Qualified
Receivables Transaction”);

 

(t)                                    Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

(u)                                 Liens solely on any cash earned money
deposits made by the Borrower or any Subsidiary with any letter of intent or
purchase agreement permitted hereunder; and

 

(v)                                 Liens in favor of the Borrower or any
Subsidiary Guarantor; provided that if such Liens are on any Collateral, such
Liens shall be subordinated to the Liens of the Administrative Agent on such
Collateral on terms reasonably satisfactory to the Administrative Agent;

 

provided that, in addition to the foregoing, the Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or otherwise cause or suffer to exist or become effective any Lien
of any kind, on or with respect to the Collateral except Permitted Collateral
Liens.

 

7.02.                     Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Junior Lien Indebtedness in an aggregate
principal amount not to exceed (i)(x) $75,000,000 less (y) the aggregate amount
of Additional Commitments obtained pursuant to the Incremental Dollar Basket
after the Amendment No. 1 Effective Date less (z) any Incremental Notes incurred
pursuant to Section 7.02(v)(A) and (ii) any Permitted Refinancing Indebtedness
of any of the foregoing;

 

(c)                                  [reserved];

 

(d)                                 (x) Indebtedness or Disqualified Stock, in
each case incurred or issued by Qualified Subsidiaries, (y) Permitted
Refinancing Indebtedness or Replacement Preferred Stock, in each case incurred
or issued by Qualified Subsidiaries to refinance Indebtedness owed, or
Disqualified Stock issued, to the Borrower or a Subsidiary Guarantor in
accordance with Section 7.02(e), or (z) the sale to any Person that is not
Holdings or any of its Restricted Subsidiaries of all Indebtedness owed, or
Disqualified Stock issued, by a Qualified Subsidiary to the Borrower or a
Subsidiary Guarantor in accordance with Section 7.02(e) (either clause (y) or
(z), an “Intercompany Loan Refinancing”), in an aggregate principal amount under
this Section 7.02(d) not to exceed (net of unrestricted cash and Cash
Equivalents held by any Qualified Subsidiary, up to the amount of Indebtedness
of such Qualified Subsidiary under this Section 7.02(d)) at any time
outstanding, the greater of (i) $100,000,000 and (ii) an amount equal to 100.0%
of Consolidated EBITDA on a Pro Forma Basis for the most recently ended four
full fiscal quarters for which financial statements have been delivered pursuant
to Section 6.01 immediately preceding the date of any incurrence under this
clause (d);

 

(e)                                  Indebtedness of the Borrower, any
Subsidiary Guarantor or any Qualified Subsidiary owing to the Borrower, any
Subsidiary Guarantor or any Qualified Subsidiary; provided, however, that:

 

(i)                                  if the Borrower or any Subsidiary Guarantor
is the obligor on such Indebtedness and the payee is not the Borrower or a
Subsidiary Guarantor, such Indebtedness must be expressly subordinated to the
prior payment in full in cash of all Loan Obligations, except to the extent such
subordination would violate any applicable law, rule or regulation; and

 

(ii)                                  any subsequent issuance or transfer of
Equity Interests that results in any such Indebtedness being owed to a Person
other than the Borrower, a Subsidiary Guarantor or a

 

95

--------------------------------------------------------------------------------


 

Qualified Subsidiary of the Borrower and any sale or other transfer of any such
Indebtedness to a Person that is not either the Borrower, a Subsidiary Guarantor
or a Qualified Subsidiary of the Borrower, will be deemed, in each case, to
constitute a new incurrence of such Indebtedness by the Borrower or such
Subsidiary, as the case may be, which new incurrence is not permitted by this
clause (e);

 

(f)                                   obligations (contingent or otherwise)
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with fluctuations in interest
rates or foreign exchange rates and not for speculative purposes;

 

(g)                                  Indebtedness outstanding on the Amendment
No. 1 Effective Date and listed on Schedule 7.02 and any Permitted Refinancing
Indebtedness in respect thereof;

 

(h)                                 the Guarantee:

 

(i)                                 by the Borrower or any Subsidiary Guarantor
of Indebtedness of the Borrower or a Subsidiary Guarantor that was permitted to
be incurred by another clause of this Section 7.02; provided that (A) if the
Indebtedness being Guaranteed is subordinated to the Loans or any other Loan
Obligations, then such Guarantee shall be subordinated to the same extent as the
Indebtedness so Guaranteed and (B) no Guarantee of any Junior Financing shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Loan Obligations on the terms set forth herein;

 

(ii)                                  (x) by any Qualified Subsidiary of
Indebtedness of another Qualified Subsidiary and (y) by any Subsidiary that is
not a Loan Party or Qualified Subsidiary of Indebtedness of any other Subsidiary
that is not a Loan Party or a Qualified Subsidiary; and

 

(iii)                                   by the Borrower or any Subsidiary
Guarantor of Indebtedness of any Qualified Subsidiary incurred pursuant to
Section 7.02(d) (up to the indirect or indirect proportionate ownership interest
in such Qualified Subsidiary by the Borrower);

 

(i)                                     Indebtedness in respect of Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets within the limitations set forth in Section 7.01(i); provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $15,000,000;

 

(j)                                    Acquired Debt or Disqualified Stock or
preferred stock of any Person that is acquired by the Borrower or a Restricted
Subsidiary or that consolidates or merges with or into a Restricted Subsidiary
in accordance with the terms of the Loan Documents; provided, however, that
(i) such Acquired Debt, Disqualified Stock or preferred stock existed prior to
such acquisition, consolidation or merger and was not incurred or issued in
connection therewith, or in contemplation thereof; and (ii) after giving effect
thereto, the Consolidated Net Leverage Ratio on a Pro Forma Basis shall not be
greater than 6.50:1.00;

 

(k)                                 Indebtedness of the Borrower in respect of
promissory notes issued to Strategic Investors in connection with repurchases of
Equity Interests permitted under Section 7.06(d);

 

(l)                                     Indebtedness not otherwise permitted
under this Section 7.02 in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding;

 

(m)                             (i) unsecured Indebtedness or Junior Lien
Indebtedness of Loan Parties so long as (x) no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (y) so long as,
(A) after giving effect to the issuance, incurrence or assumption of such
Indebtedness, the Consolidated Net Leverage Ratio on a Pro Forma Basis shall not
be greater than 6.50:1.00, (B) the final maturity date of such Indebtedness
shall be no earlier than the Latest Maturity Date, (C) such Indebtedness

 

96

--------------------------------------------------------------------------------


 

shall have a Weighted Average Life to Maturity equal to or greater than the then
remaining Weighted Average Life to Maturity of the Outstanding Term Loans,
(D) the documentation with respect to any such Indebtedness contains no
mandatory prepayment, repurchase or redemption provisions except with respect to
change of control, asset sale and casualty event mandatory offers to purchase
and customary acceleration rights after an event of default that are customary
for financings of such type and (E) the covenants, events of default, guarantees
and other terms of which (other than interest rate and redemption premiums),
taken as a whole, are not more restrictive to Borrower and the Restricted
Subsidiaries than those herein; provided that a certificate of an Responsible
Officer of Borrower is delivered to the Administrative Agent at least five
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies Borrower
within such period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (ii) Permitted
Refinancing Indebtedness in respect thereof;

 

(n)                                 Indebtedness owed by the Borrower or any
Subsidiary Guarantor to future, current or former officers, directors, employees
or consultants thereof, their respective estates, spouses or former spouses, in
each case to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent company of the Borrower to the extent
described in Section 7.06(f);

 

(o)                                 Standard Securitization Undertakings
incurred in a Qualified Receivables Transaction permitted under this Agreement;

 

(p)                                 Contribution Indebtedness of the Borrower or
its Restricted Subsidiaries;

 

(q)                                 the incurrence by the Borrower or any of its
Restricted Subsidiaries of Indebtedness in respect of workers’ compensation
claims, self-insurance obligations, bankers’ acceptances, letters of credit,
performance bonds, surety bonds, appeal bonds or other similar bonds in the
ordinary course of business;

 

(r)                                    the incurrence by the Borrower or any of
its Restricted Subsidiaries of Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within five Business Days;

 

(s)                                   the incurrence of Indebtedness arising
from agreements of the Borrower or a Restricted Subsidiary providing for
indemnification, adjustment of purchase price, holdback, contingency payment
obligations or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of any business, assets or Equity
Interests of the Borrower or any Restricted Subsidiary;

 

(t)                                    Indebtedness of the Borrower or any of
its Restricted Subsidiaries supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit;

 

(u)                                 the incurrence of Indebtedness resulting
from endorsements of negotiable instruments for collection in the ordinary
course of business;

 

(v)                                 so long as no Default or Event of Default
shall have occurred and be continuing or would exist immediately after giving
effect to such incurrence, (A) Incremental Notes incurred in lieu of Additional
Commitments pursuant to the Incremental Dollar Basket; provided that the
aggregate principal amount of Incremental Notes incurred pursuant to this clause
(v) shall reduce the amount available for Additional Commitments pursuant to the
Incremental Dollar Basket; and (B) Incremental Notes incurred in lieu of
Additional Commitments pursuant to the Incremental Ratio Exception;

 

97

--------------------------------------------------------------------------------


 

(w)                               Indebtedness representing deferred
compensation to employees of the Borrower and the Restricted Subsidiaries
incurred in the ordinary course of business;

 

(x)                                 Indebtedness of the Borrower or any
Restricted Subsidiary consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(y)                                 Indebtedness incurred by the Borrower or any
Restricted Subsidiary constituting reimbursement obligations with respect to
letters of credit (other than Letters of Credit) issued in the ordinary course
of business, including letters of credit in respect of workers’ compensation
claims, health, disability or other employee benefits, or property, casualty or
liability insurance, or other Indebtedness with respect to reimbursement-type
obligations regarding workers’ compensation claims; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 45 days following such drawing or incurrence;

 

(z)                                  [reserved];

 

(aa)                          Indebtedness in respect of bid, performance or
surety bonds or obligations of a similar nature issued for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of business,
including guarantees or obligations of the Borrower or any Restricted Subsidiary
with respect to letters of credit supporting such bid, performance or surety
obligations (in each case other than for an obligation for money borrowed);

 

(bb)                          Indebtedness under Refinancing Notes, 100% of the
Net Cash Proceeds of which are applied to repay outstanding Term Loans; and

 

(cc)                            Indebtedness in the form of earn-outs,
contingent payments, seller notes, indemnification, incentive, non-compete,
consulting or similar arrangements in connection with Investments permitted by
Section 7.03 or in connection with the acquisition or disposition of any
business or assets of the Borrower or any Restricted Subsidiary or Equity
Interests of a Subsidiary, other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Equity Interests
for the purpose of financing or in contemplation of any such acquisition;
provided that (a) any amount of such obligations included on the face of the
balance sheet of the Borrower or any Subsidiary shall not be permitted under
this Section 7.02(cc) and (b) in the case of a disposition, the maximum
aggregate liability in respect of all such obligations outstanding under this
Section 7.02(cc) shall at no time exceed the gross proceeds actually received by
the Borrower and the Restricted Subsidiaries in connection with such
disposition.

 

7.03.                     Investments. Make or hold any Investments, except:

 

(a)                                 Investments held by the Borrower and its
Restricted Subsidiaries in the form of Cash Equivalents;

 

(b)                                 advances to officers, directors and
employees of the Borrower and Restricted Subsidiaries in an aggregate amount not
to exceed $3,000,000 at any time outstanding;

 

(c)                                  (i) Investments by the Borrower and its
Restricted Subsidiaries in their respective Restricted Subsidiaries outstanding
on the Signing Date, (ii) additional Investments by the Borrower and its
Restricted Subsidiaries in Loan Parties (other than Holdings); provided, that
notwithstanding this clause (ii), intercompany loans to Holdings will be
permitted to the extent Restricted Payments to Holdings would be permitted under
Section 7.06 (so long as such intercompany loan is counted as a Restricted
Payment for purposes of Section 7.06), (iii) additional Investments by
Subsidiaries that are not Loan Parties or Qualified Subsidiaries in other
Subsidiaries that are not Loan Parties or Qualified Subsidiaries; (iv) advances
to Qualified Subsidiaries to fund working capital in the ordinary course of
business in an aggregate amount not to exceed the greater of (x) $35,000,000 and
(y) 4.0% of Total Assets at any time outstanding and

 

98

--------------------------------------------------------------------------------


 

(v) any other Investments by the Borrower and its Restricted Subsidiaries in
Qualified Subsidiaries; provided that (I) to the extent such Investment referred
to in this clause (v) constitutes Indebtedness of or advances to any Qualified
Subsidiary from Borrower or any Subsidiary Guarantor, such Indebtedness shall be
secured by substantially all assets of such Qualified Subsidiary (such loan as
secured, a “Secured Intercompany Loan”), which Secured Intercompany Loan shall
be pledged to the Administrative Agent for the benefit of the Secured Parties on
a first priority basis in accordance with the terms of the Security Agreement
and if such Secured Intercompany Loan is evidenced by a Secured Intercompany
Note, such Secured Intercompany Note shall be delivered to the Administrative
Agent in accordance with the terms of Section 6.12(c) and the Security
Agreement, and (II) no Investments in the form of Indebtedness or advances shall
be permitted under this clause (v) in any Qualified Subsidiary whose assets
and/or Equity Interests are pledged to secure Indebtedness other than (x) the
Loan Obligations or a Secured Intercompany Loan pledged to the Administrative
Agent and (y) Indebtedness subject to Permitted Collateral Liens;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.02(h) and
guarantees of obligations incurred by Qualified Subsidiaries not constituting
Indebtedness entered into in the ordinary course of business of the Borrower and
its Restricted Subsidiaries;

 

(f)                                   Investments existing on the Signing Date
(other than those referred to in Section 7.03(c)(i)) and set forth on Schedule
7.03 or an Investment consisting of any extension, modification or renewal of
any Investment existing as of the Signing Date and set forth on Schedule 7.03
(excluding any such extension, modification or renewal involving additional
advances, contributions or other investments of cash or property or other
increases thereof unless it is a result of the accrual or accretion of interest
or original issue discount or payment-in-kind pursuant to the terms, as of the
Signing Date, of the original Investment so extended, modified or renewed) and
pursuant to any binding commitment outstanding as of the Signing Date and set
forth on Schedule 7.03;

 

(g)                                  the purchase or other acquisition of Equity
Interests in any Person (which, upon such acquisition, shall become a Restricted
Subsidiary), or all or substantially all of the property of, any Person the
assets of which, upon the consummation thereof, will be owned by the Borrower,
one or more Subsidiary Guarantors or one or more Qualified Subsidiaries;
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.03(g):

 

(i)                                 no Default shall have occurred or be
continuing either before or after such purchase or acquisition;

 

(ii)                                  Section 6.12 shall be complied with
respect to such newly acquired Restricted Subsidiary and property;

 

(iii)                                   the lines of business of the Person to
be (or the property of which is to be) so purchased or otherwise acquired shall
be substantially the same lines of business as one or more of the principal
businesses of the Borrower and its Restricted Subsidiaries;

 

(iv)                                 with respect to any transaction involving
Acquisition Consideration payable by Holdings or its Restricted Subsidiaries of
more than $15,000,000, unless the Administrative Agent shall otherwise agree,
the Borrower shall have provided the Administrative Agent with (A) historical
financial statements for the last three fiscal years (or, if less, the number of
years since formation) of the Person or business to be acquired (audited if
available without undue cost or delay) and unaudited financial statements
thereof for the most recent interim period which are available, and (B) any such
other information and data relating to such transaction or the Person or assets
to be acquired as may be reasonably requested by the Administrative Agent;

 

99

--------------------------------------------------------------------------------


 

(v)                                 immediately after giving effect to any such
purchase or other acquisition on a Pro Forma Basis, the Borrower and its
Restricted Subsidiaries shall be in compliance on a Pro Forma Basis with the
covenant set forth in Section 7.10 (if, after giving effect thereto and all
Indebtedness incurred in connection therewith, such covenant would be in effect
as of the end of the prior fiscal quarter) after giving effect to such
acquisition or Investment and any related transactions;

 

(vi)                                 the Acquisition Consideration for
acquisition of any Person that does not become a Qualified Subsidiary or a
Subsidiary Guarantor shall not exceed $5,000,000 in the aggregate for all such
Persons; and

 

(vii)                                 the Borrower shall have delivered to the
Administrative Agent and each Lender, at least five Business Days prior to the
date on which any such purchase or other acquisition is to be consummated, a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (g) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

 

(h)                                 obligations of one or more officers or other
employees of the Borrower or any of its Restricted Subsidiaries in connection
with such officer’s or employee’s acquisition of Equity Interests of the
Borrower or Holdings (or any other direct or indirect parent company of the
Borrower) so long as no cash or other assets are paid by the Borrower or any of
its Restricted Subsidiaries to such officers or employees in connection with the
acquisition of any such obligations;

 

(i)                                     other Investments not exceeding, in the
aggregate at any time outstanding, (A) the greater of (x) $50,000,000 and
(y) 6.0% of Total Assets at the time of any Investment pursuant to this clause
plus (B) so long as no Event of Default exists or would result therefrom, the
portion, if any, of the Cumulative Credit on such date that the Borrower elects
to apply to this clause (B);

 

(j)                                    payroll, travel and similar advances to
cover business-related travel expenses, moving expenses or other similar
expenses, in each case incurred in the ordinary course of business;

 

(k)                                 any Investment in a Receivables Subsidiary
or any Investment by a Receivables Subsidiary in any other Person in connection
with a Qualified Receivables Transaction, including Investments of funds held in
accounts permitted or required by the arrangements governing such Qualified
Receivables Transaction or any related indebtedness;

 

(l)                                     the acquisition by a Receivables
Subsidiary in connection with a Qualified Receivables Transaction of Equity
Interests of a trust or other Person established by such Receivables Subsidiary
to effect such Qualified Receivables Transaction; and any other Investment by
the Borrower or a Restricted Subsidiary of the Borrower in a Receivables
Subsidiary or any Investment by a Receivables Subsidiary in any other Person in
connection with a Qualified Receivables Transaction customary for such
transactions;

 

(m)                             any Investment received in connection with a
disposition of assets permitted hereunder;

 

(n)                                 any Investment to the extent in exchange for
the issuance of Equity Interests (other than Disqualified Stock) of Holdings or
any parent of Holdings;

 

(o)                                 any Investments received in compromise,
settlement or resolution of (A) obligations of trade debtors or customers that
were incurred in the ordinary course of business of the Borrower or any of its
Restricted Subsidiaries, including pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of any trade debtor or
customer, (B) litigation, arbitration or other disputes with Persons who are not
Affiliates or (C) as a result of a foreclosure by the Borrower or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

 

100

--------------------------------------------------------------------------------


 

(p)                                 Investments represented by Obligations under
any Secured Hedge Agreement entered into to protect against fluctuations in
interest rates, exchange rates and commodity prices;

 

(q)                                 Investments in prepaid expenses, negotiable
instruments held for collection and lease, utility and workers compensation,
performance and similar deposits entered into as a result of the operations of
the business in the ordinary course of business;

 

(r)                                    Investments consisting of amounts
potentially due from a seller of property in an acquisition that (i) relate to
customary post-closing adjustments with respect to accounts receivable, accounts
payable and similar items typically subject to post-closing adjustments in
similar transactions and (ii) are outstanding for a period of one hundred twenty
(120) days or less following the closing of such acquisition;

 

(s)                                   good faith deposits in connection with any
acquisition, joint venture or acquisition of assets and escrowed money in
connection with Material Dispositions, acquisitions or joint ventures;

 

(t)                                    Investments of a Subsidiary of the
Borrower acquired after the Signing Date or of a Person merged into, amalgamated
with or consolidated with a Restricted Subsidiary of the Borrower in a
transaction that is not prohibited by Section 7.04 after the Signing Date to the
extent that such Investments were not made in contemplation of such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
merger, acquisition, amalgamation or consolidation;

 

(u)                                 Investments in receivables owing to the
Borrower or any Restricted Subsidiary if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; provided, however, that such trade terms may include such
concessionary trade terms as the Borrower or any such Restricted Subsidiary
deems reasonable under the circumstances;

 

(v)                                 the purchase or other acquisition by
Borrower or any Restricted Subsidiary of the then-outstanding Loans (as defined
in the Loan Servicing Agreement) pursuant to (i) the exercise by Intercompany
Notes Holdings of the Put Right or (ii) the exercise by Borrower or any
Restricted Subsidiary of the Call Rights for an aggregate amount not to exceed
$2,800,000;

 

(w)                               the purchase of Equity Interests in
Intercompany Notes Holdings pursuant to Section 7.06(p)

 

(x)                                 to the extent they constitute Investments,
payments permitted under Section 7.06(r); and

 

(y)                                 Investments permitted under Section 7.06(d).

 

7.04.                     Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Restricted Subsidiary may merge with
(i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Restricted Subsidiaries;
provided that (x) when any Loan Party (other than Holdings) is merging with
another Subsidiary that is not a Qualified Subsidiary, a Loan Party shall be the
continuing or surviving Person, (y) when any Subsidiary Guarantor is merging
with a Qualified Subsidiary, such Subsidiary Guarantor shall be the continuing
or surviving Person, unless such Subsidiary Guarantor holds no assets other than
de minimis assets or Equity Interests of a Qualified Subsidiary, in which event
either such Subsidiary Guarantor or Qualified Subsidiary shall be the continuing
or surviving Person and (z) when any Qualified Subsidiary is merging with
another Subsidiary that is not a Loan Party, a Qualified Subsidiary shall be the
continuing or surviving Person;

 

101

--------------------------------------------------------------------------------


 

(b)                                 any Restricted Subsidiary may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
the Borrower, to another Restricted Subsidiary or to a Qualified Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must be the Borrower or a Subsidiary Guarantor; and

 

(c)                                  in connection with any acquisition
permitted under Section 7.03, any Restricted Subsidiary of the Borrower may
merge into or consolidate with any other Person (other than the Borrower or a
Restricted Subsidiary) or permit any other Person (other than the Borrower or a
Restricted Subsidiary) to merge into or consolidate with it; provided that in
the case of any such merger to which any Loan Party (other than the Borrower) or
Qualified Subsidiary is a party, such Loan Party or Qualified Subsidiary is the
surviving Person.

 

7.05.                     Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)                                 Dispositions of damaged, negligible,
surplus, obsolete or worn out property, whether now owned or hereafter acquired,
in the ordinary course of business;

 

(b)                                 [reserved];

 

(c)                                  leases or subleases to third persons in the
ordinary course of business that do not interfere in any material respect with
the business of the Borrower and its Restricted Subsidiaries;

 

(d)                                 the sale or other Disposition of Cash
Equivalents;

 

(e)                                  Dispositions of accounts receivable and
related assets of the type specified in the definition of Qualified Receivables
Transaction (or a fractional undivided interest therein) by a Receivables
Subsidiary in a Qualified Receivables Transaction;

 

(f)                                   Dispositions of products or services in
the ordinary course of business or accounts receivables in connection with the
collection or compromise thereof (including at a discount);

 

(g)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(h)                                 Dispositions of property (including Equity
Interests of Subsidiaries) by the Borrower or any Restricted Subsidiary to the
Borrower, a Subsidiary Guarantor or Qualified Subsidiary;

 

(i)                                     Dispositions permitted by Section 7.04;

 

(j)                                    licensing of IP Rights in the ordinary
course of business or in accordance with industry practice;

 

(k)                                 Dispositions of assets as a result of a
foreclosure by the Borrower or any Restricted Subsidiary on any secured
Investment or other transfer of title with respect to any secured Investment in
default; and

 

(l)                                     Dispositions by the Borrower and its
Restricted Subsidiaries not otherwise permitted under this Section 7.05;
provided that at the time of such Disposition, (i) no Default shall have
occurred and be continuing, (ii) not less than 75% of the purchase price for
such asset shall be paid to the Borrower or such Restricted Subsidiary in cash,
(iii) the aggregate Fair Market Value of all property Disposed of in reliance on
this Section 7.05(l) in any fiscal year of the Borrower shall not exceed
$15,000,000 (provided that any amount so unused in any such fiscal year may be
carried forward to any succeeding fiscal year so long as the aggregate Fair
Market Value of any assets so Disposed in any such fiscal year pursuant to this
Section 7.05(l) after giving effect to such carryover shall not exceed
$25,000,000) and (iv) the Net Cash

 

102

--------------------------------------------------------------------------------


 

Proceeds thereof are applied in accordance with Section 2.05(b)(ii); provided
that each of the following shall be deemed to be cash for the purposes of clause
(ii) above:

 

(i)                                     Cash Equivalents;

 

(ii)                                  any liabilities (as shown on the
Borrower’s most recent consolidated balance sheet) of the Borrower or any
Restricted Subsidiary (other than contingent liabilities and liabilities that
are by their terms subordinated to any of the Loan Obligations) that are assumed
by the transferee of any such assets pursuant to an agreement that releases the
Borrower or such Restricted Subsidiary from further liability;

 

(iii)                               any securities, notes or other obligations
received by the Borrower or any Restricted Subsidiary from such transferee that
are converted by the Borrower or such Restricted Subsidiary into cash within 180
days of receipt, to the extent of the cash received in that conversion; and

 

(iv)                              any Designated Noncash Consideration received
by the Borrower or a Restricted Subsidiary, the Fair Market Value of which, when
taken together with all other Designated Noncash Consideration received pursuant
to this clause (iv) does not exceed the greater of $15,000,000 and 2.0% of Total
Assets at the time of receipt since the Signing Date, with the Fair Market Value
of each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value;

 

(m)                             Dispositions of Equity Interests of a Qualified
Subsidiary to Strategic Investors in connection with the start-up of such
Qualified Subsidiary;

 

(n)                                 so long as no Default shall have occurred
and be continuing, any Disposition of Equity Interests held by the Borrower or a
Restricted Subsidiary in a Qualified Subsidiary in exchange for cash, Cash
Equivalents or Equity Interests in another Qualified Subsidiary, so long as any
such cash or Cash Equivalents received in such exchange are used within 365 days
of such Disposition to acquire Equity Interests in a Qualified Subsidiary;
provided that the requirement to so acquire such Equity Interests of a Qualified
Subsidiary shall be deemed to be satisfied with respect to any Net Cash Proceeds
from the sale or issuance of Equity Interests of a Qualified Subsidiary to the
extent an amount equal to such Net Cash Proceeds was used to purchase Equity
Interests in a Qualified Subsidiary within 365 days prior to the receipt of such
Net Cash Proceeds (it being understood that the term “Net Cash Proceeds” as used
in this clause shall not give effect to the first and second provisos in clause
(a) of the definition of “Net Cash Proceeds”);

 

(o)                                 any Intercompany Loan Refinancing if and to
the extent the proceeds thereof are applied in accordance with
Section 2.05(b)(ii);

 

(p)                                 surrender or waiver of contract rights or
the settlement, release or surrender of contract, tort or other claims of any
kind;

 

(q)                                 any sale or Disposition deemed to occur in
connection with creating or granting any Lien pursuant to Section 7.01 (but not
the sale or other Disposition of the property subject to such Lien); and

 

(r)                                    the assignment or other Disposition to
Intercompany Notes Holdings by the Borrower or any Restricted Subsidiary of such
Person’s right, title and interest in and to the indebtedness and obligations of
certain Qualified Subsidiaries in an aggregate principal amount of up to
$28,000,000 arising pursuant to the Intercompany Notes further described in the
Intercompany Note Disposition Agreement (such assignment or other Disposition,
the “Intercompany Note Disposition”).

 

7.06.                     Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

 

103

--------------------------------------------------------------------------------


 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower, any Subsidiaries of the Borrower that are
Guarantors or Qualified Subsidiaries and any other Person that owns a direct
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)                                 [reserved];

 

(c)                                  Borrower may declare and make dividend
payments or other distributions payable solely in Equity Interests of the
Borrower (other than Disqualified Stock) to Holdings;

 

(d)                                 the purchase, redemption or other
acquisition or retirement for value of shares of Equity Interests of a Qualified
Subsidiary owned by a Strategic Investor if such purchase, redemption or other
acquisition or retirement for value is made for consideration not in excess of
the Fair Market Value of such Equity Interests (a) pursuant to any repurchase
obligation to such Strategic Investor or (b) if no Default exists or would
result therefrom;

 

(e)                                  the Borrower and each Restricted Subsidiary
may make Permitted Payments to Holdings;

 

(f)                                   the repurchase, redemption or other
acquisition or retirement for value of any Equity Interests of the Borrower or
any Restricted Subsidiary held by any current or former officer, director,
employee or consultant of the Borrower or any of its Subsidiaries, and any
dividend payment or other distribution by the Borrower or a Restricted
Subsidiary to Holdings or any other direct or indirect parent holding company of
the Borrower utilized for the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of Holdings or such other direct or
indirect parent holding company held by any current or former officer, director,
employee or consultant of the Borrower or any of its Subsidiaries or Holdings or
such other parent holding company, in each case, pursuant to any equity
subscription agreement, stock option agreement, shareholders’ agreement or
similar agreement or benefit plan or other agreement of any kind; provided that
the aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests may not exceed $7,500,000 in any fiscal year (it being
understood, however, that unused amounts permitted to be paid pursuant to this
proviso are available to be carried over to subsequent fiscal years but in no
event shall the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests exceed $20,000,000 in any year); provided
further that such amount in any fiscal year may be further increased by an
amount not to exceed:

 

(i)                                     the Net Cash Proceeds from the sale of
Equity Interests of the Borrower (other than Disqualified Stock) and, to the
extent contributed to the Borrower as equity capital (other than Disqualified
Stock), Equity Interests of Holdings or any other direct or indirect parent
company of the Borrower (to the extent such Net Cash Proceeds have not
previously been applied to Other Equity Uses), in each case to members of
management, directors or consultants of the Borrower, any of its Restricted
Subsidiaries, Holdings or any other direct or indirect parent company of the
Borrower that occurs after the Amendment No. 1 Effective Date, plus

 

(ii)                                  the cash proceeds of key man life
insurance policies received by the Borrower and its Restricted Subsidiaries
after the Amendment No. 1 Effective Date, minus

 

(iii)                               the amount of any Restricted Payments
previously made pursuant to clauses (i) and (ii) of this Section 7.06(f);

 

and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from members of management of the Borrower, any of
the Borrower’s direct or indirect parent companies or any of the Borrower’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Borrower or any of its direct or indirect parent companies will not be
deemed to constitute a Restricted Payment for purposes of this Section 7.06 or
any other provision of this Agreement;

 

(g)                                  the Specified Purchase Agreement Payments;

 

104

--------------------------------------------------------------------------------


 

(h)                                 the Special Distribution;

 

(i)                                     purchases of receivables pursuant to a
Receivables Repurchase Obligation and distributions or payments of Receivables
Fees and any other payments, in each case, in connection with a Qualified
Receivables Transaction;

 

(j)                                    the repurchase of Equity Interests deemed
to occur upon the exercise of options, rights or warrants to the extent such
Equity Interests represent a portion of the exercise price of those options,
rights or warrants;

 

(k)                                 [reserved];

 

(l)                                     other Restricted Payments not exceeding,
in the aggregate, the sum of (x) $65,000,000 plus (y) the portion, if any, of
the Cumulative Credit on such date that the Borrower elects to apply to this
clause (l);

 

(m)                             the repurchase, redemption or other acquisition
or retirement for value of Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower made by exchange for, or out of the proceeds of the
substantially concurrent sale of Replacement Preferred Stock that is permitted
pursuant to Section 7.02;

 

(n)                                 cash payments (1) in lieu of fractional
shares issuable as dividends on preferred stock or upon the conversion of any
preferred stock or convertible debt securities of the Borrower or any of its
Restricted Subsidiaries and (2) to Holdings (or any direct or indirect parent
thereof) for its cash payments in exchange for fractional shares or stock
options in connection with the Initial Public Offering, including pursuant to
any stock split transactions, the Pre-IPO Dividend, the Tax Receivable Agreement
and the Intercompany Notes Holdings Dividend, in each case, occurring on or
before the Amendment No. 1 Effective Date in connection with the Initial Public
Offering;

 

(o)                                 so long as Intercompany Notes Holdings holds
no material assets other than the Intercompany Notes pursuant to the
Intercompany Note Disposition, the Borrower and each Restricted Subsidiary may
declare and make dividend payments or other distributions to such Person’s
direct or indirect parent company or to the holders of the Equity Interests of
such Person’s direct or indirect parent company payable in the Equity Interests
of Intercompany Notes Holdings owned by such Person (the “Intercompany Notes
Holdings Dividend”);

 

(p)                                 the Borrower and each Restricted Subsidiary
may make Restricted Payments to Holdings (or any direct or indirect parent
thereof), or to the holders of Equity Interests in Holdings (or any direct or
indirect parent thereof), in connection with the purchase or other acquisition,
on or prior to the date that is 180 days after the Amendment No. 1 Effective
Date, of Equity Interests in Intercompany Notes Holdings owned by any Strategic
Investor who is subject to Sharia law, if such purchase or other acquisition is
made for consideration not in excess of the Fair Market Value of such Equity
Interests;

 

(q)                                 the Borrower and each Restricted Subsidiary
may make Restricted Payments to Holdings (or any direct or indirect parent
thereof), or to the holders of Equity Interests in Holdings (or any direct or
indirect parent thereof), in connection with any payments to be made pursuant to
the Tax Receivable Agreement (such payments and disbursements, the “TRA
Payments”);

 

(r)                                    the Borrower and each Restricted
Subsidiary may, on or prior to the date that is 180 days after the Amendment
No. 1 Effective Date, make Restricted Payments to Holdings (or any direct or
indirect parent thereof), or to the holders of Equity Interests in Holdings (or
any direct or indirect parent thereof), in connection with a one-time payment or
disbursement to any Strategic Investor who is subject to Sharia law in lieu of
TRA Payments that would otherwise have been made to such Strategic Investor
pursuant to the Tax Receivable Agreement; and

 

105

--------------------------------------------------------------------------------


 

(s)                                   the Borrower and each Restricted
Subsidiary may declare and make Restricted Payments on or about the Amendment
No. 1 Effective Date to Holdings to fund (1) payments or other distributions by
Holdings (or any direct or indirect parent thereof) to Persons who are
shareholders in Holdings (or any such direct or indirect parent thereof) and
(2) special bonuses, dividend equivalents or other payments or disbursements to
Persons who hold stock options, employee equity awards or similar Equity
Interests in Holdings (or any direct or indirect parent thereof); provided that
the aggregate amount of all Restricted Payments made pursuant to this clause
(s) shall not exceed $31,000,000 (all such payments, together, the “Pre-IPO
Dividend”);

 

provided that in the case of clauses (f), (1) and (m) above, no Default shall
have occurred and be continuing at the time of any action described therein or
would result therefrom; provided further that the foregoing proviso shall not
apply to Dividend Equivalent Payments.

 

7.07.                     Change in Nature of Business. Engage in any business
other than Permitted Businesses, except to such extent as would not be material
to the Borrower and its Restricted Subsidiaries taken as a whole.

 

7.08.                     Transactions with Affiliates. Enter into any
transaction of any kind with any Affiliate of the Borrower involving an
aggregate consideration in excess of $2,500,000, whether or not in the ordinary
course of business, other than on terms, taken as a whole, not materially less
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time with a Person other
than an Affiliate; provided that the foregoing restriction shall not apply to:

 

(a)                                 transactions between or among the Borrower,
the Subsidiary Guarantors and the Qualified Subsidiaries;

 

(b)                                 (i) payments by the Borrower or any of its
Restricted Subsidiaries to the Permitted Holders for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including in connection with acquisitions or divestitures,
which payments are approved by the majority of the disinterested members of the
Board of Directors of the Borrower in good faith in an aggregate amount for all
such fees for any transaction not to exceed 2.0% of the aggregate value of such
transaction, and (ii) fees payable pursuant to the Sponsor Management Agreement
as in effect on the Signing Date or as amended in a manner not adverse in any
material respect to the Lenders;

 

(c)                                  any lease or sublease entered into between
the Borrower or any Restricted Subsidiary, as lessee, and any Affiliate of the
Borrower, as lessor or sublessor, which is approved by a majority of the
disinterested members of the Board of Directors of the Borrower in good faith;

 

(d)                                 existing Indebtedness and any other
obligations otherwise permitted hereunder pursuant to an agreement existing on
the Amendment No. 1 Effective Date as set forth on Schedule 7.02, as such
agreement may be amended pursuant to Section 7.02(g);

 

(e)                                  any employment agreement, employee benefit
plan, officer or director indemnification agreement or any similar arrangement
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business and payments pursuant thereto;

 

(f)                                   payment of reasonable directors’ fees;

 

(g)                                  any issuance of Equity Interests (other
than Disqualified Stock) of Holdings to Affiliates of the Borrower;

 

(h)                                 Investments made pursuant to
Section 7.03(b), (c), (e), (h), (j), (k), (n), (v), (w), (x) or (y) or
Restricted Payments made pursuant to Section 7.06;

 

(i)                                     loans (or cancellation of loans) or
advances to employees in the ordinary course of business;

 

106

--------------------------------------------------------------------------------


 

(j)                                    transactions with joint ventures,
customers, suppliers, contractors, joint venture partners (including physicians)
or purchasers or sellers of goods or services, in each case which are in the
ordinary course of business (including pursuant to joint venture agreements) and
otherwise in compliance with the terms of the Loan Documents, and which are fair
to the Borrower or its Subsidiaries, as applicable, in the reasonable
determination of the Board of Directors, chief executive officer or chief
financial officer of the Borrower or its Subsidiaries, as applicable, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party;

 

(k)                                 the existence of, or the performance by the
Borrower or any Restricted Subsidiary of their obligations, if any, or
obligations of Holdings under the terms of, any subscription, registration
rights or stockholders agreement, partnership agreement or limited liability
company agreement or similar agreement to which Holdings, the Borrower or any
Restricted Subsidiary is a party as of the Signing Date and listed on Schedule
7.08 and any similar agreements which the Borrower, any Restricted Subsidiary,
Holdings or any other direct or indirect parent company of the Borrower may
enter into thereafter; provided, however, that the entering into by the Borrower
or any Restricted Subsidiary or the performance by the Borrower or any
Restricted Subsidiary of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Signing
Date will only be permitted by this clause to the extent that the terms of any
such amendment or new agreement, taken as a whole, are not materially
disadvantageous to the Lenders, as determined in good faith by the Board of
Directors, chief executive officer or chief financial officer of the Borrower;

 

(l)                                     the Specified Purchase Agreement
Payments;

 

(m)                             the entering into of any tax sharing agreement
or arrangement and any Permitted Payments to Holdings;

 

(n)                                 the issuance of Equity Interests (other than
Disqualified Stock) in Holdings, the Borrower or any Restricted Subsidiary for
compensation of employees, officers, directors, consultants and joint venture
partners in the ordinary course of business or in connection with the Special
Distribution;

 

(o)                                 intellectual property licenses in the
ordinary course of business;

 

(p)                                 transactions in which the Borrower or any
Restricted Subsidiary delivers to the Administrative Agent a letter from an
accounting, appraisal or investment banking firm of national standing stating
that such transaction is fair to the Borrower or such Restricted Subsidiary from
a financial point of view and which are approved by a majority of the
disinterested members of the Board of Directors of the Borrower in good faith;

 

(q)                                 customary transactions pursuant to Qualified
Receivables Transactions;

 

(r)                                    transactions contemplated by the Tax
Receivable Agreement as in effect on the Amendment No. 1 Effective Date,
including the making of TRA Payments; provided, however, that the entering into
by the Borrower or any Restricted Subsidiary or the performance by the Borrower
or any Restricted Subsidiary of obligations under any future amendment to the
Tax Receivable Agreement will only be permitted by this clause to the extent
that the terms of any such amendment, taken as a whole, are not materially
disadvantageous to the Lenders, as determined in good faith by the Board of
Directors, chief executive officer or chief financial officer of the Borrower;
and

 

(s)                                   the Loan Servicing Agreement and the
Intercompany Note Disposition Agreement, each as in effect on the Amendment
No. 1 Effective Date and all transactions contemplated therein, including the
making of payments relating thereto by the Borrower or any Restricted Subsidiary
to any Affiliate of the Borrower; provided, however, that the entering into by
the Borrower or any Restricted Subsidiary or the performance by the Borrower or
any Restricted Subsidiary of obligations under any future amendment to such
agreement will only be permitted by this clause to the extent that the terms of
any such amendment,

 

107

--------------------------------------------------------------------------------


 

taken as a whole, are not materially disadvantageous to the Lenders, as
determined in good faith by the Board of Directors, chief executive officer or
chief financial officer of the Borrower.

 

7.09.                     Burdensome Agreements. Enter into or permit to exist
any Contractual Obligation (other than any Loan Document) that (a) limits the
ability (i) of any Restricted Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor; provided, that the restrictions of this Section 7.09
shall not apply to encumbrances or restrictions existing or by reason of:

 

(a)                                 agreements governing Indebtedness, existing
on the Signing Date as in effect on the Signing Date;

 

(b)                                 [reserved];

 

(c)                                  applicable law, rule, regulation or order,
including any requirement of any governmental healthcare programs;

 

(d)                                 any instrument or agreement governing
Indebtedness or the Equity Interests of a Subsidiary acquired by the Borrower or
any of its Restricted Subsidiaries as in effect at the time of such acquisition
(except to the extent such Indebtedness or Equity Interests were incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or any of its Subsidiaries, or the property or
assets of the Person or any of its Subsidiaries, so acquired; provided that, in
the case of Indebtedness, such Indebtedness was permitted to be incurred by this
Agreement;

 

(e)                                  customary non-assignment provisions in
contracts, leases, subleases, licenses and sublicenses entered into in the
ordinary course of business;

 

(f)                                   customary restrictions in leases
(including capital leases), security agreements or mortgages or other purchase
money obligations for property acquired in the ordinary course of business;

 

(g)                                  any agreement for the sale or other
disposition of all or substantially all the Equity Interests or the assets of a
Restricted Subsidiary that restricts distributions by that Restricted Subsidiary
pending the sale or other disposition;

 

(h)                                 Liens permitted to be incurred under
Section 7.01 that limit the right of the debtor to dispose of the assets subject
to such Liens;

 

(i)                                     restrictions on cash or other deposits
or net worth imposed by customers under contracts entered into in the ordinary
course of business;

 

(j)                                    customary provisions imposed on the
transfer of copyrighted or patented materials;

 

(k)                                 customary provisions restricting
dispositions of real property interests set forth in any reciprocal easement
agreements of the Borrower or any Restricted Subsidiary;

 

(l)                                     contracts entered into in the ordinary
course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, detract from the value of property or assets
of the Borrower or any Restricted Subsidiary in any manner material to the
Borrower or any Restricted Subsidiary;

 

(m)                             restrictions on the transfer of property or
assets required by any regulatory authority having jurisdiction over the
Borrower or any Restricted Subsidiary or any of their businesses;

 

108

--------------------------------------------------------------------------------


 

(n)                                 any instrument or agreement governing
Indebtedness or preferred stock of any Restricted Subsidiary that is incurred or
issued subsequent to the Signing Date and not in violation of Section 7.02;
provided that the Borrower’s Board of Directors determines in good faith that
restrictions are not reasonably likely to have a materially adverse effect on
the Borrower’s and/or Guarantors’ ability to make principal and interest
payments under this Agreement;

 

(o)                                 customary provisions in joint venture and
other similar agreements, including agreements related to the ownership and
operation of dialysis clinics, relating solely to such joint venture or
facilities or the Persons who own Equity Interests therein;

 

(p)                                 any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the Indebtedness, preferred stock, Liens, agreements, contracts, licenses,
leases, subleases, instruments or obligations referred to in clauses (a),
(b) and (d) above; provided, however, that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are not materially more restrictive, taken as a whole, (as
determined by the Borrower in good faith) than those restrictions contained in
the Indebtedness, preferred stock, Liens, agreements, contracts, licenses,
leases, subleases, instruments or obligations referred to in clauses (a),
(b) and (d) above, as applicable prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing;

 

(q)                                 customary provisions in connection with a
Qualified Receivables Transaction; and

 

(r)                                    restrictions in the Sponsor Management
Agreement that require the payment of management fees to the Borrower or one of
its Restricted Subsidiaries prior to payment of dividends or distributions.

 

7.10.                     Consolidated Net Leverage Ratio. So long as any
Revolving Credit Commitments are outstanding, the Borrower will not permit the
Consolidated Net Leverage Ratio as of the last day of any fiscal quarter
(commencing with the fiscal quarter ending June 30, 2013) to exceed the ratio
set forth below opposite the period in which such day falls (provided that the
provisions of this Section 7.10 shall not be applicable if on such day the
Revolving Credit Exposure of all Revolving Credit Lenders (excluding Letters of
Credit which have been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer) is equal to or less than
20% of the Revolving Credit Facility):

 

 

 

Maximum Consolidated

Period

 

Leverage Ratio

Initial Funding Date through

 

8.25:1:00

September 30, 2014

 

 

October 1, 2014 through September

 

7.75:1:00

30, 2015

 

 

October 1, 2015 through September

 

7.00:1:00

30, 2016

 

 

October 1, 2016 through September

 

6.50:1:00

30, 2017

 

 

October 1, 2017 and thereafter

 

6.00:1:00

 

7.11.                     Sale and Leaseback Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Leaseback
Transaction”) unless (i) the sale of such property is permitted by Section 7.05
and (ii) any Liens arising in connection with its use of such property are
permitted by Section 7.01.

 

7.12.                     Amendments of Organization Documents. Amend any of its
Organization Documents in any manner materially adverse to the Lenders.

 

109

--------------------------------------------------------------------------------


 

7.13.                     Fiscal Year. Make any change in its fiscal year.

 

7.14.                     Prepayments, etc. of Indebtedness.

 

(a)                                 Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest
shall be permitted) any unsecured Indebtedness or Junior Lien Indebtedness
incurred under Section 7.02(m) (collectively, “Junior Financing”) or make any
payment in violation of any subordination terms of any Junior Financing
Documentation, except (i) the refinancing thereof with the Net Cash Proceeds of
any Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing Indebtedness incurred pursuant to Section 7.02(b), (d), (g) or (m)),
to the extent not required to prepay any Loans pursuant to Section 2.05(b),
(ii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Stock) of Holdings or any of its direct or indirect parents,
(iii) the prepayment of Indebtedness of the Borrower or any Subsidiary owing to
the Borrower or any Subsidiary to the extent not prohibited by the subordination
provisions contained in any Intercompany Note, (iv) prepayments of any Permitted
Refinancing Indebtedness thereof with Declined Proceeds as required pursuant to
the documentation governing such Permitted Refinancing Indebtedness and (v) so
long as no Event of Default shall have occurred and be continuing after giving
effect thereto, prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity in an
aggregate amount not to exceed the sum of (A) the portion, if any, of the
Cumulative Credit on such date that the Borrower elects to apply to this clause
(a)(v) plus (B) the greater of (I) $15,000,000 and (II) 2.0% of Total Assets if
the Consolidated Net Leverage Ratio calculated on a Pro Forma Basis is less than
or equal to 5.50 to 1.00, it being understood that the prepayment in full of the
Second Lien Facility and the termination of all obligations under the Second
Lien Credit Agreement on the Amendment No. 1 Effective Date are permitted. For
the avoidance of doubt, the payment and prepayment by a Qualified Subsidiary in
full of any of its Indebtedness (including with proceeds of funds contributed or
advanced to it in compliance with Section 7.03), and the termination of all
obligations thereunder, is permitted.

 

(b)                                 Amend, modify or change in any manner
materially adverse to the interests of the Lenders any term or condition of any
Junior Financing Documentation.

 

7.15.                     Holding Company. In the case of Holdings, hold any
material assets, become liable for any material obligations, engage in any trade
or business, or conduct any business activity, other than (i) the maintenance of
its corporate existence in compliance with applicable law, (ii) legal, tax and
accounting matters in connection with any of the foregoing or following
activities, (iii) the making of dividends or distributions on its Equity
Interests, (iv) the filing of registration statements, and compliance with
applicable reporting and other obligations, under federal, state or other
securities laws, (v) the listing of its equity securities and compliance with
applicable reporting and other obligations in connection therewith, (vi) the
performance of obligations under and compliance with its certificate of
incorporation and by-laws, or any applicable law, ordinance, regulation, rule,
order, judgment, decree or permit, including as a result of or in connection
with the activities of its Subsidiaries, (vii) the incurrence and payment of its
operating and business expenses and any taxes for which it may be liable
(including reimbursement to Affiliates for such expenses paid on its behalf),
(viii) the issuance of its Equity Interests to its shareholders, (ix) the
execution and delivery of the Loan Documents and Second Lien Documentation to
which it is a party and the performance of its obligations thereunder (and the
acknowledgment of the Junior Lien Intercreditor Agreement), (x) the incurrence
of Indebtedness that is permitted to be incurred by the Borrower under
Section 7.02; provided that the net proceeds of such Indebtedness are promptly
received by the Borrower (and Borrower becomes the primary obligor thereon) and
not retained by Holdings, (xi) the ownership of the Equity Interests of Borrower
and (xii) activities incidental thereto.

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01.                     Events of Default. Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment. The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three Business Days
after the same

 

110

--------------------------------------------------------------------------------


 

becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) pay within five Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants. The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), 6.05(a) (with respect to preservation of corporate existence of
the Borrower) or Article VII; provided that a Default as a result of a breach of
Section 7.10 (a “Financial Covenant Event of Default”) is subject to cure
pursuant to Section 8.04; provided, further, that a Financial Covenant Event of
Default shall not constitute an Event of Default with respect to any Term Loans
unless and until the Revolving Credit Lenders have declared all amounts
outstanding under the Revolving Credit Facility to be due and payable and all
outstanding Revolving Credit Commitments to be terminated, in each case in
accordance with this Agreement and such declaration has not been rescinded on or
before such date (the “Term Loan Standstill Period”); or

 

(c)                                  Other Defaults. Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after receipt of
notice from the Administrative Agent; or

 

(d)                                 Representations and Warranties. Any
representation and warranty made or deemed made by or on behalf of the Borrower
or any other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

 

(e)                                  Cross-Default. (i) Any Loan Party or any
Restricted Subsidiary thereof (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder, Indebtedness under Swap Contracts and Indebtedness owing to Holdings
or any of its Restricted Subsidiaries) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Restricted Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Restricted Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Restricted Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc. Any Loan
Party or any Restricted Subsidiary thereof institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

111

--------------------------------------------------------------------------------


 

(g)                                  Inability to Pay Debts; Attachment. (i) Any
Loan Party or any Restricted Subsidiary thereof becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or substantially all of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or

 

(h)                                 Judgments. There is entered against any Loan
Party or any Restricted Subsidiary thereof one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the potential
claim and does not dispute coverage), and (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA. (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents. Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Loan Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

 

(k)                                 Change of Control. There occurs any Change
of Control; or

 

(l)                                     Collateral Documents. With respect to
any Collateral having a fair market value in excess of $10,000,000, individually
or in the aggregate, (i) the security interest under the Collateral Documents,
at any time, ceases to be in full force and effect for any reason other than in
accordance with the terms of the Loan Documents, or (ii) any security interest
created therein pursuant to any Collateral Document is declared invalid or
unenforceable by a court of competent jurisdiction; or

 

(m)                             Junior Financing Documentation. (i) Any of the
Loan Obligations of the Loan Parties under the Loan Documents for any reason
shall cease to be (a) “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation with respect to Subordinated
Indebtedness and (b) “First Lien Obligations” (or any comparable term) under,
and as defined in, the Junior Lien Intercreditor Agreement under, and as defined
in any Junior Financing Documentation or (ii) the subordination provisions set
forth in any Junior Financing Documentation shall, in whole or in part, cease to
be effective or cease to be legally valid, binding and enforceable against the
holders of any Junior Financing, if applicable.

 

8.02.                     Remedies upon Event of Default. If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders (or, in the case of an
Event of Default relating to Section 7.10, the Required Revolving Lenders,
subject to Section 8.04), take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

112

--------------------------------------------------------------------------------


 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document (or, in the
case the Required Revolving Lenders are taking such action, all Loans and Loan
Obligations under the Revolving Credit Facility) to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03.                     Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Loan Obligations shall, subject to the
provisions of Sections 2.14 and 2.15 and the First Lien Intercreditor Agreement,
be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Loan Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Loan Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of one counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and, if necessary, one local counsel and one
regulatory counsel in any jurisdiction, and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Loan Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Loan Obligations arising under the Loan Documents, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Third payable to them;

 

Fourth, to payment of that portion of the Loan Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Loan Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.05(b)(iv) and 2.14; and

 

Last, the balance, if any, after all of the Loan Obligations have been paid in
full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as

 

113

--------------------------------------------------------------------------------


 

they occur. If any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Loan Obligations, if any, in the order set forth
above.

 

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a Qualified ECP Guarantor shall not be applied to the Loan
Obligations that are Excluded Swap Obligations and (b) Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.

 

8.04.                     Borrower’s Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 8.01 or 8.02, if the Borrower determines that a Financial
Covenant Event of Default has occurred or may occur as of the end of any fiscal
quarter, during the period commencing after the end of such fiscal quarter and
ending ten (10) Business Days after the date on which financial statements are
required to be delivered hereunder with respect to such fiscal quarter, the
Strategic Investors may make a Specified Equity Contribution to Holdings (a
“Designated Equity Contribution”), and the amount of the Net Cash Proceeds
thereof shall be deemed to increase Consolidated EBITDA with respect to such
applicable quarter; provided that such Net Cash Proceeds (i) are actually
received by the Borrower as cash common equity (including through capital
contribution of such Net Cash Proceeds to the Borrower) during the period
commencing after the end of such fiscal quarter by the Borrower and ending ten
(10) Business Days after the date on which financial statements are required to
be delivered with respect to such fiscal quarter hereunder and (ii) not applied
to any Other Equity Use. The parties hereby acknowledge that this
Section 8.04(a) may not be relied on for purposes of calculating any financial
ratios other than as applicable to Section 7.10 and shall not result in any
adjustment to any baskets or other amounts other than the amount of the
Consolidated EBITDA for the purpose of Section 7.10. Notwithstanding anything to
the contrary contained in Section 8.01 and Section 8.02, upon written notice
from the Borrower that it intends to exercise Section 8.04, neither the
Administrative Agent nor any Lender may exercise any rights or remedies under
Section 8.02 (or under any other Loan Document) on the basis of any actual or
purported Event of Default relating to Section 7.10 until the expiration of the
tenth (10th) Business Day after the date on which financial statements are
required to be delivered with respect to the applicable fiscal quarter
hereunder; provided that the foregoing shall not effect the conditions to Credit
Extension under Section 4.02.

 

(b)                                 (i) In each period of four consecutive
fiscal quarters, there shall be at least two fiscal quarters in which no
Designated Equity Contribution is made, (ii) no more than five Designated Equity
Contributions may be made in the aggregate during the term of this Agreement,
(iii) the amount of any Designated Equity Contribution shall be no more than the
amount required to cause the Borrower to be in compliance with Section 7.10 for
any applicable period and (iv) there shall be no pro forma reduction in
Indebtedness with the proceeds of any Designated Equity Contribution for
determining compliance with Section 7.10 for the fiscal quarter with respect to
which such Designated Equity Contribution was made.

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01.                     Appointment and Authority.

 

(a)                                 Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the

 

114

--------------------------------------------------------------------------------


 

term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Loan Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.05(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02.                     Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03.                     Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein, in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for in the Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law;

 

(c)                                  shall not, except as expressly set forth in
the Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;

 

(d)                                 shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice

 

115

--------------------------------------------------------------------------------


 

describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer; and

 

(e)                                  shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04.                     Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05.                     Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers under any
Loan Document by or through any one or more co-agents, sub-agents or
attorneys-in-fact appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06.                     Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower.
If the Lender acting as Administrative Agent is replaced pursuant to
Section 11.14, then such Lender shall be deemed to have submitted its
resignation as Administrative Agent concurrent with such replacement. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States; provided that, so long as no Default shall
have occurred and be continuing, the Borrower shall have the right to approve
(such approval not to be unreasonably withheld) such successor (it being
understood that such approval shall be deemed given if Borrower shall have not
responded to a request for such approval within 15 days after notice is given to
the Borrower of the name of the successor the Required Lenders intend to
appoint). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer and in
consultation with the Borrower, appoint a successor Administrative Agent meeting
the qualifications

 

116

--------------------------------------------------------------------------------


 

set forth above; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation under the Loan Documents, the
provisions of this Article and Section 11.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(b)                                 Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swing Line Lender. If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment by the Borrower of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable (ii) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

9.07.                     Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

9.08.                     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Syndication Agent, Co-Documentation Agents, Book
Managers or Lead Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under any Loan Document, except in its
capacity, as applicable, as the Administrative Agent, a Lender or the L/C Issuer
hereunder.

 

9.09.                     Administrative Agent May File Proofs of Claim; Credit
Bidding. In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent

 

117

--------------------------------------------------------------------------------


 

shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Loan Obligations that are owing and unpaid and to
file such other documents as may be reasonably necessary or advisable in order
to have the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
11.05) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Loan Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (i) of Section 11.01 of this Agreement, and (iii) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

118

--------------------------------------------------------------------------------


 

9.10.                     Collateral and Guaranty Matters. Each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Facility and payment in full of all Loan Obligations (other
than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) upon the
sale, transfer or other disposition (including by distribution or assignment)
permitted hereunder, whether or not a Disposition, of such property to any
Person other than another Loan Party, (iii) that constitutes “Excluded Property”
(as such term is defined in the Security Agreement), or (iv) if approved,
authorized or ratified in writing in accordance with Section 11.01;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted under any Loan Document; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(k).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

9.11.                     Secured Cash Management Agreements and Secured Hedge
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action under any Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
upon termination of the Facility.

 

9.12.                     Withholding Tax. To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equal to any applicable withholding tax. If the IRS or any
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from any amount paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower or Holdings
and without limiting or expanding the obligation of the Borrower and Holdings to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including any penalties, additions to tax or interest
thereto, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such tax was correctly or legally imposed
or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.

 

119

--------------------------------------------------------------------------------


 

Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Section 9.12. The agreements in this Section 9.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Facility and
the repayment, satisfaction or discharge of all Loan Obligations. Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender any refund of
Taxes withheld or deducted from funds paid for the account of such Lender.

 

ARTICLE X

CONTINUING GUARANTY

 

10.01.              Guaranty. Holdings hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Loan Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Secured Parties, and whether arising hereunder or under any
other Loan Document, any Secured Cash Management Agreement or any Secured Hedge
Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Secured Parties in connection with the collection or enforcement
thereof). The Administrative Agent’s books and records showing the amount of the
Loan Obligations shall be admissible in evidence in any action or proceeding,
and shall be binding upon Holdings, and conclusive for the purpose of
establishing the amount of the Loan Obligations. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the Loan
Obligations or any instrument or agreement evidencing any Loan Obligations, or
by the existence, validity, enforceability, perfection, non-perfection or extent
of any collateral therefor, or by any fact or circumstance relating to the Loan
Obligations which might otherwise constitute a defense to the obligations of
Holdings under this Guaranty, and Holdings hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing. Holdings hereby agrees to the provisions of Section 1 of the
First Lien Guaranty as a Qualified ECP Guarantor as if a signatory to the First
Lien Guaranty.

 

10.02.              Rights of Lenders. Holdings consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Loan Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Loan Obligations; (c) apply such security and direct the order or manner of
sale thereof as the Administrative Agent, the L/C Issuer and the Lenders in
their sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Loan Obligations. Without
limiting the generality of the foregoing, Holdings consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of Holdings under this Guaranty or which, but for this provision, might
operate as a discharge of Holdings.

 

10.03.              Certain Waivers. Holdings waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of the Borrower; (b) any defense
based on any claim that Holdings’ obligations exceed or are more burdensome than
those of the Borrower; (c) the benefit of any statute of limitations affecting
Holdings’ liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Loan Obligations, or pursue any
other remedy in the power of any Secured Party whatsoever; (e) any benefit of
and any right to participate in any security now or hereafter held by any
Secured Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. Holdings
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Loan Obligations, and all notices
of acceptance of this Guaranty or of the existence, creation or incurrence of
new or additional Loan Obligations.

 

120

--------------------------------------------------------------------------------


 

10.04.              Obligations Independent. The obligations of Holdings
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Loan Obligations and the obligations of any other guarantor,
and a separate action may be brought against Holdings to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

 

10.05.              Subrogation. Holdings shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Loan
Obligations and any amounts payable under this Guaranty (other than obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) have been paid and performed in full in cash and the Commitments and
the Facility is terminated. If any amounts are paid to Holdings in violation of
the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Secured
Parties to reduce the amount of the Loan Obligations, whether matured or
unmatured.

 

10.06.              Termination; Reinstatement. This Guaranty is a continuing
and irrevocable guaranty of all Loan Obligations now or hereafter existing and
shall remain in full force and effect until all Loan Obligations and any other
amounts payable under this Guaranty (other than obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements) are paid
in full in cash and the Commitments are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or Holdings
is made, or any of the Secured Parties exercises its right of setoff, in respect
of the Loan Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of Holdings
under this paragraph shall survive termination of this Guaranty.

 

10.07.              Subordination. Holdings hereby subordinates the payment of
all obligations and indebtedness of the Borrower owing to Holdings, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to Holdings as subrogee of the Secured Parties or resulting from
Holdings’ performance under this Guaranty, to the payment in full in cash of all
Loan Obligations (other than obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements). If the Secured Parties so
request, any such obligation or indebtedness of the Borrower to Holdings shall
be enforced and performance received by Holdings as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Loan Obligations, but without reducing or affecting in any manner
the liability of Holdings under this Guaranty.

 

10.08.              Stay of Acceleration. If acceleration of the time for
payment of any of the Loan Obligations is stayed, in connection with any case
commenced by or against Holdings or the Borrower under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable by Holdings
immediately upon demand by the Secured Parties.

 

10.09.              Condition of Borrower. Holdings acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as Holdings requires, and that none of the Secured Parties has any duty, and
Holdings is not relying on the Secured Parties at any time, to disclose to
Holdings any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (Holdings waiving any duty on
the part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).

 

ARTICLE XI

MISCELLANEOUS

 

11.01.              Amendments, Etc. Subject to clause (vi) of the second
following proviso, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the

 

121

--------------------------------------------------------------------------------


 

Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender (it being understood and agreed that a waiver
of any condition precedent set forth in Article IV or of any Default is not
considered an extension or increase in Commitments of any Lender);

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest or fees due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to such amount; provided, however, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate;

 

(d)                                 (i) change Section 8.03 without the written
consent of each Lender directly affected thereby, (ii) following an exercise of
remedies pursuant to Section 8.02, change Section 2.12(a) or Section 2.13 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly affected thereby or
(iii) change the order of application of any prepayment of Loans among the
Facilities from the application thereof set forth in the applicable provisions
of Section 2.05(b), in any manner that adversely affects the Lenders under a
Facility without the written consent of (x) if such Facility is a Class of Term
Loans, the Required Tranche Term Lenders and (y) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;

 

(e)                                  change any provision of this Section 11.01
or the definition of “Required Lenders,” “Required Revolving Lenders,” “Required
Tranche Term Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender directly affected thereby;

 

(f)                                   (1) waive any condition set forth in
Section 4.02 as to any Credit Extension under one or more Revolving Credit
Facilities or (2) amend, waive or otherwise modify any term or provision which
directly affects Lenders under one or more Revolving Credit Facilities and does
not directly affect Lenders under any other Facility (including any waiver,
amendment or modification of Section 7.10 or the definition of “Consolidated Net
Leverage Ratio” (but only to the extent of its application for purposes of
Section 7.10 or the Applicable Rate for the Revolving Credit Facility) or the
component definitions thereof (but only to the extent of any such component
definition’s effect on the definition of “Consolidated Net Leverage Ratio”, to
the extent set forth in the preceding parenthetical), in each case, without the
written consent of the Required Revolving Lenders;

 

(g)                                  impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of (i) if such Facility is a
Class of Term Loans, the Required Tranche Term Lenders with respect to such
Class and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;

 

(h)                                 release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender; or

 

122

--------------------------------------------------------------------------------


 

(i)                                     release all or substantially all of the
value of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Restricted Subsidiary from the Guaranty is permitted
pursuant to Section 9.10 (in which case such release may be made by the
Administrative Agent acting alone);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under any Loan Document; (iv) any amendment, waiver or
consent of the Junior Lien Intercreditor Agreement shall only require the
consent of any Loan Party to the extent required pursuant to the terms thereof;
(v) if the Administrative Agent and the Borrower shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days after notice thereof; and (vi) with respect to any
amendment, waiver or consent described in any of clauses (a) through (g) above,
if the consent of each affected Lender, the Required Revolving Lenders or the
Required Tranche Term Lenders, as applicable, as specified in such clause is
obtained, no consent of the Required Lenders shall be required for such
amendment, waiver or consent. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding anything herein to the contrary, the Borrower and the
Administrative Agent may, without the input or consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Section 2.16, 2.17, 2.18 or 2.19 (including to provide that
additional Classes of Loans or Commitments shall (i) share ratably in the
benefits of this Agreement and the other Loan Documents with the Loan
Obligations, (ii) to include appropriately the Lenders holding such Classes in
any determination of the Required Lenders, Required Revolving Lenders and
Required Tranche Term Lenders and (iii) to permit any such additional credit
facilities which are term facilities to share ratably with the Term Loans in the
application of prepayments and to permit any such credit facilities which are
revolving credit facilities to share ratably with the Revolving Credit Facility
in the application of prepayments).

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders (or the Required
Revolving Lenders or the Required Tranche Term Lenders, as the case may be), the
Borrower may replace such non-consenting Lender in accordance with
Section 11.14; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

11.02.              Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

123

--------------------------------------------------------------------------------


 

(i)                             if to Holdings, the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)                             if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents or any of their respective
Related Parties (collectively, the “Agent Parties”) have any liability to
Holdings, the Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Holdings, the Borrower, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc. Each of Holdings,
the Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address,

 

124

--------------------------------------------------------------------------------


 

telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

11.03.              Reliance by Administrative Agent, L/C Issuer and Lenders.
The Administrative Agent, the L/C Issuer and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices and
Swing Line Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.04.              No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder, under any Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.05.              Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses. The Borrower shall pay
(i) all reasonable and invoiced out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and invoiced
fees, charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit

 

125

--------------------------------------------------------------------------------


 

facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof;
provided that under this Section 11.05(a) the Borrower shall not be required to
reimburse the expenses of more than one firm of counsel to the Administrative
Agent and its Affiliates, plus, if necessary, one firm of local counsel in each
applicable jurisdiction and one regulatory counsel in each applicable
jurisdiction, (ii) all reasonable and invoiced out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and invoiced out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable and
invoiced fees, charges and disbursements of any one counsel for the
Administrative Agent, any Lender or the L/C Issuer, taken as a whole, and, if
necessary, of one local counsel in any jurisdiction and one regulatory counsel
in any jurisdiction), in connection with the enforcement or protection of its
rights (A) in connection with the Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by the Borrower. The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
any Loan Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of the Loan Documents, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials at, on, under or emanating
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the bad faith, gross negligence
or willful misconduct of such Indemnitee. Without limiting the provisions of
Section 3.01(c), this Section 11.05(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)                                  Reimbursement by Lenders. To the extent
that the Borrower for any reason fails to pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No

 

126

--------------------------------------------------------------------------------


 

Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with the Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the bad faith,
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(e)                                  Payments. All amounts due under this
Section shall be payable not later than 30 Business Days after demand therefor.

 

(f)                                   Survival. The agreements in this
Section shall survive the resignation of the Administrative Agent, the L/C
Issuer and the Swing Line Lender, the replacement of any Lender, the termination
of the Facility and the repayment, satisfaction or discharge of all the other
Loan Obligations.

 

11.06.              Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Loan Obligations and the termination of this Agreement.

 

11.07.              Successors and Assigns.

 

(a)                                 Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (each such consent not to be unreasonably withheld or
delayed) and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.07(b), (ii) in the case of any assignee that,
immediately prior to or upon giving effect to such assignment, is an Affiliated
Lender, Section 11.07(d), (iii) in the case of any assignee that is Holdings or
any of its Subsidiaries, Section 11.07(d), (iv) in the case of any assignee that
is a Debt Fund Affiliate, Section 11.07(i), (v) by way of participation in
accordance with the provisions of Section 11.07(e), or (vi) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 11.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 11.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                             Minimum Amounts.

 

(A)                               In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or in the case of

 

127

--------------------------------------------------------------------------------


 

an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

(B)                               In any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment of Revolving Credit Loans, or $1,000,000, in the case of any
assignment of Term Loans, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

(ii)                                  Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans or (B) prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis.

 

(iii)                               Required Consents. No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default under Section 8.01(a) or (f) has occurred and is continuing at the time
of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within (x) in the case of an assignment of
Term Loans, 5 Business Days and (y) in the case of an assignment in respect of
the Revolving Credit Facility, 15 Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Loan or Commitment if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(C)                               the consent of the L/C Issuer and the Swing
Line Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Facility if such
assignment is to a Person that is not a Revolving Credit Lender.

 

(iv)                              Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons. No such
assignment shall be made to (A) except to the extent permitted by Sections
11.07(d) and (i), to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

128

--------------------------------------------------------------------------------


 

(vi)                              Certain Additional Payments. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.07(e).

 

(c)                                  Register. The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal and interest amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Registrar information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender (with respect to its
interest in the Loans and Commitments only), at any reasonable time and from
time to time upon reasonable prior notice. Upon request by the Administrative
Agent, the Borrower shall promptly (and in any case, not less than 5 Business
Days (or shorter period as agreed to by the Administrative Agent) prior to the
proposed effective date of any amendment, consent or waiver pursuant to
Section 11.01) provide to the Administrative Agent, a complete list of all
Affiliated Lenders holding Term Loans or Additional Term Loans at such time.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, any Lender may assign all or any portion of its Term Loans
hereunder (I) to any Affiliated Lender (other than Holdings or any of its
Subsidiaries) through (x) Dutch auctions open to all Lenders on a pro rata basis
in accordance with procedures set forth in Exhibit M or (y) open market
purchases on a non-pro rata basis, in each case subject to the following
limitations:

 

(i)             no Default or Event of Default has occurred or is continuing or
would result therefrom;

 

(ii)          each Lender (other than any other Affiliated Lender) that assigns
any Term Loans to an Affiliated Lender shall deliver to the Administrative Agent
and the Borrower a customary Big Boy Letter (unless such Affiliated Lender is
willing, in its sole discretion, to either (x) represent and warrant to the

 

129

--------------------------------------------------------------------------------


 

assigning Lender that it does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Term Lenders generally (other than Term Lenders
who elect not to receive such information) or (y) make a statement that such
representation cannot be made);

 

(iii)       the assigning Lender and assignee Affiliated Lender shall execute
and deliver to the Administrative Agent an assignment agreement substantially in
the form of Exhibit E-2 hereto (an “Affiliated Lender Assignment and
Assumption”) in lieu of an Assignment and Assumption;

 

(iv)      for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to any Affiliated Lender;
and

 

(v)         no Term Loan may be assigned to an Affiliated Lender (other than
Holdings or any of its Subsidiaries) pursuant to this Section 11.07(d) if, after
giving effect to such assignment, Affiliated Lenders (other than Holdings or any
of its Subsidiaries) in the aggregate would own Term Loans with a principal
amount in excess of 25% of the principal amount of all Term Loans then
outstanding;

 

and (II) to Holdings or any of its Subsidiaries through (x) Dutch auctions open
to all Lenders on a pro rata basis in accordance with procedures set forth in
Exhibit M or (y) notwithstanding Sections 2.12 and 2.13 or any other provision
in this Agreement, open market purchases on a non-pro rata basis in an aggregate
amount that, as of any date, does not exceed, together with all such open market
purchases prior to such date, 15% of the principal amount of all Term Loans then
outstanding; provided, that:

 

(i)                       in connection with assignments pursuant to clause
(II)(x) above, Holdings or such Subsidiary shall make an offer to all Lenders to
take Term Loans by assignment pursuant to procedures set forth in Exhibit M;

 

(ii)                       upon the effectiveness of any such assignment, such
Term Loans shall be retired, and shall be deemed cancelled and not outstanding
for all purposes under this Agreement;

 

(iii)                       no Default or Event of Default shall exist or be
continuing;

 

(iv)                     the Borrower must represent and warrant, at the time of
the offer and at the time of the assignment, either (x) it does not possess
material non-public information with respect to Holdings and its Subsidiaries or
the securities of any of them that has not been disclosed to the Term Lenders
generally (other than Term Lenders who elect not to receive such information) or
(y) make a statement that such representation cannot be made; and

 

(v)                       such purchases shall not be financed with the proceeds
of a Revolving Credit Loan.

 

Affiliated Lenders will be subject to the restrictions specified in
Section 11.20.

 

(e)                                  Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 (other than

 

130

--------------------------------------------------------------------------------


 

clause (f)) that affects such Participant. Subject to this Section 11.07(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections, including the documentation requirements of Section 3.01(e)) to
the same extent as if it were a Lender and had acquired its participating
interest by assignment pursuant to Section 11.07(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower
and Holdings (and such agency being solely for tax purposes), maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and interest amounts) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in
the Participant Register shall be conclusive and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(f)                                   Limitations upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).

 

(g)                                  Certain Pledges. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(h)                                 Resignation as L/C Issuer or Swing Line
Lender After Assignment. Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Revolving Credit
Commitments and Revolving Credit Loans pursuant to Section 11.07(b), Bank of
America may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender. In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

(i)                                     Debt Fund Affiliates. Any Lender may, at
any time, assign all or a portion of its rights and obligations with respect to
Term Loans under this Agreement to a Debt Fund Affiliate through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
set forth in Exhibit M or (y) open market purchase on a non-pro rata basis.
Notwithstanding anything in Section 11.01 or the definition of “Required
Lenders” or “Required Tranche Term Lenders” to the contrary, for purposes of
determining whether the Required

 

131

--------------------------------------------------------------------------------


 

Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Term Loans
held by Debt Fund Affiliates, in the aggregate, may not account for more than
49% of the Term Loans, of consenting Lenders included in determining whether the
Required Lenders have consented to any action pursuant to Section 11.01.

 

11.08.              Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under any Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Lender of Additional Term Loans or any potential Lender of Additional Term Loans
or (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the Signing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

The Schedules to this Agreement shall be provided to the Administrative Agent
and may be viewed by any other Secured Party at the offices of the
Administrative Agent upon request.

 

11.09.              Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or Holdings against any and all of the
obligations of the Borrower or Holdings now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer, and
although such obligations of the Borrower or Holdings may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and

 

132

--------------------------------------------------------------------------------


 

remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application. Notwithstanding the provisions of
this Section 11.09, if at any time any Lender, the L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.

 

11.10.              Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Loan Obligations hereunder.

 

11.11.              Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when the conditions specified in Section 4.03
have been satisfied. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

11.12.              Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Loan Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

 

11.13.              Severability. If any provision of any Loan Document is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of such Loan Document shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.14.              Replacement of Lenders. If any Lender requests compensation
under Section 3.04 or 3.05, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives any notice under Section 3.02,
or a Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a

 

133

--------------------------------------------------------------------------------


 

Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.07), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Administrative Agent shall have received
the assignment fee specified in Section 11.07(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans and L/C
Advances and, other than in the case of a Defaulting Lender, any premium thereon
(assuming for this purpose that the Loans of such Lender were being prepaid)
from the assignee and any amounts payable by the Borrower pursuant to
Section 3.01, 3.04 or 3.05 from the Borrower (it being understood that the
Assignment and Assumption relating to such assignment shall provide that any
interest and fees that accrued prior to the effective date of the assignment
shall be for the account of the replaced Lender and such amounts that accrue on
and after the effective date of the assignment shall be for the account of the
replacement Lender);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of any such assignment
resulting from a Non-Consenting Lender’s failure to consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document, the
applicable replacement bank, financial institution or Fund consents to the
proposed change, waiver, discharge or termination. Each Lender agrees that, if
the Borrower elects to replace such Lender in accordance with this
Section 11.14, it shall promptly execute and deliver to the Administrative Agent
an Assignment and Assumption to evidence the assignment and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to such Assignment and Assumption; provided that the
failure by such Non-Consenting Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations and Swing Line Loans
pursuant to this Section 11.14 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption and
shall be recorded in the Register.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.15.              Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION. EACH OF THE
BORROWER AND HOLDINGS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH

 

134

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR HOLDINGS OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE. EACH OF THE BORROWER AND
HOLDINGS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.16.              WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.17.              No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lead Arrangers, are arm’s-length commercial transactions between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arrangers, on the other hand, (B) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Lead Arrangers
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, Holdings or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Lead Arrangers has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower,
Holdings and their respective Affiliates, and neither the Administrative Agent
nor the Lead Arrangers has any obligation to disclose any of such interests to
the Borrower, Holdings or any

 

135

--------------------------------------------------------------------------------


 

of their respective Affiliates. To the fullest extent permitted by law, each of
the Borrower and Holdings hereby waives and releases any claims that it may have
against the Administrative Agent and the Lead Arrangers and the other Lead
Arranger(s) with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

11.18.              Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “execute,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Committed Loan Notices,
Swingline Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further, that electronic signatures from Lenders (including
assignees) delivered pursuant to Syndtrak procedures in effect on the Syndtrak
site maintained by the Administrative Agent with respect to the Facilities as of
the Amendment No. 1 Effective Date shall be acceptable to the Administrative
Agent. For the avoidance of doubt, delivery of an executed counterpart of a
signature page by facsimile or other electronic imaging means (e.g. “.pdf” or
“.tif”) shall be effective as delivery of a manually executed counterpart, and
shall not be considered an electronic signature.

 

11.19.              USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the Act.
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

11.20.              Affiliated Lenders.

 

(a)                                 Subject to clause (b) below, each Lender who
is the Sponsor or an Affiliate of the Sponsor (other than a Debt Fund Affiliate)
(an “Affiliated Lender”), in connection with any (i) consent (or decision not to
consent) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document, (ii) other action on any
matter related to any Loan Document or (iii) direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, agrees that, except with respect to
any amendment, modification, waiver, consent or other action described in clause
(a), (b) or (c) of the first proviso of Section 11.01 or that adversely affects
such Affiliated Lender in any material respect as compared to other Lenders, the
Term Loans held by an Affiliated Lender shall be disregarded in both the
numerator and denominator in the calculation of any Lender vote. Subject to
clause (b) below, the Borrower and each Affiliated Lender hereby agrees that if
a case under Title 11 of the United States Code is commenced against the
Borrower, the Borrower, with respect to any plan of reorganization that does not
adversely affect any Affiliated Lender in any material respect as compared to
other Lenders, shall seek (and each Affiliated Lender shall consent) to
designate the vote of any Affiliated Lender and the vote of any Affiliated
Lender with respect to any such plan of reorganization of the Borrower or any
Affiliate of the Borrower shall not be counted. Subject to clause
(b)(iii) below, each Affiliated Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Affiliated Lender’s attorney-in-fact, with full authority in the place and stead
of such Affiliated Lender and in the name of such Affiliated Lender, from time
to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this clause (a).

 

136

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, no Affiliated Lender shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Borrower
are not then present, (ii) receive any information or material prepared by
Administrative Agent or any Lender or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives, or (iii) make or bring (or participate in, other than as a
passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against Administrative Agent or any other Lender with
respect to any duties or obligations or alleged duties or obligations of such
Agent or any other such Lender under the Loan Documents.

 

11.21.              Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent an EEA Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                             a reduction in full or in part or cancellation
of any such liability;

 

(ii)                             a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the writedown and conversion powers of any
EEA Resolution Authority.

 

[Signature Pages Intentionally Omitted]

 

137

--------------------------------------------------------------------------------


 

SCHEDULES

 

[See attached].

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Lender

 

Term B Commitment

 

Applicable Percentage

 

Bank of America, N.A.

 

$

400,000,000

 

100.000000000

%

Total

 

$

400,000,000

 

100.000000000

%

 

 

 

2016 Incremental

 

 

 

Lender

 

Term B Commitment

 

Applicable Percentage

 

Bank of America, N.A.

 

$

60,000,000

 

100.000000000

%

Total

 

$

60,000,000

 

100.000000000

%

 

 

 

Revolving Credit

 

 

 

Lender

 

Commitment

 

Applicable Percentage

 

Bank of America, N.A.

 

$

37,500,000

 

37.500000000

%

Barclays Bank PLC

 

$

20,000,000

 

20.000000000

%

Wells Fargo Bank, National Association

 

$

17,500,000

 

17.500000000

%

Goldman Sachs Bank USA

 

$

15,000,000

 

15.000000000

%

Deutsche Bank AG NY Branch

 

$

5,000,000

 

5.000000000

%

SunTrust Bank

 

$

5,000,000

 

5.000000000

%

Total

 

$

100,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 5.07(b)(i) Liens

None, except as permitted pursuant to Section 7.01(a)

 

Schedule 5.07(b)(ii) - Liens

 

 

 

Outstanding

 

 

 

 

 

 

 

 

 

Stated Maximum

 

 

 

Principal Amount of

 

 

 

 

 

 

 

 

 

Principal Amount

 

 

 

term loan as of

 

 

 

 

 

Filing

 

 

 

of Line of Credit

 

Debtor Name

 

March 31, 2016

 

Secured Party

 

Jurisdiction

 

Type

 

Collateral

 

(if any)

 

Kidney Center of North Denver, LLC

 

$

1,224,618

 

Bank of Oklahoma

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

ARA-East Providence Dialysis LLC

 

$

63,750

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

ARA-East Providence Dialysis LLC

 

$

1,448,250

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

ARA-Johnston Dialysis LLC

 

$

71,250

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

ARA-Johnston Dialysis LLC

 

$

75,000

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

ARA-Johnston Dialysis LLC

 

$

264,750

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

ARA-Pawtucket Dialysis LLC

 

$

554,250

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

ARA-Tiverton Dialysis LLC

 

$

564,000

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

The Dialysis Center of Attleboro, LLC

 

$

1,026,667

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Center of Wakefield, LLC

 

$

478,500

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Center of West Warwick LLC

 

$

129,200

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Center of West Warwick, LLC

 

$

334,053

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Center of West Warwick, LLC

 

$

667,500

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Center of Westerly, LLC

 

$

576,750

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Center of Woonsocket, LLC

 

$

150,000

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Center of Woonsocket, LLC

 

$

429,917

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Fall River Kidney Center, LLC

 

$

121,600

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Fall River Kidney Center, LLC

 

$

373,333

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Fall River Kidney Center, LLC

 

$

696,500

 

BankRI

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

St. Petersburg Kidney Care South, LLC

 

$

1,164,341

 

BankUnited

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

North Arlington Dialysis Center, LLC

 

$

1,222,667

 

BBVA Compass

 

DE SOS

 

UCC-1

 

Fixtures and Equipment

 

 

 

Wharton Dialysis Care, LLP

 

$

1,224,062

 

BBVA Compass

 

DE SOS

 

UCC-1

 

Fixtures and Equipment

 

 

 

Champion Dialysis Center LLC

 

$

1,375,567

 

Chase

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Bay City Dialysis Center, LLP

 

$

2,130,000

 

CoBiz Bank

 

TX SOS

 

UCC-1

 

All Assets

 

 

 

Brazoria County Dialysis, LLP

 

$

1,130,000

 

CoBiz Bank

 

TX SOS

 

UCC-1

 

All Assets

 

 

 

Greater Irving I Regional Dialysis Center, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

d/b/a Green Oaks Dialysis Center*

 

$

2,000,000

 

CoBiz Bank

 

TX SOS

 

UCC-1

 

All Assets

 

350,000

*

Greater Irving II Regional Dialysis Center, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

d/b/a Kessler Park Regional Dialysis Center*

 

$

2,200,000

 

CoBiz Bank

 

TX SOS

 

UCC-1

 

All Assets

 

350,000

*

Kidney Center of Arvada, LLC

 

$

2,916,517

 

Colorado Business Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Kidney Center of Lafayette, LLC

 

$

1,041,667

 

Colorado Business Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Kidney Center of Lakewood, LLC

 

$

833,333

 

Colorado Business Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Kidney Center of Longmont, LLC

 

$

1,666,667

 

Colorado Business Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Kidney Center of Westminster LLC

 

$

2,291,549

 

Colorado Business Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Renal North Texas Holdings, LLC

 

$

10,245,000

 

Colorado Business Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

ARA-Ludlow Dialysis, LLC

 

$

622,440

 

Eastern Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Brockton Dialysis Center, LLC

 

$

229,410

 

Eastern Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Elizabethtown Center, LLC

 

$

246,624

 

Eastern Bank

 

NY SOS

 

UCC-1

 

All Assets

 

 

 

Heritage Dialysis Center, LLC

 

$

186,732

 

Eastern Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Heritage Dialysis Center, LLC

 

$

253,648

 

Eastern Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Massena Center, LLC

 

$

639,197

 

Eastern Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Plattsburg Associates, LLC (Malone)

 

$

624,050

 

Eastern Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Plattsburgh Associates, LLC

 

$

1,543,788

 

Eastern Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Taunton Healthcare Clinic, LLC

 

$

124,094

 

Eastern Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Wellesley Dialysis LLC

 

$

323,464

 

Eastern Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Wellesley Dialysis LLC

 

$

352,098

 

Eastern Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Parker Kidney Center, LLC

 

$

689,637

 

First National Denver

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Butler-ARA LLC

 

$

1,101,644

 

First Niagara

 

PA SOS

 

UCC-1

 

All Assets

 

 

 

ARA-Augusta LLC

 

$

329,690

 

First-Citizens Bank & Trust Company

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

ARA-South Augusta Clinic LLC

 

$

329,690

 

First-Citizens Bank & Trust Company

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

ARA-Mechanicsville Dialysis, LLC

 

$

308,604

 

GE Capital

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

ARA-Naples Dialysis Center LLC

 

$

242,882

 

GE Capital

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

ARA-Sun City Dialysis, LLC

 

$

148,360

 

GE Capital

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

Bensalem Dialysis Center LLC

 

$

279,304

 

GE Capital

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

Bradenton Dialysis Center LLC

 

$

244,051

 

GE Capital

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

Langhorne Dialysis, LLC

 

$

97,193

 

GE Capital

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

ARA-Jackson Dialysis, LLC

 

$

565,373

 

Huntington Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Kidney Care Centers of Cambridge Ohio, LLC

 

$

739,063

 

Huntington Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Kidney Care Centers of Cambridge Ohio, LLC

 

$

862,949

 

Huntington Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

Outstanding

 

 

 

 

 

 

 

 

 

Stated Maximum

 

 

 

Principal Amount of

 

 

 

 

 

 

 

 

 

Principal Amount

 

 

 

term loan as of

 

 

 

 

 

Filing

 

 

 

of Line of Credit

 

Debtor Name

 

March 31, 2016

 

Secured Party

 

Jurisdiction

 

Type

 

Collateral

 

(if any)

 

Florida Dialysis Center of Celebration, LLC

 

$

988,118

 

Regions Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Florida Dialysis Center of Haines City, LLC

 

$

1,122,819

 

Regions Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Florida Dilaysis Center of Orlando, LLC

 

$

83,848

 

Regions Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

St. Petersburg Kidney Care, LLC

 

$

73,860

 

Regions Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

St. Petersburg Kidney Care, LLC

 

$

221,883

 

Regions Bank

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

ARA-Adelphi, LLC

 

$

113,024

 

Rockland Trust

 

MD SOS

 

UCC-1

 

Equipment

 

 

 

ARA-Daytona Beach Dialysis LLC

 

$

121,288

 

Rockland Trust

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

ARA-Milwaukee Dialysis, LLC

 

$

199,750

 

Rockland Trust

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

ARA-Newcastle Dialysis LLC

 

$

112,620

 

Rockland Trust

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

Brockton Dialysis Center, LLC

 

$

14,152

 

Rockland Trust

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

Brockton Healthcare Clinic, LLC

 

$

84,918

 

Rockland Trust

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

Dialysis Center of Western Massachusetts LLC

 

$

66,247

 

Rockland Trust

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

Langhorne Dialysis, LLC

 

$

48,262

 

Rockland Trust

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

Taunton Healthcare Clinic, LLC

 

$

7,076

 

Rockland Trust

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

Athens Renal Center, LLC

 

$

1,073,288

 

Signature Bank of GA

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Center of Milledgeville, LLC

 

$

1,363,500

 

State Bank & Trust

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Macon Southside Dialysis Center, LLC

 

$

1,508,467

 

State Bank & Trust

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Clinton Dialysis Clinic, LLC*

 

$

1,849,000

 

SunTrust

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Clinton Dialysis Clinic, LLC**

 

$

151,000

 

SunTrust

 

DE SOS

 

UCC-1

 

All Assets

 

200,000

*

The Dialysis Center of Gary-Merrillville LLC*

 

$

2,027,000

 

SunTrust

 

DE SOS

 

UCC-1

 

All Assets

 

500,000

*

The Dialysis Center of Hammond, LLC*

 

$

2,713,000

 

SunTrust

 

DE SOS

 

UCC-1

 

All Assets

 

500,000

*

The Dialysis Unit of Center City Philadelphia, LLC*

 

$

1,669,000

 

SunTrust

 

DE SOS

 

UCC-1

 

All Assets

 

300,000

*

ARA-Aventura LLC

 

$

1,654,455

 

SunTrust

 

FL SOS

 

UCC-1

 

All Assets

 

200,000

*

Atlantic Kidney Center LLC

 

$

84,398

 

Trinity

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

Capitol Dialysis, LLC

 

$

178,925

 

Trinity

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

Miami-ARA LLC

 

$

126,601

 

Trinity

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

ARA-Milwaukee Dialysis, LLC

 

$

332,668

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

ARA-Yuba City Dialysis LLC

 

$

245,562

 

Wells Fargo

 

CA SOS

 

UCC-1

 

All Assets

 

 

 

Comprehensive Dialysis Care, LLC

 

$

290,631

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Center of West Orange, LLC

 

$

898,409

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Center of West Orange, LLC

 

$

414,496

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Center of Western Massachusetts LLC

 

$

448,284

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Cetner of Porterville, LLC

 

$

1,078,935

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Dialysis Services of London, LLC

 

$

799,180

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Fort Myers Kidney Center, LLC

 

$

865,959

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Gateway St. Louis Dialysis, LLC

 

$

227,323

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Greenville Dialysis Clinic, LLC

 

$

496,630

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Keowee Dialysis Center, LLC

 

$

337,750

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Kidney Center of Bear Creek, LLC

 

$

184,786

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Kidney Care Centers of Coshocton Ohio, LLC

 

$

402,466

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

McHenry Dialysis Center, LLC

 

$

381,796

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Miami Regional Dialysis Center West, LLC

 

$

191,498

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Mohawk Valley Dialysis Center, Inc.

 

$

499,520

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Nephrology Center of Detroit, LLC

 

$

507,691

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Palmetto Dialysis Center LLC

 

$

381,947

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Space City Dialysis Center, LLC

 

$

331,352

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Spartanburg Dialysis, LLC

 

$

276,870

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

The Kidney Center on Main, LLC

 

$

223,899

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Universal Dialysis Center, LLC

 

$

159,711

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Westhampton Regional Dialysis, LLC

 

$

492,371

 

Wells Fargo

 

VA SOS

 

UCC-1

 

All Assets

 

 

 

Westminster Renal Dialysis, LLC

 

$

804,170

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Woodhaven Dialysis Center, LLC

 

$

628,288

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Woodhaven Dialysis Center, LLC

 

$

419,036

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

Woodland Park Dialysis Center, LLC

 

$

219,492

 

Wells Fargo

 

DE SOS

 

UCC-1

 

All Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixtures and

 

 

 

Lewis-Clark Kidney Center, LLC

 

$

1,849,189

 

Zions Bank

 

DE SOS

 

UCC-1

 

Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

83,821,654.52

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Stated Maximum Amount of Draw Term Notes

** Amount outstanding on line of credit as of March 31, 2016

 

2

--------------------------------------------------------------------------------


 

 

 

 

Outstanding

 

 

 

 

 

 

 

 

 

 

 

Principal Amount

 

 

 

 

 

 

 

 

 

 

 

as of March 31,

 

 

 

UCC Filing

 

 

 

 

 

Debtor

 

2016

 

Secured Party

 

Jurisdiction

 

Filing Type

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

American Universal, LLC

 

$

2,157,974.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

ARA Dialysis Unit at Ohio Valley Hospital, LLC

 

$

494,052.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

ARA-Daytona Beach Dialysis LLC

 

$

56,116.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

Equipment.

 

ARA-Naples South Dialysis Center, LLC

 

$

150,215.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Arlington Dialysis Center, LLC

 

$

880,561.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Atlantic Kidney Center LLC

 

$

905,221.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Beaumont -ARA Dialysis, L.L.P.

 

$

217,804.00

 

Term Loan Holdings LLC

 

TX

 

UCC-3

 

All Assets.

 

Belle Glade Dialysis Center, LLC

 

$

681,862.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Big Lake Kidney Center, LLC (formerly Okeechobee

 

 

 

 

 

 

 

 

 

 

 

Kidney Center, LLC)

 

$

185,125.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Clewiston Dialysis Center, LLC

 

$

296,176.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Complete Dialysis Care, LLC

 

$

1,207,237.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Dearborn Kidney Center, LLC

 

$

1,053,856.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Dialysis Services of Pineville, LLC

 

$

782,222.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Dublin Dialysis Center, LLC

 

$

132,313.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Ellicott City Dialysis Center, LLC

 

$

253,115.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Ellicott Kidney Center LLC

 

$

505,506.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Estrella Mountain Dialysis, LLC

 

$

244,825.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Fort Lauderdale Renal Dialysis, LLC

 

$

193,196.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Georgia Dialysis Centers, LLC

 

$

3,625,117.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Great Falls Dialysis, LLC

 

$

468,368.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Greenacres Dialysis Center, LLC

 

$

669,123.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Harriman Partners, LLC

 

$

806,852.00

 

Term Loan Holdings LLC

 

NY

 

UCC-3

 

All Assets.

 

Hawthorn Kidney Cetner- Wareham, LLC

 

$

593,152.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Hephzibah Dialysis Clinic, LLC

 

$

865,296.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Hollywood Dialysis, LLC

 

$

87,048.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Lake Oconee Dialysis Center, LLC

 

$

202,807.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Lake Oconee Dialysis Center, LLC

 

$

960,554.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Louisville Dialysis Clinic, LLC

 

$

477,410.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Louisville Dialysis Clinic, LLC

 

$

873,231.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Matagorda Dialysis Care, LLC

 

$

318,054.00

 

Term Loan Holdings LLC

 

TX

 

UCC-3

 

All Assets.

 

Nephrology Center of Detroit, LLC

 

$

205,052.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

New Orleans Kidney Center LLC

 

$

244,618.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Seneca Dialysis Center LLC

 

$

487,564.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Thornton Kidney Center, LLC

 

$

160,442.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

University Kidney Center Bluegrass LLC

 

$

1,283,987.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

University Kidney Center Broadway LLC

 

$

1,177,204.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

University Kidney Center Hikes Lane LLC

 

$

1,092,750.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

Warner Robins Dialysis Center, LLC

 

$

1,236,236.00

 

Term Loan Holdings LLC

 

DE

 

UCC-3

 

All Assets.

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

26,232,241.00

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

Stated Maximum

 

 

 

 

 

 

 

 

 

 

 

Principal Amount

 

 

 

UCC Filing

 

 

 

 

 

Debtor

 

of Line of Credit

 

Secured Party

 

Jurisdiction

 

Filing Type

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

American Universal, LLC

 

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

American Universal - Hockessin, LLC

 

$

1,859,948

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Ameri-Tech Kidney Center-Arlington, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Ameri-Tech Kidney Center-Bedford, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Adelphi LLC

 

$

75,000

*

American Renal Associates LLC

 

MD

 

UCC-1

 

All Assets.

 

ARA-Augusta, LLC

 

$

75,000

*

American Renal Associates LLC

 

GA

 

UCC-1

 

All Assets.

 

ARA—Aventura LLC

 

$

75,000

*

American Renal Associates LLC

 

FL

 

UCC-1

 

All Assets.

 

ARA—Boca Raton Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Chillicothe Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Columbus LLC

 

$

75,000

*

American Renal Associates LLC

 

OH

 

UCC-1

 

All Assets.

 

ARA—Cranston Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Crystal Lake Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA-Daytona Beach Dialysis LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA Dialysis Unit at Ohio Valley Hospital, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—East Providence Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Fall River Diaysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA-Forest Park Dialysis LLC

 

$

300,000

*

American Renal Associates LLC

 

VA

 

UCC-1

 

All Assets.

 

ARA—Hazelton LLC

 

$

75,000

*

American Renal Associates LLC

 

PA

 

UCC-1

 

All Assets.

 

ARA-Jackson Dialysis, LLC

 

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Johnston Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Kittanning Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA-Ludlow Dialysis, LLC

 

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Mechanicsville Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

VA

 

UCC-1

 

All Assets.

 

ARA-Milwaukee Dialysis LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA-Naples Dialysis Center LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA-Naples South Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA-Newcastle Dialysis LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Orange Park LLC

 

$

75,000

*

American Renal Associates LLC

 

FL

 

UCC-1

 

All Assets.

 

ARA—Pawtucket Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Piketon Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Providence Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Richmond Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—South Barrington Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—South Laburnum Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—Springfield Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

MA

 

UCC-1

 

All Assets.

 

ARA-Sun City Dialysis LLC

 

$

300,000

*

American Renal Associates LLC

 

FL

 

UCC-1

 

All Assets.

 

ARA—Tiverton Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

ARA—West Jacksonville LLC

 

$

75,000

*

American Renal Associates LLC

 

FL

 

UCC-1

 

All Assets.

 

ARA—Yuba City Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

CA

 

UCC-1

 

All Assets.

 

Arlington Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Associates of Fulton County LLC

 

50,000

*

American Renal Associates LLC

 

NY

 

UCC-1

 

All Assets.

 

Athens Renal Center, LLC

 

$

500,000

*

American Renal Associates LLC

 

DE; GA

 

UCC-1

 

All Assets.

 

Atlantic Kidney Center LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Atlantic Kidney Center LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Bay City Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

TX

 

UCC-1

 

All Assets.

 

Beaumont — ARA Dialysis L.L.P.

 

$

75,000

*

American Renal Associates LLC

 

TX

 

UCC-1

 

All Assets.

 

Beaumont -ARA Dialysis, L.L.P.

 

$

75,000

*

American Renal Associates LLC

 

TX

 

UCC-1

 

All Assets.

 

Belle Glade Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Big Lake Kidney Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Boardman Dialysis Center, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Bradenton Dialysis Center LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Bradenton Dialysis Center LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Brazoria County Dialysis, L.L.P.

 

$

300,000

*

American Renal Associates LLC

 

TX

 

UCC-1

 

All Assets.

 

Brockton Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Brockton Heathcare Clinic, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Butler — ARA, LLC

 

$

75,000

*

American Renal Associates LLC

 

PA

 

UCC-1

 

All Assets.

 

Capitol Dialysis, LLC

 

$

75,000

*

American Renal Associates LLC

 

DC

 

UCC-1

 

All Assets.

 

 

4

--------------------------------------------------------------------------------


 

 

 

Stated Maximum

 

 

 

 

 

 

 

 

 

 

 

Principal Amount

 

 

 

UCC Filing

 

 

 

 

 

Debtor

 

of Line of Credit

 

Secured Party

 

Jurisdiction

 

Filing Type

 

Collateral

 

Carolina Dialysis LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Central Kittanning Dialysis Center, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Champion Dialysis Center, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Clewiston Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Clifton Dialysis Center, LLC

 

$

1,613,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Clinton Dialysis Clinic, LLC

 

$

2,069,082

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Complete Dialysis Care, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Comprehensive Dialysis Care, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dearborn Kidney Center, LLC

 

$

1,475,000

 

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dearborn Kidney Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Detroit Kidney Center

 

$

2,308,800

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Delray Beach Dialysis Center LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dialysis Care Center of Palm Coast LLC

 

$

500,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dialysis Center of Macon, LLC

 

$

500,000

*

American Renal Associates LLC

 

De

 

UCC-1

 

All Assets.

 

Dialysis Center of Milledgeville, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dialysis Center of Wakefield LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dialysis Center of West Orange, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dialysis Center of West Warwick LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dialysis Center of Westerly LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dialysis Center of Western Massachusetts LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dialysis Services of London, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dialysis Services of Pineville, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dialysis Services of Porterville, LLC

 

$

600,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Dublin Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Ellicott City Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Ellicott Kidney Center LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Elizabethtown Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

NY

 

UCC-1

 

All Assets.

 

Estrella Mountain Dialysis, LLC

 

$

400,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Fall River Kidney Center LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Florida Dialysis Center of Celebration, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Florida Dialysis Center of Haines City, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Fort Lauderdale Renal Dialysis, LLC

 

$

350,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Fort Myers Kidney Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Georgia Dialysis Centers, LLC

 

$

1,500,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Goldtree Kidney Center LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Goldtree Kidney Center LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Grand Prairie Dialysis Center, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Grapevine Kidney Center LLC

 

$

1,982,824

*

American Renal Associates LLC

 

TX

 

UCC-1

 

All Assets.

 

Greater Irving I Regional Dialysis Center, LLC d/b/a

 

$

75,000

*

American Renal Associates LLC

 

 

 

 

 

 

 

Green Oaks Dialysis Center

 

 

 

 

 

DE

 

UCC-1

 

All Assets.

 

Greater Irving II Regional Dialysis Center, LLC d/b/a

 

$

75,000

*

American Renal Associates LLC

 

 

 

 

 

 

 

Kessler Park Regional Dialysis Center

 

 

 

 

 

DE

 

UCC-1

 

All Assets.

 

Great Falls Dialysis, LLC (Paterson)

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Greenacres Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Greenville Dialysis Clinic, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Grovetown Dialysis Clinic, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Harriman Partners, LLC

 

$

300,000

*

American Renal Associates LLC

 

NY

 

UCC-1

 

All Assets.

 

Hawthorn Kidney Center, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Hawthorn Kidney Cetner- Wareham, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Hephzibah Dialysis Clinic, LLC

 

$

500,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Hephzibah Dialysis Clinic, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Herald Square Dialysis, LLC

 

$

2,207,600

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Heritage Dialysis Center LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Hilliard Dialysis Center LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Hollywood Dialysis, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Howard University Dialysis Center LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Jacksonville Acute Dialysis Services, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Jasper — ARA Dialysis L.L.P.

 

$

75,000

*

American Renal Associates LLC

 

TX

 

UCC-1

 

All Assets.

 

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stated Maximum

 

 

 

 

 

 

 

 

 

 

 

Principal Amount

 

 

 

UCC Filing

 

 

 

 

 

Debtor

 

of Line of Credit

 

Secured Party

 

Jurisdiction

 

Filing Type

 

Collateral

 

Jupiter Kidney Center, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Keowee Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Care Center of Zanesville Ohio, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Care Centers of Cambridge Ohio LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Care Centers of Coshoctan Ohio LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Center of Arvada LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Center of Bear Creek, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Center of Bexley, LLC

 

$

300,000

*

American Renal Associates LLC

 

OH

 

UCC-1

 

All Assets.

 

Kideny Center of Dacono, LLC

 

$

1,466,500

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Center of Lafayette LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Center of Lakewood LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Center of Longmont LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Center of North Denver, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Center of the Rockies, LLC

 

$

1,263,019

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Center of Whitehall, LLC

 

1,793,920

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Kidney Center of Westminster LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Lake Oconee Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Lehigh Acres Dialysis Center, LLC

 

$

75,000

*

American Renal Associates LLC

 

FL

 

UCC-1

 

All Assets.

 

Lewis-Clark Kidney Center LLC

 

$

300,000

*

American Renal Associates LLC

 

ID

 

UCC-1

 

All Assets.

 

Louisville Dialysis Clinic, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Macon Southside Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Massena Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

NY

 

UCC-1

 

All Assets.

 

Matagorda Dialysis Care, LLC

 

$

500,000

*

American Renal Associates LLC

 

TX

 

UCC-1

 

All Assets.

 

McHenry Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Metro St. Louis Dilaysis — Florissant, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Miami — ARA LLC

 

$

75,000

*

American Renal Associates LLC

 

FL

 

UCC-1

 

All Assets.

 

Miami Regional Dialysis Center West, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Middleburg Dialysis LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Mohawk Valley Dialysis Center, Inc.

 

$

300,000

*

American Renal Associates LLC

 

NY

 

UCC-1

 

All Assets.

 

Nephrology Center of Detroit, LLC

 

$

400,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Nephrology Center of Eastpointe, LLC

 

$

2,123,100

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

New Orleans Kidney Center LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

North Arlington Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Northwest Jacksonville Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Okeechobee Kidney Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Palmetto Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Parker Kidney Center, LLC

 

$

200,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Plattsburgh Associates, LLC

 

$

75,000

*

American Renal Associates LLC

 

NY

 

UCC-1

 

All Assets.

 

Queens Associates, LLC

 

50,000

*

American Renal Associates LLC

 

NY

 

UCC-1

 

All Assets.

 

Renal North Texas Holdings, LLC

 

$

150,000

 

American Renal Associates LLC

 

TX

 

UCC-1

 

All Assets.

 

Richmond Regional Dialysis, LLC

 

$

1,704,688

 

American Renal Associates LLC

 

VA

 

UCC-1

 

All Assets.

 

Richmond Regional Dialysis, LLC

 

$

75,000

*

American Renal Associates LLC

 

VA

 

UCC-1

 

All Assets.

 

Schenectady Patners, LLC

 

$

1,645,594

 

American Renal Associates LLC

 

NY

 

UCC-1

 

All Assets.

 

Seneca Dialysis Center LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

South Arlington Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Southwest Jacksonville Dialysis Center LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Space City Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Spartanburg Dialysis, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

St. Petersburg Kidney Care, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

St. Petersburg Kidney Care South, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Taunton Healthcare Clinic, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

The Dialysis Center of Attleboro, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

The Dialysis Center of Gary-Merrillville, LLC

 

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

The Dialysis Center of Hammond, LLC

 

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

The Dialysis Center of Schererville, LLC

 

$

2,019,848

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

The Dialysis Center of North Philadelphia, LLC

 

$

2,273,899

 

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

The Dialysis Center of North Philadelphia, LLC

 

$

500,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

The Dialysis Center of South Philadelphia, LLC

 

$

1,657,465

 

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stated Maximum

 

 

 

 

 

 

 

 

 

 

 

Principal Amount

 

 

 

UCC Filing

 

 

 

 

 

Debtor

 

of Line of Credit

 

Secured Party

 

Jurisdiction

 

Filing Type

 

Collateral

 

The Dialysis Center of South Philadelphia, LLC

 

$

500,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

The Dialysis Center of West Philadelphia, LLC

 

$

1,495,950

 

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

The Dialysis Center of West Philadelphia, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

The Dialysis Unit of Center City Philadelphia, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

The Kidney Center on Main, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Thornton Kidney Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Universal Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

University Kidney Center-Louisville, LLC

 

$

1,760,000

 

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

University Kidney Center-Louisville, LLC

 

$

500,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

University Kidney Center Bluegrass LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

University Kidney Center Broadway LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

University Kidney Center Hikes Lane LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

University Kidney Center, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Wallingford Dialysis Care LLC

 

$

50,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Wallingford Dialysis Care LLC

 

$

1,530,174

 

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Wallingford Dialysis Care LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Waltham Dialysis LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Warner Robins Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Warren Dialysis, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Waynesboro Dialysis Clinic, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Wellesley Dialysis, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Western Community Dialysis Center, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Westhampton Regional Dialysis, LLC (Raceway)

 

$

300,000

 

American Renal Associates LLC

 

VA

 

UCC-1

 

All Assets.

 

Westminster Renal Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Wharton Dialysis Care, L.L.P.

 

$

300,000

*

American Renal Associates LLC

 

TX

 

UCC-1

 

All Assets.

 

Woodbridge Dialysis Center, LLC

 

$

709,886

 

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Woodbridge Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Woodhaven Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Woodland Park Dialysis Center, LLC

 

$

300,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

Woodville Dialysis Center LLP

 

$

300,000

*

American Renal Associates LLC

 

TX

 

UCC-1

 

All Assets.

 

Youngstown-Warren Home Dialysis, LLC

 

$

75,000

*

American Renal Associates LLC

 

DE

 

UCC-1

 

All Assets.

 

 

--------------------------------------------------------------------------------

* Denotes the stated maximum principal amount of revolving loan

 

7

--------------------------------------------------------------------------------


 

Schedule 7.02 - Existing Indebtedness

 

 

 

 

 

 

 

Principal Amount

 

 

 

 

 

 

 

Oustanding as of

 

Restricted Subsidiary

 

Loan Type

 

Lender

 

March 31, 2016

 

American Universal, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

2,157,974.00

 

ARA Dialysis Unit at Ohio Valley Hospital, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

494,052.00

 

ARA-Daytona Beach Dialysis LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

56,116.00

 

 

 

 

 

 

 

 

 

ARA-Naples South Dialysis Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

150,215.00

 

 

 

 

 

 

 

 

 

Arlington Dialysis Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

880,561.00

 

 

 

 

 

 

 

 

 

Atlantic Kidney Center LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

905,221.00

 

 

 

 

 

 

 

 

 

Beaumont-ARA Dialysis, L.L.P.

 

Term Loan

 

Term Loan Holdings LLC

 

$

217,804.00

 

Belle Glade Dialysis Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

681,862.00

 

Big Lake Kidney Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

185,125.00

 

Clewiston Dialysis Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

296,176.00

 

Complete Dialysis Care, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

1,207,237.00

 

Dearborn Kidney Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

1,053,856.00

 

Dialysis Services of Pineville, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

782,222.00

 

Dublin Dialysis Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

132,313.00

 

Ellicott City Dialysis Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

253,115.00

 

Ellicott Kidney Center LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

505,506.00

 

Estrella Mountain Dialysis, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

244,825.00

 

Fort Lauderdale Renal Dialysis, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

193,196.00

 

Georgia Dialysis Centers, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

3,625,117.00

 

Great Falls Dialysis, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

468,368.00

 

Greenacres Dialysis Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

669,123.00

 

Harriman Partners, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

806,852.00

 

Hawthorn Kidney Cetner- Wareham, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

593,152.00

 

Hephzibah Dialysis Clinic, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

865,296.00

 

Hollywood Dialysis, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

87,048.00

 

Lake Oconee Dialysis Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

202,807.00

 

Lake Oconee Dialysis Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

960,554.00

 

Louisville Dialysis Clinic, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

477,410.00

 

Louisville Dialysis Clinic, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

873,231.00

 

Matagorda Dialysis Care, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

318,054.00

 

Nephrology Center of Detroit, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

205,052.00

 

New Orleans Kidney Center LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

244,618.00

 

Seneca Dialysis Center LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

487,564.00

 

Thornton Kidney Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

160,442.00

 

University Kidney Center Bluegrass LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

1,283,987.00

 

University Kidney Center Broadway LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

1,177,204.00

 

University Kidney Center Hikes Lane LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

1,092,750.00

 

Warner Robins Dialysis Center, LLC

 

Term Loan

 

Term Loan Holdings LLC

 

$

1,236,236.00

 

 

 

 

 

 

 

 

 

Total - Term Loan Holdings LLC*

 

 

 

 

 

$

26,232,243.00

 

 

 

 

 

 

 

* Rounded up to nearest dollar

 

 

 

 

 

 

 

 

 

Other Third Party Debt

 

 

 

 

 

 

 

Kidney Center of North Denver, LLC

 

Term Loan

 

Bank of Oklahoma

 

$

1,224,618.00

 

ARA-East Providence Dialysis LLC

 

Term Loan

 

BankRI

 

$

63,750.00

 

ARA-East Providence Dialysis LLC

 

Term Loan

 

BankRI

 

$

1,448,250.00

 

ARA-Johnston Dialysis LLC

 

Term Loan

 

BankRI

 

$

75,000.00

 

ARA-Johnston Dialysis LLC

 

Term Loan

 

BankRI

 

$

264,750.00

 

ARA-Johnston Dialysis LLC

 

Term Loan

 

BankRI

 

$

71,250.00

 

ARA-Pawtucket Dialysis LLC

 

Term Loan

 

BankRI

 

$

554,250.00

 

ARA-Tiverton Dialysis LLC

 

Term Loan

 

BankRI

 

$

564,000.00

 

Dialysis Center of Wakefield, LLC

 

Term Loan

 

BankRI

 

$

478,500.00

 

Dialysis Center of West Warwick LLC

 

Term Loan

 

BankRI

 

$

334,053.00

 

Dialysis Center of West Warwick, LLC

 

Term Loan

 

BankRI

 

$

667,500.00

 

Dialysis Center of West Warwick, LLC

 

Term Loan

 

BankRI

 

$

129,200.00

 

Dialysis Center of Westerly, LLC

 

Term Loan

 

BankRI

 

$

576,750.00

 

Dialysis Center of Woonsocket, LLC

 

Term Loan

 

BankRI

 

$

429,917.00

 

Dialysis Center of Woonsocket, LLC

 

Term Loan

 

BankRI

 

$

150,000.00

 

Fall River Kidney Center, LLC

 

Term Loan

 

BankRI

 

$

373,333.00

 

Fall River Kidney Center, LLC

 

Term Loan

 

BankRI

 

$

696,500.00

 

Fall River Kidney Center, LLC

 

Term Loan

 

BankRI

 

$

121,600.00

 

The Dialysis Center of Attleboro, LLC

 

Term Loan

 

BankRI

 

$

1,026,667.00

 

 

--------------------------------------------------------------------------------


 

St. Petersburg Kidney Care South, LLC

 

Term Loan

 

BankUnited

 

$

1,164,341.00

 

North Arlington Dialysis Center, LLC

 

Term Loan

 

BBVA Compass

 

$

1,222,667.00

 

Wharton Dialysis Care, LLP

 

Term Loan

 

BBVA Compass Bank

 

$

1,224,062.00

 

Champion Dialysis Center LLC

 

Term Loan

 

Chase

 

$

1,375,567.00

 

Bay City Dialysis Center, LLP

 

Term Loan

 

Colorado Business Bank

 

$

2,130,000.00

 

Brazoria County Dialysis, LLP

 

Term Loan

 

Colorado Business Bank

 

$

1,130,000.00

 

Greater Irving I Regional Dialysis Center, LLC

 

Term Loan

 

Colorado Business Bank

 

$

2,000,000.00

 

Greater Irving II Regional Dialysis Center, LLC

 

Term Loan

 

Colorado Business Bank

 

$

2,200,000.00

 

Kidney Center of Arvada, LLC

 

Term Loan

 

Colorado Business Bank

 

$

2,916,517.00

 

Kidney Center of Lafayette, LLC

 

Term Loan

 

Colorado Business Bank

 

$

1,041,667.00

 

Kidney Center of Lakewood, LLC

 

Term Loan

 

Colorado Business Bank

 

$

833,333.00

 

Kidney Center of Longmont, LLC

 

Term Loan

 

Colorado Business Bank

 

$

1,666,667.00

 

Kidney Center of Westminster LLC

 

Term Loan

 

Colorado Business Bank

 

$

2,291,549.00

 

 

 

Term and Revolving

 

 

 

 

 

Renal North Texas Holdings, LLC

 

Loan

 

Colorado Business Bank

 

$

10,245,000.00

 

ARA-Ludlow Dialysis, LLC

 

Term Loan

 

Eastern Bank

 

$

622,440.00

 

Brockton Dialysis Center, LLC

 

Term Loan

 

Eastern Bank

 

$

229,410.00

 

Elizabethtown Center, LLC

 

Term Loan

 

Eastern Bank

 

$

246,624.00

 

Heritage Dialysis Center, LLC

 

Term Loan

 

Eastern Bank

 

$

186,732.00

 

Heritage Dialysis Center, LLC

 

Term Loan

 

Eastern Bank

 

$

253,648.00

 

Massena Center, LLC

 

Term Loan

 

Eastern Bank

 

$

639,197.00

 

Plattsburg Associates, LLC

 

Term Loan

 

Eastern Bank

 

$

1,543,788.00

 

Plattsburg Associates, LLC

 

Term Loan

 

Eastern Bank

 

$

624,050.00

 

Taunton Healthcare Clinic, LLC

 

Term Loan

 

Eastern Bank

 

$

124,094.00

 

Wellesley Dialysis LLC

 

Term Loan

 

Eastern Bank

 

$

323,464.00

 

Wellesley Dialysis LLC

 

Term Loan

 

Eastern Bank

 

$

352,098.00

 

Parker Kidney Center, LLC

 

Term Loan

 

First National Denver

 

$

689,637.00

 

Butler-ARA LLC

 

Term Loan

 

First Niagara

 

$

1,101,644.00

 

ARA-Augusta LLC

 

Term Loan

 

First-Citizens Bank & Trust Company

 

$

329,690.00

 

ARA-South Augusta Clinic LLC

 

Term Loan

 

First-Citizens Bank & Trust Company

 

$

329,690.00

 

ARA-Naples Dialysis Center LLC

 

Equipment Loan

 

GE Capital

 

$

242,882.00

 

ARA-Mechanicsville Dialysis Center LLC

 

Equipment Loan

 

GE Capital

 

$

308,604.00

 

ARA-Sun City Dialysis, LLC

 

Term Loan

 

GE Capital

 

$

148,360.00

 

Bensalem Dialysis Center LLC

 

Equipment Loan

 

GE Capital

 

$

279,304.00

 

Bradenton Dialysis Center LLC

 

Equipment Loan

 

GE Capital

 

$

244,051.00

 

Langhorne Dialysis, LLC

 

Equipment Loan

 

GE Capital

 

$

97,193.00

 

ARA-Jackson Dialysis, LLC

 

Term Loan

 

Huntington Bank

 

$

565,373.00

 

Kidney Care Centers of Cambridge Ohio, LLC

 

Term Loan

 

Huntington Bank

 

$

862,949.00

 

Kidney Care Centers of Cambridge Ohio, LLC

 

Term Loan

 

Huntington Bank

 

$

739,063.00

 

Florida Dialysis Center of Celebration, LLC

 

Term Loan

 

Regions Bank

 

$

988,118.00

 

Florida Dialysis Center of Haines City, LLC

 

Term Loan

 

Regions Bank

 

$

1,122,819.00

 

Florida Dilaysis Center of Orlando, LLC

 

Term Loan

 

Regions Bank

 

$

83,848.00

 

St. Petersburg Kidney Care, LLC

 

Term Loan

 

Regions Bank

 

$

221,883.00

 

St. Petersburg Kidney Care, LLC

 

Term Loan

 

Regions Bank

 

$

73,860.00

 

ARA-Adelphi, LLC

 

Term Loan

 

Rockland Trust

 

$

113,024.00

 

ARA-Daytona Beach Dialysis LLC

 

Term Loan

 

Rockland Trust

 

$

121,288.00

 

ARA-Milwaukee Dialysis, LLC

 

Term Loan

 

Rockland Trust

 

$

199,750.00

 

ARA-Newcastle Dialysis LLC

 

Term Loan

 

Rockland Trust

 

$

112,620.00

 

Brockton Dialysis Center, LLC

 

Term Loan

 

Rockland Trust

 

$

84,918.00

 

Brockton Healthcare Clinic, LLC

 

Term Loan

 

Rockland Trust

 

$

14,152.00

 

Dialysis Center of Western Massachusetts LLC

 

Term Loan

 

Rockland Trust

 

$

66,247.00

 

Langhorne Dialysis, LLC

 

Term Loan

 

Rockland Trust

 

$

48,262.00

 

Taunton Healthcare Clinic, LLC

 

Term Loan

 

Rockland Trust

 

$

7,076.00

 

Athens Renal Center, LLC

 

Term Loan

 

Signature Bank of GA

 

$

1,073,288.00

 

Dialysis Center of Milledgeville LLC

 

Term Loan

 

State Bank & Trust

 

$

1,363,500.00

 

Macon Southside Dialysis Center, LLC

 

Term Loan

 

State Bank & Trust

 

$

1,508,467.00

 

ARA-Aventura LLC

 

Term Loan

 

Sun Trust

 

$

1,654,455.00

 

Clinton Dialysis Clinic, LLC

 

Term Loan

 

Sun Trust

 

$

1,849,000.00

 

Clinton Dialysis Clinic, LLC

 

Term Loan

 

Sun Trust

 

$

151,000.00

 

The Dialysis Center of Gary-Merrillville, LLC

 

Term Loan

 

Sun Trust

 

$

2,027,000.00

 

The Dialysis Center of Hammond, LLC

 

Term Loan

 

Sun Trust

 

$

2,713,000.00

 

The Dialysis Unit of Center City Philadelphia, LLC

 

Term Loan

 

Sun Trust

 

$

1,669,000.00

 

Atlantic Kidney Center LLC

 

Equipment loan

 

Trinity

 

$

84,398.00

 

Capitol Dialysis, LLC

 

Equipment loan

 

Trinity

 

$

178,925.00

 

Miami-ARA LLC

 

Equipment Loan

 

Trinity

 

$

126,601.00

 

ARA-Milwaukee Dialysis, LLC

 

Term Loan

 

Wells Fargo

 

$

332,668.00

 

ARA-Yuba City Dialysis LLC

 

Term Loan

 

Wells Fargo

 

$

245,562.00

 

Comprehensive Dialysis Care, LLC

 

Term Loan

 

Wells Fargo

 

$

290,631.00

 

Dialysis Center of Porterville, LLC

 

Term Loan

 

Wells Fargo

 

$

1,078,935.00

 

 

--------------------------------------------------------------------------------


 

Dialysis Center of Western Massachusetts LLC

 

Term Loan

 

Wells Fargo

 

$

448,284.00

 

Dialysis Center of West Orange, LLC

 

Term Loan

 

Wells Fargo

 

$

898,409.00

 

Dialysis Center of West Orange, LLC

 

Term Loan

 

Wells Fargo

 

$

414,496.00

 

Dialysis Services of London, LLC

 

Term Loan

 

Wells Fargo

 

$

799,180.00

 

Fort Myers Kidney Center, LLC

 

Term Loan

 

Wells Fargo

 

$

865,959.00

 

Gateway St. Louis Dialysis, LLC

 

Term Loan

 

Wells Fargo

 

$

227,323.00

 

Greenville Dialysis Clinic, LLC

 

Term Loan

 

Wells Fargo

 

$

496,630.00

 

Keowee Dialysis Center, LLC

 

Term Loan

 

Wells Fargo

 

$

337,750.00

 

Kidney Care Centers of Coshocton Ohio, LLC

 

Term Loan

 

Wells Fargo

 

$

402,466.00

 

Kidney Center of Bear Creek, LLC

 

Term Loan

 

Wells Fargo

 

$

184,786.00

 

McHenry Dialysis Center, LLC

 

Term Loan

 

Wells Fargo

 

$

381,796.00

 

Miami Regional Dialysis Center West, LLC

 

Term Loan

 

Wells Fargo

 

$

191,498.00

 

Mohawk Valley Dialysis Center, Inc.

 

Term Loan

 

Wells Fargo

 

$

499,520.00

 

Nephrology Center of Detroit, LLC

 

Term Loan

 

Wells Fargo

 

$

507,691.00

 

Palmetto Dialysis Center LLC

 

Term Loan

 

Wells Fargo

 

$

381,947.00

 

Space City Dialysis Center, LLC

 

Term Loan

 

Wells Fargo

 

$

331,352.00

 

Spartanburg Dialysis, LLC

 

Term Loan

 

Wells Fargo

 

$

276,870.00

 

The Kidney Center on Main, LLC

 

Term Loan

 

Wells Fargo

 

$

223,899.00

 

Universal Dialysis Center, LLC

 

Term Loan

 

Wells Fargo

 

$

159,711.00

 

Westhampton Regional Dialysis, LLC

 

Term Loan

 

Wells Fargo

 

$

492,371.00

 

Westminster Renal Dialysis, LLC d/b/a Kidney Center of Northridge

 

Term Loan

 

Wells Fargo

 

$

804,170.00

 

Woodhaven Dialysis Center, LLC

 

Term Loan

 

Wells Fargo

 

$

628,288.00

 

Woodhaven Dialysis Center, LLC

 

Term Loan

 

Wells Fargo

 

$

419,036.00

 

Woodland Park Dialysis Center, LLC

 

Term Loan

 

Wells Fargo

 

$

219,492.00

 

 

 

 

 

 

 

 

 

Lewis-Clark Kidney Center, LLC

 

Term Loan

 

Zions Bank

 

$

1,849,189.00

 

 

 

 

 

 

 

 

 

TOTAL - OTHER THIRD PARTY*

 

 

 

 

 

$

83,821,651.00

 

 

 

 

 

 

 

* Rounded to the nearest dollar

 

 

 

 

 

 

 

 

 

TOTAL THIRD PARTY DEBT

 

 

 

 

 

$

110,053,894.00

 

 

--------------------------------------------------------------------------------